Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS AGREEMENT (this “Agreement”) is entered into as of November 13, 2012, by
and between Community Financial Shares, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS:

WHEREAS, the authorized capital stock of the Company consists of 5,000,000
shares of common stock (the “Common Stock”), of which 1,245,267 shares are
issued and outstanding, and 1,000,000 shares of Preferred Stock, of which 6,970
shares of Series A Preferred Stock are issued and outstanding and 349 shares of
Series B Preferred Stock are issued and outstanding;

WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, in a private offering of the
Company’s Common Stock, Series C Preferred Stock, Series D Preferred Stock and
Series E Preferred Stock to certain accredited investors to be consummated on
the date of the First Closing (as defined below) and the Second Closing (as
defined below), if applicable, (the “Private Placement”) that is exempt from
registration under Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Regulation D (“Regulation D”) promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act, such amount of the Company’s Common Stock, Series C Preferred
Stock, Series D Preferred Stock and Series E Preferred Stock as is set forth
opposite such Purchaser’s name on Schedule 2.01(a) and Schedule 2.01(b) (the
“Purchased Shares”). Immediately following the First Closing, the aggregate
amount of Purchased Shares for all Purchasers will consist of 4,315,300 shares
of Common Stock, 133,411 shares of Series C Preferred Stock, 56,708 shares of
Series D Preferred Stock and 6,728 shares of Series E Preferred Stock;

WHEREAS, the Company has engaged FIG Partners LLC as its exclusive placement
agent (the “Placement Agent”) for the offering of the Purchased Shares in the
Private Placement on a “best efforts” basis; and

WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain of their rights, duties and obligations.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:

“Advisory Member” has the meaning set forth in Section 3.01(f).



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliated Group” has the meaning set forth in Section 4.31.

“Agency” has the meaning set forth in Section 4.37(c)(i).

“ALLL” has the meaning set forth in Section 4.08(c).

“Agreement” means, collectively, this Agreement and the schedules and exhibits
attached hereto.

“Amended and Restated Certificate of Incorporation” has the meaning set forth in
Section 7.11.

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority that is binding upon or applicable to such Person, as
amended unless expressly specified otherwise.

“Audited Financial Statements” has the meaning set forth in Section 4.13.

“Bank” means the Company’s wholly owned subsidiary, Community Bank of
Wheaton-Glen Ellyn, a commercial bank chartered under the laws of the State of
Illinois.

“Bank Entity” means the Bank and any direct or indirect significant subsidiary
(as such term is defined in Regulation S-X promulgated under the Securities Act)
of the Company and any of their respective successors.

“Bank Entity Securities” means, with respect to any Bank Entity, (i) any common
stock of such Bank Entity, (ii) securities convertible into or exercisable or
exchangeable for common stock of such Bank Entity, (iii) any preferred stock of
such Bank Entity, (iv) any other equity or equity-linked securities of such Bank
Entity issued by the Company or such Bank Entity, and (v) options, warrants or
other rights to acquire common stock of such Bank Entity or any other equity or
equity-linked securities of such Bank Entity issued by the Company or such Bank
Entity.

“Bank Holding Company” means a “bank holding company” as defined in the BHCA.

“BHCA” means the Bank Holding Company Act of 1956, as amended.

 

2



--------------------------------------------------------------------------------

“BHCA Control” has the meaning set forth in Section 4.52.

“BHC Affiliates” means, with respect to an Person, its Affiliates and all of its
“affiliates” as defined in the BHCA or Regulation Y of the Federal Reserve
Board.

“Board Committees” has the meaning set forth in Section 3.01(a).

“Board of Directors” means the Board of Directors of the Company.

“Burdensome Regulatory Condition” means any requirement imposed by any
Governmental Authority (other than a requirement that the Purchaser agree to
such customary restrictions as are contained in the Federal Reserve Board’s
current standard form of passivity commitments) that the Purchaser determines,
in its reasonable good faith judgment, is materially and unreasonably burdensome
on it, its investment advisor or its (or its investment advisor’s) Affiliates,
limited partners, members, directors or officers, including, but not limited to,
any requirement to disclose any information with regard to its (or its
investment advisor’s) limited partners, non-managing members or shareholders,
unless otherwise determined by the Purchaser in its sole discretion.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois or New York, New York are authorized or
required by Applicable Law to close.

“Bylaws” has the meaning set forth in Section 2.02(b)(ii).

“Capital Stock” means the Common Stock and the Preferred Stock.

“Certificate of Incorporation” has the meaning set forth in Section 2.02(b)(ii).

“CIBCA” has the meaning set forth in Section 2.02(b)(xiii).

“Clinton Group” means Clinton Group, Inc. or any Affiliate thereof that is a
Purchaser.

“Closing” means the First Closing or the Second Closing, as applicable.

“Closing Date” means the date of any Closing.

“Code” has the meaning set forth in Section 4.31.

“Commission” has the meaning set forth in the recitals hereof.

“Common Stock” means the common stock, no par value, of the Company.

“Company Reports” has the meaning set forth in Section 4.14.

 

3



--------------------------------------------------------------------------------

“Company Securities” means (i) any Common Stock, (ii) securities convertible
into or exercisable or exchangeable for Common Stock, (iii) any Preferred Stock,
(iv) any other equity or equity-linked securities issued by the Company, and
(v) options, warrants or other rights to acquire Common Stock or any other
equity or equity-linked securities issued by the Company.

“Confidential Information” means information provided to the Purchasers pursuant
to Section 7.04 and Section 7.06, except that “Confidential Information” does
not include any information that (i) was publicly available prior to the date of
this Agreement or hereafter becomes publicly available without any violation of
this Agreement on the part of any Purchaser or any of its Representatives,
(ii) was available to any Purchaser or its Representatives on a non-confidential
basis prior to its disclosure to such Purchaser or its Representatives by the
Company or its Representatives or (iii) becomes available to any Purchaser from
a person other than the Company or its Representatives who is not, to the best
of such Purchaser’s knowledge, subject to any legally binding obligation to keep
such information confidential.

“Contingent Obligation” has the meaning set forth in Section 4.23.

“Contract” means any contract, agreement, lease, license, commitment,
arrangement, sales and purchase order or other instrument, whether written or
oral.

“Conversion Shares” means (a) the shares of Common Stock issuable pursuant to
the conversion of the Series C Preferred Stock (including Series C Preferred
Stock issued upon conversion of the Series D Preferred Stock or the Series E
Preferred Stock), the Series D Preferred Stock and the Series E Preferred Stock
and (b) the shares of Series C Preferred Stock issuable pursuant to the
conversion of the Series D Preferred Stock and the Series E Preferred Stock.

“Damages” has the meaning set forth in Section 9.01.

“Deferred Tax Asset” means the aggregate value of any assets on the Company’s
balance sheet that may be used to reduce the Company’s income tax expense in any
subsequent period.

“Delaware Secretary” means the Secretary of State of the State of Delaware.

“Dispute Notice” has the meaning set forth in Section 7.19(c).

“DTC” means The Depository Trust Company.

“Electing Purchaser” has the meaning set forth in Section 7.19(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Reports” has the meaning set forth in Section 4.14.

 

4



--------------------------------------------------------------------------------

“Excluded Issuance” means any of the following transactions or offerings:

(a) issuances of any Company Securities or Bank Entity Securities issued on
exercise, conversion or exchange of any other Company Security or Bank Entity
Security, as applicable, (i) that was outstanding immediately prior to the First
Closing or (ii) that has been issued in compliance with this Agreement; provided
that the exercise prices or conversion prices of such other Company Securities
or Bank Entity Securities are not decreased and the number of Company Securities
or Bank Entity Securities issuable upon exercise or conversion of such other
Company Securities or Bank Entity Securities are not increased other than in
accordance with the terms of such other Company Securities or Bank Entity
Securities;

(b) issuances of any Company Securities or Bank Entity Securities as a dividend
or distribution on any other Company Security or Bank Entity Security;

(c) issuances of any Bank Entity Securities to the Company or any wholly-owned
Subsidiary of the Company;

(d) issuances of any Company Securities pursuant to (i) an acquisition of
another Person (or all or substantially all of the assets of such Person) by the
Company or any of its Subsidiaries, whether by merger, acquisition or other
similar transaction or (ii) a joint venture or partnership agreement, provided
that in each case such issuance has been or is approved by the Board of
Directors and provided further that any Company Securities issued or issuable in
connection with any transaction contemplated by this clause (d) that is either
(A) attributable to capital raising for the Company or its Subsidiaries or
(B) to raise capital for the Company or its Subsidiaries, directly or
indirectly, in order to fund any transaction contemplated by this clause
(d) including, without limitation, securities issued in one or more related
transactions or that result in similar economic consequences, shall not be
deemed to be an Excluded Issuance;

(e) the Company Securities sold in the Rights Offering in accordance herewith;

(f) the Purchased Shares sold at the First Closing or the Second Closing in
accordance herewith; and

(g) issuances or grants of any compensatory Company Securities to directors,
officers or employees of the Company under any equity-incentive plan in effect
on the date of this Agreement or approved by the Nominating Purchaser Nominees.

“Exercise Notice” has the meaning set forth in Section 6.01(c).

“FDIC” means the Federal Deposit Insurance Corporation.

“Fair Market Value” of a security shall mean the closing bid price of such
security, as reported by Bloomberg. If no closing bid price is reported for such
security by Bloomberg, the average of the bid prices of any market makers for
such security as reported in the “pink sheets” by OTC Markets Group, Inc. If the
Fair Market Value cannot be calculated for a security on a particular date on
any of the foregoing bases, the Fair Market Value of such security on such date
shall be the fair market value as mutually determined by the Company and the
Purchasers.

 

5



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Financial Statements” has the meaning set forth in Section 4.13.

“First Closing” has the meaning set forth in Section 2.02(a).

“First Form 8-K Filing” means the first Form 8-K Filing made in connection with
the execution of this Agreement pursuant to Section 7.15 hereof.

“Form 8-K Filing” has the meaning set forth in Section 7.15(a).

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local, governmental authority, department, court, agency or official,
including any political subdivision thereof, and any applicable industry
self-regulatory organization.

“IDFPR” means the Illinois Department of Financial and Professional Regulation.

“Indebtedness” has the meaning set forth in Section 4.23.

“Indemnified Party” has the meaning set forth in Section 9.01.

“Insolvent” has the meaning set forth in Section 4.15.

“Insurer” has the meaning set forth in Section 4.37(c)(iii).

“Intellectual Property Rights” has the meaning set forth in Section 4.28.

“Irrevocable Transfer Agent Instructions” has the meaning set forth in
Section 7.21.

“Issuance Notice” has the meaning set forth in Section 6.01(a).

“Lead Purchasers” means Clinton Group and each Wellington Purchaser.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, community property right, claim, option or other
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such property or asset), encumbrance or other similar adverse claim
of any kind in respect of such property or asset.

“Loan Investor” has the meaning set forth in Section 4.37(c)(ii).

 

6



--------------------------------------------------------------------------------

“Material Adverse Effect” means, with respect to the Company, any change,
circumstance or effect, individually or in the aggregate, that (a) is, or is
reasonably expected to be, materially adverse to the business, results of
operations, or financial condition, of the Company and its Subsidiaries taken as
a whole, or (b) could materially impair the ability of the Company to perform
its obligations under this Agreement or to consummate any Closing; provided,
however, in determining whether a Material Adverse Effect has occurred, there
shall be excluded any effect to the extent resulting from the following:
(i) changes, after the date of this Agreement, in GAAP or regulatory accounting
requirements applicable to financial institutions or Bank Holding Companies
generally, except to the extent such change disproportionately adversely affects
the Company and its Subsidiaries, taken as a whole, relative to Persons in the
banking services industry operating in the sectors in which the Company and its
Subsidiaries operate generally, (ii) changes, after the date of this Agreement,
in laws of general applicability, rules and regulations or interpretations
thereof by any governmental or regulatory authorities, agencies, courts,
commissions or other entities, whether federal, state, local or foreign, or
applicable self-regulatory organizations, except to the extent such change
disproportionately adversely affects the Company and its Subsidiaries, taken as
a whole, relative to Persons in the banking services industry operating in the
sectors in which the Company and its Subsidiaries operate generally,
(iii) changes, after the date of this Agreement, in global or national or
regional political conditions (including the outbreak of war or acts of
terrorism) or in general or regional economic or market conditions affecting
financial institutions or Bank Holding Companies, except to the extent that any
such change in general or regional economic or market conditions has a
disproportionate adverse effect on such party relative to Persons in the banking
services industry operating in the sectors in which the Company and its
Subsidiaries operate generally or (iv) the public disclosure of this Agreement
or the transactions contemplated hereby.

“Material Contracts” has the meaning set forth in Section 4.29.

“Maximum Voting Ownership Interest” has the meaning set forth in
Section 6.01(f).

“Nominating Purchasers” means Clinton Group, Marlin Capital and Phillip J.
Timyan.

“Nominating Purchaser Nominee” has the meaning set forth in Section 3.01(a).

“Ownership Interest” means, with respect to any determination date and with
respect to any Purchaser, the percentage that results from dividing (a) the
number of outstanding shares of Common Stock that are beneficially owned by a
Purchaser on such determination date by (b) the total number of shares of Common
Stock that are outstanding on such determination date, assuming, without double
counting, (i) in the case of the foregoing clause (a), all of the then
outstanding Company Securities held by such Purchaser that are convertible
directly or indirectly into Common Stock (assuming for such purpose that there
are no restrictions on the right of the Purchaser to effect such conversion and
that there are sufficient shares of Common Stock available to effect such
conversion) have been converted into Common Stock, and (ii) in the case of the
foregoing clause (b), all the then outstanding Company Securities held by any
person that are convertible directly or indirectly into Common Stock (assuming
for such purpose that there are no restrictions on the right of the Purchaser to
effect such conversion and that there are sufficient shares of Common Stock
available to effect such conversion) have been converted into Common Stock.

 

7



--------------------------------------------------------------------------------

“OREO” has the meaning set forth in Section 4.08(b).

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Placement Agent” has the meaning set forth in the recitals hereof.

“Preferred Stock” means the Series A Preferred Stock, the Series B Preferred
Stock, the Series C Preferred Stock, the Series D Preferred Stock and the Series
E Preferred Stock.

“Private Placement” has the meaning set forth in the recitals hereof.

“Purchase Price” means (i) $100.00 per share for each Purchased Share that is a
share of Series C Preferred Stock, Series D Preferred Stock or Series E
Preferred Stock and (ii) $1.00 per share for each Purchased Share that is a
share of Common Stock.

“Purchased Shares” has the meaning set forth in the recitals hereof.

“Purchaser” has the meaning set forth in the preamble.

“Qualified Public Offering” means the closing of an underwritten public offering
with a nationally recognized underwriter of Common Stock pursuant to an
effective registration statement under the Securities Act and related
regulations of the Commission, other than pursuant to a registration statement
on Form S-4 or Form S-8 or any similar or successor form, with aggregate
offering proceeds to the Company of at least $40 million.

“Registrable Securities” means the Conversion Shares that are shares of Common
Stock or any shares of capital stock issued or issuable with respect to the
conversion of the shares purchased by the Purchasers as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise.

“Registration Rights Agreement” has the meaning set forth in Section 6.01(g).

“Regulatory Agreement” has the meaning set forth in Section 4.36.

“Representatives” of any Person means the Affiliates, officers, directors,
employees, attorneys, accountants, financial advisors and other agents and other
representatives of such Person.

“Regulation D” has the meaning set forth in the recitals hereof.

“Required Consents” has the meaning set forth in Section 4.04.

 

8



--------------------------------------------------------------------------------

“Required Holders” means the holders of a majority of the Purchased Shares.

“Required Stockholder Approval” has the meaning set forth in Section 4.02.

“Rights Offering” has the meaning set forth in Section 7.18.

“Rule 144” means Rule 144 or Rule 144A (or any successor provisions) under the
Securities Act.

“Sarbanes-Oxley Act” has the meaning set forth in Section 4.20.

“Second Closing” has the meaning set forth in Section 2.02(a).

“Second Closing Calculation Notice” has the meaning set forth in
Section 7.19(a).

“Second Closing Date” has the meaning set forth in Section 2.02(a).

“Second Closing Election” has the meaning set forth in Section 7.19(b).

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Preferred Stock” means the shares of Fixed Rate Cumulative Perpetual
Preferred Stock, Series A, $1.00 par value per share, of the Company.

“Series B Preferred Stock” means the shares of Fixed Rate Cumulative Perpetual
Preferred Stock, Series B, $1.00 par value per share, of the Company.

“Series C Certificate of Designations” means the Certificate of Designations of
the Powers, Preferences and Rights of the Series C Preferred Stock, which is set
forth in Exhibit A.

“Series C Preferred Stock” means the Series C Preferred Stock of the Company,
which shall have the terms set forth in the Series C Certificate of
Designations.

“Series D Certificate of Designations” means the Certificate of Designations of
the Powers, Preferences and Rights of the Series D Preferred Stock, which is set
forth in Exhibit B.

“Series D Preferred Stock” means the Series D Preferred Stock of the Company,
which shall have the terms set forth in the Series D Certificate of Designation.

“Series E Certificate of Designations” means the Certificate of Designations of
the Powers, Preferences and Rights of the Series E Preferred Stock, which is set
forth in Exhibit C.

“Series E Preferred Stock” means the Series E Preferred Stock of the Company,
which shall have the terms in the Series E Certificate of Designations.

“Stockholders Meeting” has the meaning set forth in Section 7.11.

 

9



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

“TARP Preferred Stock” has the meaning set forth in Section 2.02(b)(xv).

“Tax” or “Taxes” has the meaning set forth in Section 4.31.

“Termination Date” has the meaning set forth in Section 8.01(c).

“Transaction Documents” means collectively this Agreement, the Registration
Rights Agreement, the Series C Certificate of Designations, the Series D
Certificate of Designations, the Series E Certificate of Designations and each
of the other agreements entered into by the parties hereto in connection with
the transactions contemplated by this Agreement.

“Treasury” has the meaning set forth in Section 2.02(b)(xv).

“Unaudited Financial Statements” has the meaning set forth in Section 4.13.

“Voting Ownership Interest” means, with respect to any particular date and with
respect to any Purchaser, the percentage of any class of Voting Securities of
the Company deemed to be owned or controlled by the Purchaser (when aggregated
with its BHC Affiliates) for purposes of, and in accordance with, the BHCA and
its implementing regulations and guidance.

“Voting Securities” means shares of any class or series of capital stock of the
Company that entitle the holders thereof (either as a separate class or series,
or together with any other class or series of the Company’s capital stock) to
vote on (a) the election of directors of the Company or (b) with regard to any
additional matter, other than (i) the issuance of additional amounts or classes
of senior securities, (ii) the modification of the terms of the security or
interest so as to significantly and adversely affect its rights or preference,
(iii) the dissolution of the Company, (iv) the payment of dividends by the
Company when preferred dividends are in arrears or (v) such other items
customarily provided by statute with regard to matters that would significantly
and adversely affect the rights or preference of the security or interest.

“Wellington Purchasers” means each Purchaser managed by Wellington Management
Company, LLP.

ARTICLE II

PURCHASE AND SALE OF THE SECURITIES

Section 2.01. Purchase and Sale of the Purchased Shares.

(a) On the terms and subject to the conditions contained in this Agreement, and
in reliance upon the representations, warranties and covenants set forth in this
Agreement, at the

 

10



--------------------------------------------------------------------------------

First Closing, each Purchaser, severally and not jointly, hereby agrees to
purchase such amount of the Purchased Shares as is set forth opposite such
Purchaser’s name on Schedule 2.01(a) at the Purchase Price for each Purchased
Share to be purchased at the First Closing, and the Company hereby agrees to
issue, sell, convey, transfer and assign such Purchased Shares to the respective
Purchasers, free and clear of all Liens.

(b) On the terms and subject to the conditions contained in this Agreement, and
in reliance upon the representations, warranties and covenants set forth in this
Agreement, at the Second Closing, each Electing Purchaser, severally and not
jointly, hereby agrees to purchase such amount of Purchased Shares as is set
forth opposite such Purchaser’s name on Schedule 2.01(b) at the Purchase Price
for each Purchased Share to be purchased at the Second Closing, and the Company
hereby agrees to issue, sell, convey, transfer and assign such Purchased Shares
to the respective Purchasers, free and clear of all Liens.

Section 2.02. Closings.

(a) Closing. The initial closing of the sale by the Company and the purchase by
the Purchasers of the Purchased Shares set forth opposite the Purchasers’ names
on Schedule 2.01(a) (the “First Closing”) will take place on (i) the date that
is two (2) Business Days following the satisfaction or waiver of the conditions
set forth in Section 2.02(b) and Section 2.02(c) (excluding conditions that, by
their nature, cannot be satisfied until the Closing Date, but subject to the
satisfaction or waiver of those conditions) or (ii) on such other date as the
parties may agree in writing (the “First Closing Date”), in each case at the
offices of Kilpatrick Townsend & Stockton LLP in Washington D.C. (or at such
other place as the parties may agree in writing). The second closing of the sale
by the Company and the purchase by the Purchasers of the Purchased Shares listed
under the heading “Second Closing” on Schedule 2.01(b) as determined in
accordance with Section 7.19 (the “Second Closing”) will take place (i) within
ten (10) Business Days following acceptance of the final Second Closing
Calculation Notice pursuant to Section 7.19 or (ii) on such other date as the
parties may agree in writing (the “Second Closing Date”) at the offices of
Kilpatrick Townsend & Stockton LLP in Washington D.C. (or at such other place as
the parties may agree in writing).

(b) Purchaser Conditions to each Closing. The obligation of each Purchaser
hereunder to purchase the applicable Purchased Shares at each Closing is subject
to the satisfaction, at or before the applicable Closing Date, of each of the
following conditions, provided that these conditions are for each Purchaser’s
sole benefit and may be waived by any Purchaser (but only with respect to
itself) at any time in its sole discretion by providing the Company with prior
written notice thereof:

(i) the Company shall have duly executed and delivered to the Purchaser (A) each
of the Transaction Documents and (B) one or more certificates (if physical
certificates are required by the Purchaser to be held immediately prior to
Closing; if not, then facsimile or “.pdf” copies of such certificates shall
suffice for purposes of Closing with the original certificates to be delivered
within one Business Day of the Closing Date), free and clear of all restrictive
and other legends (except as expressly provided in Section 7.02), evidencing the

 

11



--------------------------------------------------------------------------------

applicable Purchased Shares purchased by such Purchaser at such Closing pursuant
to this Agreement (or, if the Company and such Purchaser agree, the Company
shall cause to be made a book-entry record through the facilities of DTC
representing the applicable Purchased Shares purchased by such Purchaser at such
Closing registered in the name of such Purchaser);

(ii) the Company shall have delivered to such Purchaser a certificate of the
Secretary of the Company, dated as of such Closing Date, (A) certifying
resolutions adopted by the Board of Directors approving the transactions
contemplated by this Agreement and the issuance of the Purchased Shares and
Conversion Shares in respect thereof, (B) certifying the current versions of the
certificate of incorporation (the “Certificate of Incorporation”) and bylaws of
the Company (the “Bylaws”), and (C) certifying as to the signatures and
authority of the persons signing the Agreement and related documents on behalf
of the Company;

(iii) (A) all of the representations and warranties made by the Company in this
Agreement (other than such representations and warranties which are qualified by
materiality or Material Adverse Effect) shall be true and correct in all
material respects on and as of the date of this Agreement and as of such Closing
Date as if made on such date, (B) all of the other representations and
warranties made by the Company in this Agreement shall be true and correct in
all respects on and as of the date of this Agreement and as of such Closing Date
as if made on such date and (C) the Company shall have performed and complied
with, in all material respects, all of the obligations and agreements required
to be performed by the Company on or before such Closing Date under this
Agreement. The Company shall have delivered to such Purchaser a certificate of
the President and Chief Executive Officer of the Company, dated as of such
Closing Date, pursuant to which the Company will certify that the conditions set
forth in this Section 2.02(b)(iii) shall have been satisfied.

(iv) the Purchasers shall have received the opinion of Kilpatrick Townsend &
Stockton LLP, the Company’s outside counsel, dated as of such Closing Date, in
substantially the form of Exhibit D attached hereto; provided that such opinion
shall be reasonably acceptable to the Lead Purchasers;

(v) the Required Consents shall have been obtained to the reasonable
satisfaction of such Purchaser and without requiring any of the actions
described in the last sentence of Section 7.16;

(vi) the Company shall have delivered to the Purchasers a certificate evidencing
the formation and good standing of the Company and the Bank in each such
entity’s jurisdiction of formation issued by the Secretary of State (or
equivalent) of such jurisdiction of formation as of a date within twenty
(20) days of such Closing Date;

(vii) the Company shall have delivered to the Purchasers a certificate
evidencing the Company and the Bank’s qualification as a foreign corporation and
good standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which such entity conducts business and is required to so
qualify, as of a date within twenty (20) days of such Closing Date;

 

12



--------------------------------------------------------------------------------

(viii) the Company shall have obtained (A) the Required Consents and (B) the
Required Stockholder Approval;

(ix) there shall not have occurred an event that has had or would reasonably be
expected to have a Material Adverse Effect;

(x) there shall be no effective injunction, written or preliminary restraining
order or any other order of any nature issued by a Governmental Authority of
competent jurisdiction to the effect that the transactions contemplated hereby
may not be consummated as provided in this Agreement, no proceeding or lawsuit
will have been commenced by any Governmental Authority for the purpose of
obtaining any such injunction, writ, preliminary restraining order and no
written notice will have been received from any Governmental Authority
indicating an intent to restrain, prevent, materially delay or restructure the
transactions contemplated hereby;

(xi) except as set forth on Schedule 2.02(b)(xi), the Common Stock (including
without limitation, the Registrable Securities, to the extent applicable)
(A) shall be designated for quotation on the Over-the-Counter Bulletin Board or
quoted in the over-the-counter market as reported in the “pink sheets” by OTC
Markets Group, Inc., (B) shall not have been suspended, as of such Closing Date,
by the Commission or the Over-the-Counter Bulletin Board or the OTC Markets
Group, Inc. from quotation on the Over-the-Counter Bulletin Board or quoted in
the over-the-counter market as reported in the “pink sheets,” nor shall
suspension by the Commission or the Over-the-Counter Bulletin Board or OTC
Markets Group, Inc. have been threatened, as of the Closing Date, in writing by
the Commission or the Over-the-Counter Bulletin Board or OTC Markets Group, Inc.
and (C) during any day during the ninety (90) Business Days prior to such
Closing Date, shall not have fallen below the minimum listing maintenance
requirements of the Over-the-Counter Bulletin Board or OTC Markets Group, Inc.;

(xii) after giving effect to transactions to be consummated at such Closing, the
Company’s total equity to total assets ratio shall not be less than 6% and the
Bank shall have capital at levels that are at least equal to those levels
required for banks to be considered “well-capitalized” under the applicable
regulations of the FDIC and any other applicable regulatory capital
requirements. Specifically, as computed in accordance with the applicable
regulations of the FDIC, the Bank’s Tier 1 risk-based capital ratio shall not be
less than 10%, its total risk-based capital ratio shall not be less than 11% and
its Tier 1 leverage ratio shall not be less than 8%;

(xiii) each Lead Purchaser shall have received confirmation, satisfactory to it
in its reasonable good faith judgment, from the Federal Reserve Board to the
effect that the purchase of the applicable Purchased Shares and the consummation
of such Closing and the transactions contemplated by this Agreement will not
result in such Lead Purchaser or any of its Affiliates being deemed in control
of the Company for purposes of (A) the Change in Bank Control Act of 1978, as
amended (the “CIBCA”), or the BHCA, or (B) otherwise being regulated as a bank
holding company within the meaning of the BHCA;

 

13



--------------------------------------------------------------------------------

(xiv) no Lead Purchaser shall have received any indication from the Federal
Reserve Board, the FDIC, the IDFPR or any other Governmental Authority that such
Lead Purchaser, its investment advisor or its (or its investment advisor’s)
Affiliates, limited partners, members, shareholders, directors or officers is
required to comply with a Burdensome Regulatory Condition in order to consummate
such Closing and the transactions contemplated by this Agreement, or as a result
of such consummation;

(xv) the Company shall have delivered to such Lead Purchaser such other
documents relating to the transactions contemplated by this Agreement as such
Lead Purchaser or its counsel may reasonably request;

(xvi) the Company shall have received the written approval, which shall not have
been subsequently modified or withdrawn, of the U.S. Department of Treasury (the
“Treasury”) to repurchase the shares of Series A Preferred Stock and Series B
Preferred Stock previously issued to the Treasury by the Company pursuant to the
Treasury’s Trouble Asset Relief Program Capital Purchase Program (the “TARP
Preferred Stock”) in accordance with the terms set forth on Schedule
2.02(b)(xvi) (such repurchase the “TARP Preferred Stock Repurchase”);

(xvii) (A) the Company shall have caused the Amended and Restated Certificate of
Incorporation, the Series C Certificate of Designations, the Series D
Certificate of Designations and the Series E Certificate of Designations to have
been filed with and accepted by the Delaware Secretary and the Company shall
have provided evidence thereof to such Purchaser prior to or at such Closing and
(B) the Amended and Restated Certificate of Incorporation, the Series C
Certificate of Designations, the Series D Certificate of Designations and the
Series E Certificate of Designations shall be in full force and effect as of
such Closing;

(xviii) the aggregate purchase price for the Purchased Shares issued in the
Private Placement at the First Closing shall be at least $24.0 million; and

(xix) the purchase of such Purchased Shares shall not cause such Purchaser,
together with any other person whose Company securities would be aggregated with
such Purchaser’s Company securities for purposes of any bank regulation or law,
to collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Purchaser) would represent more than 9.9% of the voting
securities of the Company outstanding at such time.

(c) Company Conditions to each Closing. The obligation of the Company hereunder
to issue and sell the Purchased Shares to each of the Purchasers, at each
Closing, is subject to the satisfaction, at or before the applicable Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing the Purchasers with prior written notice
thereof:

 

14



--------------------------------------------------------------------------------

(i) such Purchaser shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company this Agreement, duly
executed by such Purchaser;

(ii) (A) all of the representations and warranties made by such Purchaser in
this Agreement (other than such representations and warranties which are
qualified by materiality or Material Adverse Effect which) shall be true and
correct in all material respects on and as of the date of this Agreement and as
of such Closing Date as if made on such date, (B) all of the other
representations and warranties made by such Purchaser in this Agreement shall be
true and correct in all respects on and as of the date of this Agreement and as
of such Closing Date as if made on such date and (C) such Purchaser shall have,
in all material respects, performed and complied with all of the obligations and
agreements required to be performed by the Purchaser on or before such Closing
Date under this Agreement;

(iii) such Purchaser shall have delivered to the Company the Purchase Price for
the Purchased Shares being purchased by such Purchaser at such Closing by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company; and

(iv) there shall be no effective injunction, written or preliminary restraining
order or any other order of any nature issued by a Governmental Authority of
competent jurisdiction to the effect that the transactions contemplated hereby
may not be consummated as provided in this Agreement, no proceeding or lawsuit
will have been commenced by any Governmental Authority for the purpose of
obtaining any such injunction, writ or preliminary restraining order, and no
written notice will have been received from any Governmental Authority
indicating an intent to restrain, prevent, materially delay or restructure the
transactions contemplated hereby.

Section 2.03. Form of Payment. Unless otherwise agreed to by the Company and the
Purchasers, on or prior to each Closing Date, each Purchaser shall wire the
applicable Purchase Price, in United States dollars and in immediately available
funds, to a non-interest bearing account established by the Company, and the
Company shall irrevocably instruct its transfer agent to deliver to the
Purchasers one or more certificates, free and clear of all restrictive and other
legends (except as expressly provided in Section 7.02 hereof), evidencing the
Purchased Shares purchased by such Purchaser at such Closing pursuant to this
Agreement. Notwithstanding anything to the contrary set forth herein, if a
Purchaser requires that physical certificates be held immediately prior to
Closing, then such Purchaser shall not be required to wire its Purchase Price
until it (or its designated custodian) confirms receipt of its Purchased Shares.

ARTICLE III

BOARD REPRESENTATION

Section 3.01. Nominating Purchaser Representation on Company and Bank Entity
Board of Directors.

 

15



--------------------------------------------------------------------------------

(a) On the First Closing Date, subject to any required approval or non-objection
of the FDIC, IDFPR, Federal Reserve Board or other Governmental Authority, the
Company will appoint one individual (each a “Nominating Purchaser Nominee”)
designated by each Nominating Purchaser (who may be affiliated with such
Nominating Purchaser) and approved by the Company, which approval will not be
unreasonably withheld, conditioned or delayed, to serve as (A) a member of the
Board of Directors and the board of directors of each Bank Entity and (B) at the
option of such Nominating Purchaser Nominee, a member of each of the respective
committees of the Boards of Directors of the Company and each Bank Entity for
which such Nominating Purchaser Nominee qualifies (each such committee, a “Board
Committee”) (provided, that in the case of any such Board Committee, such
Nominating Purchaser Nominee would not constitute more than 25% of the members
of such Board Committee). A Nominating Purchaser Nominee may only be subject to
removal from the Board Committees and replaced on such Board Committees by
another nominee if the Nominating Purchaser that appointed such Nominating
Purchaser Nominee elects, in its sole discretion, to remove and replace such
Nominating Purchaser Nominee from the Board Committees for and of which such
Nominating Purchaser Nominee qualifies and has elected to be a member, subject
to approval of any replacement by the Company, which approval will not be
unreasonably withheld, conditioned or delayed.

(b) Each Nominating Purchaser Nominee shall be entitled to (a) directors and
officers insurance coverage, (b) indemnification from the Company, (c) fees and
(d) any other rights and benefits, in each case in amounts and scope of coverage
comparable to those provided to other outside directors.

(c) For so long as each Nominating Purchaser and its Affiliates maintain an
Ownership Interests of at least 2.5%, the Board of Directors and the board of
directors of each Bank Entity will nominate an individual designated by each
Nominating Purchaser and approved by the Company and each Bank Entity, which
approval will not be unreasonably withheld, conditioned or delayed, for election
to the Board of Directors and the board of directors of each Bank Entity, and
the Company and each Bank Entity will do all other lawful things in their power
to cause that person to be elected to its respective Board of Directors. Upon
such election, such Nominating Purchaser Nominee shall be appointed to serve as
a member of the respective Board Committees for and of which such Nominating
Purchaser Nominee qualifies and has elected to be a member, and the Company and
each Bank Entity will do all other lawful things in their power to cause that
person to be elected to each of the Board Committees to which such Nominating
Purchaser Nominee has been appointed, including without limitation, increasing
the number of members on each of the Board Committees to four or more members.
If a Nominating Purchaser Nominee ceases to serve as a director for any reason,
the Company and each Bank Entity shall cause the vacancy created thereby to be
filled by an individual designated by the Nominating Purchaser that appointed
such Nominating Purchaser Nominee as soon as reasonably practicable, subject to
the Company’s and each Bank Entity’s reasonable approval of the qualifications
of such designated individual and to any required regulatory approval or
non-objection. If an individual designated by a Nominating Purchaser and
nominated by the Company and each Bank Entity is not elected to the Board of
Directors or the board of directors

 

16



--------------------------------------------------------------------------------

of any Bank Entity, the Company or such Bank Entity, as applicable, shall
immediately increase the size of its Board of Directors, notwithstanding the
limitation set forth in Section 3.01(d) hereof, and appoint to its Board of
Directors an individual designated by the Nominating Purchaser that appointed
such Nominating Purchaser Nominee, subject to the Company’s or such Bank
Entity’s reasonable approval of the qualifications of such designated individual
and to any required regulatory approval or non-objection (such individual to be
different from the individual who was not elected by the stockholders of the
Company or such Bank Entity).

(d) For so long as each Nominating Purchaser and its Affiliates collectively
maintain an Ownership Interest of at least 2.5%, the Board of Directors and the
board of directors of each Bank Entity shall not exceed nine persons.
Notwithstanding the foregoing, the Board of Directors and the board of directors
of each Bank Entity may exceed nine members (i) to the extent necessary to
increase the size of such Board of Directors to enable the Company or such Bank
Entity to comply with the last sentence of Section 3.01(c), or (ii) during the
period that is three months following the Closing Date; provided that, during
that period, the Company and such Bank Entity, as applicable, shall use their
reasonable best efforts to cause the reduction in the number of directors to not
more than nine.

(e) In the event a Nominating Purchaser and its Affiliates collectively fail to
maintain an Ownership Interest of at least 2.5%, such Nominating Purchaser
agrees to cause its Nominating Purchaser Nominee to resign from the Board of
Directors and the board of directors of each Bank Entity if requested by the
Company and each Bank Entity, as applicable; provided that such Nominating
Purchaser Nominee shall be entitled to serve until the date of the next annual
meeting of the stockholders of the Company and each Bank Entity following such
request.

(f) In lieu of designating a nominee to election to the Board of Directors or
the board of directors of any Bank Entity or if, at the Closing Date, the
Company has not received any required approval or non-objection of the FDIC,
IDFPR, Federal Reserve Board or other Governmental Authority with respect to the
appointment of the a Nominating Purchaser Nominee to the Board of Directors of
the Company, the Nominating Purchaser that appointed a Nominating Purchaser
Nominee shall be entitled to designate an advisory member to the Board of
Directors of the Company and each of the respective Board Committees of the
Company for which such Nominating Purchaser Nominee qualifies (each, an
“Advisory Member”) to be appointed by resolution of a majority of the Board of
Directors and the board of directors of each Bank Entity. The Advisory Members
shall be without voting power or power of final decision in matters concerning
the business of the Company and each Bank Entity. The Advisory Members shall not
be counted to determine the number of directors of the Company or a Bank Entity
or the presence of a quorum for any action by the Board of Directors, and shall
not be required to own qualifying shares. The Advisory Members shall be
permitted to attend all meetings of the Board of Directors and the board of
directors of each Bank Entity, and the Company and each Bank Entity shall
provide the Advisory Members, at the same time and in the same manner as
provided to the directors, notice of such meetings and copies of all minutes,
consents and other materials, financial and otherwise, which the Company or each
Bank Entity provides its

 

17



--------------------------------------------------------------------------------

directors. An Advisory Member shall serve until such date that the Nominating
Purchaser Nominee selected by the Nominating Purchaser is appointed to the Board
of Directors and the board of directors of each Bank Entity or until the
Nominating Purchaser that designated such Advisory Member elects to have such
Advisory Member become a full member of the Board of Directors or the board of
directors of any Bank Entity.

Section 3.02. Appointment of Chairman of the Board of Directors. On the First
Closing Date, subject to any required approval or non-objection of the FDIC,
IDFPR, Federal Reserve Board or other Governmental Authority, the Company and
the Bank will appoint Donald H. Wilson as the Chairman of the Board of Directors
and the board of directors of each Bank Entity.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to each of the Purchasers as of the date
hereof and as of each Closing Date as follows, except as otherwise set forth in
the corresponding sections or subsections of the Schedules:

Section 4.01. Existence and Power.

(a) The Company is duly organized as a corporation under the laws of the State
of Delaware and is validly existing and in good standing under the laws of the
State of Delaware and has all requisite power and authority required to enter
into this Agreement and the other Transaction Documents and to own, lease and
operate its property and assets and to carry on its business as now being
conducted or described in its Certificate of Incorporation or other constituent
documents.

(b) The Company’s Subsidiaries are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authority to own, lease and operate
their property and assets and to carry on their business as now being conducted
or as described in their articles of association or other constituent documents.

Section 4.02. Authorization. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents and the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents, including, without limitation, the issuance of the
Purchased Shares issued at the applicable Closing and the issuance of the
Conversion Shares, are within the powers of the Company and, other than the
amendment to the Certificate of Incorporation pursuant to the Amended and
Restated Certificate of Incorporation (which must be approved by the holders of
a majority of the shares of Common Stock outstanding as of the record date for
the Stockholders Meeting, voting or consenting as a separate class (the votes or
consents contemplated by the foregoing, the “Required Stockholder Approval”))
have been duly authorized by all necessary action on the part of the Company’s
Board of Directors and stockholders and no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders. Other than the Required Stockholder Approval, no vote, consent or
other approval from the stockholders is required to authorize the transactions
contemplated by this Agreement and all Purchased Shares to be issued hereunder
at the applicable Closing.

 

18



--------------------------------------------------------------------------------

Section 4.03. Enforceability. This Agreement and the other Transaction Documents
have been (or at the applicable Closing will have been, as applicable) duly
executed and delivered by the Company and constitute (or will constitute, as
applicable) valid and binding agreements of the Company and its Subsidiaries
enforceable against the Company and its Subsidiaries in accordance with their
terms, except as may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws from time to time in
effect and subject to the limitations imposed by general equitable principles.

Section 4.04. Governmental Authorization. Except for any filings or approvals
specified on Schedule 4.04 (the “Required Consents”), the execution, delivery
and performance by the Company and its Subsidiaries of this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby do not and will not require any action by or in respect of,
or filing with, any Governmental Authority. The Company is unaware of any facts
or circumstances relating to the Company or its Subsidiaries which would be
likely to prevent the Company from obtaining or effecting any of the Required
Consents.

Section 4.05. Noncontravention. Except as disclosed in Schedule 4.05, the
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and, subject to the receipt of the Required
Stockholder Approval, the consummation of the transactions contemplated hereby
or thereby do not and will not (a) violate the Certificate of Incorporation or
Bylaws or any other constituent documents of the Company or any of its
Subsidiaries, (b) violate any material Applicable Law, (c) except for the
Required Consents, require any consent, notice or other action by any Person
under, constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of the Company or to a
loss of any benefit to which the Company is entitled under any provision of any
Material Contract or other instrument binding upon the Company, (d) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) in any respect under, or give to others any rights
of termination, amendment, acceleration or cancellation of, any Material
Contract to which the Company or any of its Subsidiaries is a party, or
(e) result in the creation or imposition of any Lien on the Purchased Shares or
any material Lien on any other asset of the Company.

Section 4.06. Issuance of Shares. The Purchased Shares have been duly and
validly authorized and, when issued and delivered pursuant to this Agreement,
will be fully paid and nonassessable, will be issued in compliance with
applicable federal and state securities laws, will be free of any preemptive or
other rights to subscribe for such Purchased Shares and will be free and clear
of any Liens. The offer and issuance by the Company of the Purchased Shares is
exempt from registration under the Securities Act and, except as set forth in
Schedule 4.06, from registration and qualification under applicable securities
laws of the states in which the Purchasers are resident based upon their
addresses set forth on the signature pages hereto. The Conversion Shares, when
issued, will be duly and validly authorized, fully paid and

 

19



--------------------------------------------------------------------------------

nonassessable, issued in compliance with applicable federal and state securities
laws, free of any preemptive or other rights to subscribe for such Conversion
Shares and free and clear of any Liens. The issuance by the Company of the
Conversion Shares is exempt from registration under the Securities Act and from
registration and qualification under applicable securities laws of the states in
which the Purchasers are resident based upon their addresses set forth on the
signature pages hereto. After the Closing, the holders of shares of the Series C
Preferred Stock shall be entitled to vote their respective shares of Series C
Preferred Stock at any meeting of the stockholders of the Company on all matters
presented to the stockholders of the Company in accordance with the terms of the
Series C Preferred Stock as set forth in Exhibit A hereto.

Section 4.07. Capital. As computed in accordance with the applicable regulations
of the FDIC, as of June 30, 2012, the Bank’s Tier 1 risk-based capital ratio was
4.4%, its total risk-based capital ratio was 5.6% and its Tier 1 leverage ratio
was 2.9%. The stockholders’ equity of the Company is, and as of the Closing Date
will be, not less than $5.0 million.

Section 4.08. Loan Portfolio and OREO.

(a) The Company has disclosed to the Purchasers the following information as of
March 31, 2012: (i) each loan made by the Company or the Bank with a remaining
principal balance exceeding $1,000,000 that was classified by the Company or the
Bank as “Other Loans Specially Mentioned,” “Special Mention,” “Substandard,”
“Doubtful,” “Loss,” “Classified,” “Criticized,” “Credit Risk Assets,” “Concerned
Loans,” “Watch List” or words of similar import, together with the principal
amount of and the accrued and unpaid interest on each such loan, as of March 31,
2012, and the identity of the borrowers thereunder, (ii) the aggregate amount of
the other loans, by category of loan (i.e., commercial, commercial real estate,
construction and land development, and consumer), made by the Company or the
Bank that, as of March 31, 2012, were classified as such, together with the
aggregate principal amount of and aggregate accrued and unpaid interest thereon,
and (iii) each asset of the Company or the Bank that was classified as “Other
Real Estate Owned” (“OREO”) and the book value thereof, it being understood and
agreed that the loans referenced in clauses (i) and (ii) of this sentence are
inclusive of any loans so classified by any Governmental Authority. Except as
set forth in Schedule 4.08(a), since March 31, 2012, there has not been a
material change in the value of such loans or OREO that remain on the Company’s
or the Bank’s books or a material increase in the amount of such loans or OREO.

(b) Each loan in the Bank’s loan portfolio as of March 31, 2012 (a) is evidenced
by notes, agreements or other evidences of Indebtedness that are true, genuine
and what they purport to be, (b) to the extent carried on the books and records
as a secured loan, is secured by valid Liens which have been perfected and
(c) is the legal, valid and binding obligation of the obligor named therein,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance and other laws of general applicability relating to or
affecting creditors’ rights and to general equitable principles. Each loan in
the Bank’s loan portfolio as of March 31, 2012 to the extent carried on the
books and records as a secured loan, is secured by valid Liens which have been
perfected, except for loans not secured by a deed of trust or mortgage that
would not individually or in the aggregate have a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

(c) The allowance for loan and lease losses (the “ALLL”) of the Company and the
Bank is in compliance in all material respects with the Company’s existing
methodology for determining the adequacy of its ALLL and is believed to be
adequate as provided under the standards established by applicable Governmental
Authorities and the Financial Accounting Standards Board.

(d) Since January 1, 2010, no Person has made a written demand or written
request on the Company or the Bank that either of them repurchase a loan sold or
transferred by the Company or the Bank.

(e) Except as disclosed in Schedule 4.08(e), neither the Company nor the Bank
has contingent liabilities for the potential repurchase of loans sold to any
third party that either individually or in the aggregate exceeds $1,000,000.

Section 4.09. Compliance with Law. Except as set forth on Schedule 4.09, the
Company has complied with, and is in compliance with, in all material respects,
all Applicable Laws, including without limitation, the requirements set forth in
the rules and regulations of the Federal Reserve Board.

Section 4.10. No General Solicitation; Private Placement; Placement Agent’s
Fees. Neither the Company, nor any of its Subsidiaries or Affiliates, nor any
Person acting on behalf of the Company or any of its Subsidiaries or Affiliates,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Purchased Shares. Assuming the accuracy of the Purchasers’ representations and
warranties set forth in Article V of this Agreement, no registration under the
Securities Act is required for the offer and sale of the Purchased Shares by the
Company to the Purchasers under the Transaction Documents. The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for persons engaged by any of the
Purchasers or their investment advisors) relating to or arising out of the
transactions contemplated hereby, including, without limitation, placement agent
fees payable to the Placement Agent, which placement agent fees are set forth on
Schedule 4.10. The Company shall pay, and hold each of the Purchasers harmless
against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.

Section 4.11. No Integrated Offering. The Company has not sold or issued, or
will sell or issue any securities that would be integrated with the offering of
the Purchased Shares pursuant to the Securities Act and the rules and
regulations or the interpretations thereunder of the Commission. None of the
Company, any of its Affiliates, and any Person acting on their behalf has made,
or will make, directly or indirectly, any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Purchased Shares to require approval of stockholders of the
Company for purposes of any applicable stockholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated. None of the Company, its Affiliates and any Person acting
on their behalf will take any action or steps referred to in the preceding
sentence that would cause the offering of the Purchased Shares to be integrated
with other offerings for purposes of any such applicable stockholder approval
provisions.

 

21



--------------------------------------------------------------------------------

Section 4.12. Application of Takeover Protections; Rights Agreement. The Company
has not adopted any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its Board of Directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under its Certificate of
Incorporation, any certificates of designations or the laws of the jurisdiction
of its incorporation which is or could become applicable to the Purchasers as a
result of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Purchased Shares and the Conversion
Shares and the Purchasers’ ownership of the Purchased Shares and the Conversion
Shares. The Company and its Board of Directors have taken all necessary action,
if any, in order to render inapplicable any stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.

Section 4.13. Financial Statements. (a) The audited consolidated balance sheet
of the Company and its Subsidiaries as at December 31, 2011 and December 31,
2010 and the related audited consolidated statements of income, stockholders’
equity and cash flows for the years then ended (the “Audited Financial
Statements”), and (b) the unaudited consolidated balance sheet of the Company
and its Subsidiaries as of June 30, 2012 and the related unaudited consolidated
statements of income, stockholders’ equity and cash flows for the period then
ended (the “Unaudited Financial Statements, and collectively with the Audited
Financial Statements, the “Financial Statements”) delivered to the Purchasers
prior to the date hereof, are correct and complete copies of the financial
statements (including, in each case, any related notes thereto) of the Company
and its Subsidiaries, on a consolidated basis, for the applicable periods
thereof, and such Financial Statements fairly present in all material respects
the financial position of the Company and its Subsidiaries, on a consolidated
basis, at the respective dates thereof and the results of operations and cash
flows for the periods indicated, except that the Unaudited Financial Statements
are subject to normal, recurring year-end audit adjustments which will not have
a Material Adverse Effect. The Financial Statements, including the schedules and
notes thereto, were prepared in accordance with GAAP applied consistently
throughout the periods involved (except, in the case of the Unaudited Financial
Statements, for the absence of footnotes and the recurring year-end audit
adjustments).

Section 4.14. Company Documents. (i) The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act (all
of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “Exchange
Act Reports”) and (ii) the Company and the Bank have filed all other material
reports,

 

22



--------------------------------------------------------------------------------

registrations, document, filings, statements and submissions, together with any
required amendments thereto, that they were required to file with any Government
Authority (together with the Exchange Act Reports, the “Company Reports”) and
have paid all fees and assessments due and payable in connection therewith. As
of their respective filing dates, the Company Reports complied in all material
respects with all statutes and applicable rules and regulations of the
applicable Governmental Authority and, at the time they were filed, none of the
material Company Reports, and to the knowledge of the Company, none of the
Company Reports that are not material, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. To the knowledge of
the Company, as of the date hereof, there are no outstanding comments from any
Governmental Authority with respect to any Company Report that are adverse, or
would reasonably be expected to be adverse, to the Company.

Section 4.15. Absence of Certain Changes. Except as set forth on Schedule 4.15,
since January 1, 2012, (a) the Company and its Subsidiaries have conducted their
business in the ordinary course of business; (b) the Company and its
Subsidiaries have not entered into any contract, assumed any liability or
otherwise conducted its business other than in the ordinary course of business
consistent with past practice; (c) the Company has not altered materially its
method of accounting or the manner in which it keeps its accounting books and
records; and (d) there has been no (i) Material Adverse Effect,
(ii) declaration, setting aside or payment of any redemption, dividend or other
distribution with respect to the capital stock of the Company or its
Subsidiaries, (iii) issuance of capital stock (other than pursuant to the
exercise of options, warrants, or convertible securities outstanding at such
date) or options, warrants or rights to acquire capital stock (other than the
rights granted to the Purchasers hereunder), (iv) material loss, destruction or
damage to any property of the Company or any Subsidiary, whether or not insured,
(v) acceleration or prepayment of any indebtedness for borrowed money or the
refunding of any such Indebtedness (as defined in Section 4.22), (vi) loans to
any officer or employee of the Company or its Subsidiaries, (vii) material
change in accounting methods, principles or practices used in preparing the
Company’s financial statements, (viii) except for loans made to a borrower in
the ordinary course of business, entering into any contract or series of related
contracts involving payments of more than $100,000, (ix) capital expenditures by
the Company or its Subsidiaries (or series of related capital expenditures)
involving more than $100,000 individually or $250,000 in the aggregate,
(x) except for deposits in the ordinary course of business, issuance of any
note, bond or other debt security or create, incur, assume or guarantee of any
liability for borrowed money or capitalized lease contract either involving more
than $100,000 individually or $250,000 in the aggregate, (xi) acquisition or
disposition of any material assets (or any contract or arrangement therefor), or
any other material transaction by the Company or any Subsidiary otherwise than
for fair value in the ordinary course of business, (xii) any merger or
consolidation with any other Person, or acquisition of all or a substantial
portion of the assets or capital stock of any business or any corporation,
partnership, association or other business organization or division thereof,
(xiii) adoption of a plan of complete or partial liquidation or approval of
resolutions providing for the liquidation, dissolution, merger, consolidation or
other reorganization of the Company or any of its

 

23



--------------------------------------------------------------------------------

Subsidiaries, or (xiv) revaluation of any portion of its assets, properties or
businesses, except as may be required by GAAP and other than any write-down or
write-off of the value of any current asset. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge that its creditors intend to
initiate involuntary bankruptcy proceedings or of the existence of any fact that
would reasonably lead a creditor to do so. The Company and its Subsidiaries,
individually and on a consolidated basis, are not as of the date hereof, and
after giving effect to the transactions contemplated hereby to occur at the
Closing, will not be Insolvent (as defined below). For purposes of this
Section 4.15, “Insolvent” means, with respect to any Person (a) the present fair
saleable value of such Person’s assets is less than the amount required to pay
such Person’s total Indebtedness, (b) such Person is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, or (c) such Person intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature.

Section 4.16. No Undisclosed Events, Liabilities, Developments or Circumstances.
Except (a) as set forth in the Financial Statements or disclosed in the notes
thereto, or (b) as incurred in the ordinary course of business following the
date of the Financial Statements, neither the Company nor any of its
Subsidiaries has any debt, obligation or liability (whether accrued, absolute,
contingent, liquidated or otherwise, whether due or to become due, whether or
not known to the Company) arising out of (i) any transaction entered into by the
Company or any of its Subsidiaries at or prior to the Closing, (ii) any act or
omission at or prior to the Closing, or (iii) any state of facts existing at or
prior to the Closing, which (individually or in the aggregate) would reasonably
be expected to have a Material Adverse Effect.

Section 4.17. Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under the
Certificate of Incorporation, Bylaws any other certificate of designation,
preferences or rights of any other outstanding series of preferred stock of the
Company or other constituent documents, respectively. The Company and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. Except as set
forth in Schedule 4.17, since January 1, 2012, (a) the Common Stock has been
registered pursuant to the Exchange Act and has been designated for quotation on
the Over-the-Counter Bulletin Board, (b) trading in the Common Stock has not
been suspended by the Commission or the Over-the-Counter Bulletin Board and
(c) the Company has received no communication, written or oral, from the
Commission, Over-the-Counter Bulletin Board or other Governmental Authority
regarding the suspension or the removal of the quotation of the Common Stock
from the Over-the-Counter Bulletin Board or the termination of registration
under the Exchange Act, including any notification that such an entity is
contemplating terminating such listing or registration. The Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Over-the-Counter Bulletin Board or the OTC Markets Group, Inc.,
as applicable.

 

24



--------------------------------------------------------------------------------

Section 4.18. Other Activities of the Company and the Bank.

(a) The Company engages, and since January 1, 2010 has engaged, only in
activities permissible under the BHCA and applicable Federal Reserve Board
regulations. The Bank engages, and since January 1, 2010 has engaged, only in
activities permissible under Applicable Law and Federal Reserve Board and FDIC
regulations.

(b) Except as set forth in Schedule 4.18(b), neither the Company nor the Bank,
nor any officer or employee of the Company or the Bank acting in an agency
capacity on behalf of either of them, is authorized to engage in or conduct, and
does not engage in or conduct (i) any insurance activities, whether as
principal, agent, broker or otherwise, or (ii) any securities sales,
underwriting, brokerage, or investment management activities, whether as
principal or agent, either directly or under contractual or other arrangements
with third parties.

(c) Neither the Company nor any of its Subsidiaries engages in any trust
activities.

Section 4.19. Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (a) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

Section 4.20. Sarbanes-Oxley Act. The Company is in compliance in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and the related rules and regulations promulgated
thereunder. The Company has established and maintains disclosure controls and
procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 and Rule 15d-15
under the Exchange Act) as required by Rule 13a-15 and Rule 15d-15 under the
Exchange Act. The Company’s disclosure controls and procedures are reasonably
designed to ensure that all material information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that all such material information is
accumulated and communicated to the management of the Company as appropriate to
allow timely decisions regarding required disclosure and to make the
certifications required pursuant to Sections 302 and 906 of the Sarbanes-Oxley
Act. The management of the Company completed its assessment of the effectiveness
of the Company’s

 

25



--------------------------------------------------------------------------------

internal control over financial reporting in compliance with the requirements of
Section 404 of the Sarbanes-Oxley Act for the fiscal year ended December 31,
2011, and such assessment concluded that as of December 31, 2011 such controls
were effective. The Company’s principal executive officer and its principal
financial officer have disclosed, based on their most recent evaluation, to the
Company’s auditors and the audit committee of the Board of Directors (i) all
significant deficiencies, if any, in the design or operation of internal control
over financial reporting which are reasonably likely to materially adversely
affect the Company’s ability to record, process, summarize and report financial
data and have identified to such auditors any material weaknesses in internal
controls and (ii) any fraud, whether or not material, that involves management
or other employees of the Company or any of its Subsidiaries who have a
significant role in the Company’s internal control over financial reporting.

Section 4.21. Transactions With Affiliates. Except as disclosed in Schedule
4.21, none of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any contract, agreement or other
arrangement with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such office, director or employee has a substantial interest or is an
officer, director, trustee or partner.

Section 4.22. Equity Capitalization. As of the date hereof, the authorized
capital stock of the Company consists of: (a) 5,000,000 shares of Common Stock,
of which as of the date hereof, 1,245,267 are issued and outstanding and 100,000
shares are reserved for issuance pursuant to the Company’s stock option and
purchase plans; and (b) 1,000,000 shares of Preferred Stock, of which 6,970
shares of Series A Preferred Stock are issued and outstanding and 349 shares of
Series B Preferred Stock are issued and outstanding. All of such outstanding
shares have been validly issued and are fully paid and nonassessable, and,
subject to the Required Stockholder Approval and the filing of the Amended and
Restated Certificate of Incorporation and the Series C Certificate of
Designations, the Series D Certificate of Designations and the Series E
Certificate of Designations with the Delaware Secretary, upon issuance of the
Purchased Shares in accordance with the terms and conditions of this Agreement,
such Purchased Shares will be validly issued, fully paid and nonassessable and
the only outstanding shares of capital stock shall be such Purchased Shares and
the outstanding shares described in clauses (a) and (b) of the first sentence of
this Section 4.22. Except as disclosed in Schedule 4.22, (a) none of the
Company’s capital stock is subject to preemptive rights or any other similar
rights or any Liens suffered or permitted by the Company; (b) there are no
outstanding (i) options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, (ii) contracts, commitments, understandings
or arrangements by which the Company or any of its Subsidiaries is bound to
issue additional capital stock of the Company or any of its Subsidiaries, or
(iii) options, warrants, scrip, rights to subscribe to, calls or commitments of
any character

 

26



--------------------------------------------------------------------------------

whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (c) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (d) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (e) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Purchased Share; and (f) the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
The Company has furnished to the Purchasers true, correct and complete copies of
the Certificate of Incorporation, the Bylaws, the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.

Section 4.23. Indebtedness and Other Contracts. Except as set forth on Schedule
4.23, neither the Company nor any of its Subsidiaries (a) has any outstanding
Indebtedness (as defined below), or (b) is in violation of any term of or in
default under any Material Contract relating to any Indebtedness. For purposes
of this Agreement: (i) “Indebtedness” of any Person means, without duplication
(A) all indebtedness for borrowed money, (B) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with generally accepted
accounting principles) (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; provided, however, that customer
deposits and similar obligations shall not be included as Indebtedness; and
(ii) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, or similar obligation of another Person if the primary
effect thereof is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

27



--------------------------------------------------------------------------------

Section 4.24. Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any securities market or exchange, any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries, the Common Stock or any of the Company’s
Subsidiaries or any of the Company or its Subsidiaries’ officers or directors
which the Company reasonably believes is likely to result in a liability in
excess of $250,000.

Section 4.25. Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for, and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

Section 4.26. Employee Relations.

(a) Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union. No executive officer of
the Company or any of its Subsidiaries has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary. No executive officer of the Company or any of its Subsidiaries is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant with the Company, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.

(b) The Company and its Subsidiaries are in compliance with all material
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours.

(c) No labor dispute exists or, to the Company’s knowledge, is imminent with
respect to any of the employees of the Company or any Subsidiary which would
have or reasonably be expected to have a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

Section 4.27. Title; Real Property.

(a) Each of the Company and its Subsidiaries has good and marketable title in
fee simple to all real property owned by such party and good and marketable
title to all personal property owned by such party that is material to the
business of the Company or its Subsidiaries, as the case may be, in each case
free and clear of all Liens, except such as do not materially impair the value
of such property and do not interfere with the current use of such property by
the Company or such Subsidiary, as applicable. Any real property or personal
property held under lease (whether a capital or true lease) by the Company or
any of its Subsidiaries is held by such party under a valid, subsisting and
enforceable lease with such exceptions as are not material and do not interfere
with the current use of such property by the Company or such Subsidiary, as
applicable.

(b) None of (i) the real property or premises (other than OREO) owned on the
date hereof, in whole or in part by the Company or any of its Subsidiaries, and
(ii) the real property or premises leased or subleased in whole or in part by
the Company or any of its Subsidiaries have been condemned or otherwise taken by
any public authority and to the knowledge of the Company, no condemnation or
taking is threatened or contemplated.

(c) Each of the real property leases referred to in Section 4.27(a) is in full
force and effect and (i) neither the Company nor any of its Subsidiaries, or to
the knowledge of the Company the other party thereto is in default of any such
lease (ii) no written notice of a claim of default by any party has been
delivered to the Company or any of its Subsidiaries, and (ii) there does not
exist any event known to the Company or any of its Subsidiaries that, with
notice or the passing of time, or both, would constitute a default by the
Company or any of its Subsidiaries.

Section 4.28. Intellectual Property Rights. Each of the Company and its
Subsidiaries owns or possesses adequate rights or licenses to use all
trademarks, service marks, trade names, patents, patent rights, copyrights,
original works of authorship, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted. None of the
Company’s registered, or applied for, Intellectual Property Rights have expired
or terminated or have been abandoned, or are expected to expire or terminate or
expected to be abandoned, within three years from the date of this Agreement.
The Company does not have any knowledge of any infringement by others of the
Intellectual Property Rights of the Company and its Subsidiaries. The Company
does not have any knowledge of any infringement by the Company or its
Subsidiaries of Intellectual Property Rights of others. Except as disclosed on
Section 4.26, there is no claim, action or proceeding that has been brought, or,
to the knowledge of the Company, has been threatened, against the Company or its
Subsidiaries regarding its Intellectual Property Rights. To the knowledge of the
Company, there are no facts or circumstances affecting the Company or any of its
Subsidiaries which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

 

29



--------------------------------------------------------------------------------

Section 4.29. Contracts.

(a) Schedule 4.29(a) lists the following contracts and other agreements to which
Company and/or any of its Subsidiaries is a party (collectively, “Material
Contracts”):

(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $50,000
per annum;

(ii) any agreement (or group of related agreements) for the purchase or sale of
commodities, supplies, products or other personal property, or for the
furnishing or receipt of services, the performance of which will extend over a
period of more than one year, or involve consideration in excess of $50,000;

(iii) any partnership or joint venture agreement;

(iv) any agreement (or group of related agreements) under which the Company
and/or its Subsidiaries has created, incurred, assumed or guaranteed any
indebtedness for borrowed money, or any capitalized lease obligation;

(v) any agreement concerning confidentiality, non-competition or non
solicitation, other than confidentiality agreements entered into with
prospective investors in connection with the Private Placement;

(vi) any agreement with any stockholder of the Company or any of its
Subsidiaries or, to the knowledge of the Company, any Affiliate of a stockholder
of the Company or any of its Subsidiaries, except those agreements made in the
ordinary course of business and for fair value as arms’ length transactions;

(vii) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance or other plan or arrangement for the benefit of
the current or former directors, officers or employees of the Company and/or its
Subsidiaries;

(viii) any collective bargaining agreement;

(ix) any agreement for the employment of any individual on a full-time,
part-time, consulting or other basis providing annual compensation (net of
commissions) in excess of $25,000 or providing severance benefits (other than
verbal agreements for employment of any individual which are terminable without
cause on an at will basis);

(x) except for any agreement to loan any amount to any person or entity as part
of Company’s or its Subsidiaries’ consumer or commercial loan portfolio, any
agreement under which Company has advanced or loaned any amounts to any other
Person;

(xi) any other agreement (or group of related agreements) (other than any
agreement with respect to the Transaction) the performance of which involves
consideration in excess of $50,000 annually; or

 

30



--------------------------------------------------------------------------------

(xii) any contract of the Company that was, or was required to be, filed as an
exhibit to the Exchange Act Reports pursuant to Item 601 of Regulation S-K.

(b) With respect to each Material Contract, except as set forth on Schedule
4.29(b): (i) the agreement is legal, valid, binding, enforceable on and against
the Company and/or its Subsidiaries, as applicable, and, to the knowledge of the
Company, each other party thereto, and is in full force and effect in accordance
with its terms; (ii) the agreement will continue to be legal, valid, binding,
enforceable and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby and by the Transaction
Documents; (iii) the Company and/or its Subsidiaries, as applicable, is not in
breach or default in any material respect under the agreement, and no event has
occurred which with notice or lapse of time would constitute a breach or default
by the Company and/or its Subsidiaries, as applicable, or permit termination,
modification or acceleration by the other party under the agreement; (iv) except
for borrowers within the grace period provided by the Company and/or its
Subsidiaries, as applicable for payment of loans, to the knowledge of the
Company, no other party is in breach or default, and to the to the knowledge of
the Company, no event has occurred which with notice or lapse of time would
constitute a breach or default by the other party, or permit termination,
modification or acceleration by the Company under the agreement; and (v) no
party has given notice of repudiation of any provision of the agreement.

Section 4.30. Subsidiary Rights. The Company has no direct or indirect
Subsidiaries other than as set forth in Schedule 4.30. The Company owns,
directly or indirectly, all of the capital stock (except for any preferred
securities issued by Subsidiaries that are trusts) or comparable equity
interests of each Subsidiary free and clear of any and all Liens, and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable (to the
extent such concept is applicable to an equity interest of a Subsidiary) and
free of preemptive and similar rights to subscribe for or purchase securities.
Each of the Company or its Subsidiaries, as applicable, has the unrestricted
right to vote, and (subject to limitations imposed by Applicable Law) to receive
dividends and distributions on, all capital securities of such party’s
respective Subsidiaries.

Section 4.31. Tax Status. The Company and each of its Subsidiaries and each
affiliated group (within the meaning of Section 1504 of the Code) or
consolidated, combined or unitary group (under State or local law) of which the
Company or any Subsidiary is or has been a member (each, an “Affiliated Group”)
(i) has timely made or filed all foreign, federal and state income and all other
Tax returns, reports and declarations required to be filed by any of them,
(ii) has paid all Taxes due with respect to the periods covered by such Tax
returns, reports or declarations, and (iii) has set aside on its books provision
adequate for the payment of all Taxes for periods subsequent to the periods to
which such returns, reports or declarations apply, (iv) has complied with all
Applicable Laws relating to the payment and withholding of Taxes, (v) is not a
party to any agreement or understanding relating to the allocation or sharing of
Taxes or indemnification with respect to any Taxes, (vi) is not required to
include in income any adjustment pursuant to Section 481 of the Code, (vii) is
not subject to any Liens in respect of any Taxes, (viii) is not subject to any
audit or other examination in respect of any Taxes and

 

31



--------------------------------------------------------------------------------

(ix) has not engaged or participated in any manner in any “listed transaction”
within the meaning of Treasury Regulation Section 1.6011-4. There are no unpaid
Taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim. For purposes of this Agreement, (i) “Tax” or “Taxes” means any federal,
state, local or foreign gross or net income, receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, real or personal
property, windfall profits, environmental, franchise, withholding, unemployment,
disability, ad valorem, sales, use, transfer, value added, alternative minimum,
customs duty or other tax, fee, assessment or charge of any kind and any
interest, penalty, addition to tax or additional amount in respect thereof and
(ii) “Code” means the Internal Revenue Code of 1986, as amended.

Section 4.32. Internal Accounting Controls. The Company and each of its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any difference.

Section 4.33. Transfer Taxes. On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Purchased Shares will be, or will
have been, fully paid or provided for by the Company, and all Applicable Laws
imposing such taxes will be or will have been complied with.

Section 4.34. U.S. Real Property Holding Corporation. The Company is not, has
never been, and does not contemplate becoming a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company shall
so certify upon any request by the Purchasers.

Section 4.35. Risk Management Instruments. All material derivative instruments,
including, swaps, caps, floors and option agreements, whether entered into for
the Company’s own account, or their customers, were entered into (i) only in the
ordinary course of business, (ii) in accordance with prudent practices and in
compliance in all material respects with all Applicable Laws, and (iii) with
counterparties believed to be financially responsible at the time; and each of
them constitutes the valid and legally binding obligation of the Company,
enforceable in accordance with its terms. Neither the Company, nor, to the
knowledge of the Company, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.

Section 4.36. Agreements with Regulatory Agencies. Except as set forth in
Schedule 4.36, neither the Company nor any of its Subsidiaries is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent

 

32



--------------------------------------------------------------------------------

agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
has adopted any board resolutions at the request of, any Governmental Authority
that currently restricts in any material respect the conduct of its business or
that in any material manner relates to its capital adequacy, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any of its Subsidiaries been advised by any Governmental
Authority that it is considering issuing, initiating, ordering, or requesting
any such Regulatory Agreement. All compliance or corrective action relating to
the Company or the Bank that is required by Governmental Authorities having
jurisdiction over the Company or the Bank to have been taken by either of them,
each of the Company and its Subsidiaries is in compliance in all material
respects with each Regulatory Agreement to which it is party or subject, and
neither the Company nor any of its Subsidiaries has received any written notice
from any Governmental Authority indicating that such party is not in compliance
in all material respects with any such Regulatory Agreement. Each of the Company
and its Subsidiaries has paid all assessments made or imposed by and required to
have been heretofore paid to any Governmental Authority.

Section 4.37. Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:

(a) The Company and the Bank has complied with, and all documentation in
connection with the origination, processing, underwriting and credit approval of
any mortgage loan originated, purchased or serviced by the Company and the Bank
satisfied, (i) all Applicable Law with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all Applicable Laws relating to real
estate settlement procedures, consumer credit protection, truth in lending laws,
usury limitations, fair housing, transfers of servicing, collection practices,
equal credit opportunity and adjustable rate mortgages, (ii) the
responsibilities and obligations relating to mortgage loans set forth in any
agreement between the Company or the Bank and any Agency, Loan Investor or
Insurer, (iii) the applicable rules, regulations, guidelines, handbooks and
other requirements of any Agency, Loan Investor or Insurer and (iv) the terms
and provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan; and

(b) No Agency, Loan Investor or Insurer has (i) claimed in writing that the
Company or the Bank has violated or has not complied with the applicable
underwriting standards with respect to mortgage loans sold by the Company or the
Bank to a Loan Investor or Agency, or with respect to any sale of mortgage
servicing rights to a Loan Investor, (ii) imposed in writing restrictions on the
activities (including commitment authority) of the Company or the Bank or
(iii) sought to have the Company or the Bank repurchase a mortgage loan, or
(iv) indicated in writing to the Company or the Bank that it has terminated or
intends to terminate its relationship with the Company or the Bank for poor
performance, poor loan quality or concerns with respect to the Company’s or the
Bank’s compliance with Applicable Laws. Except as disclosed in Schedule 4.37(b),
neither the Company nor the Bank has any contingent liabilities for the
potential repurchase of mortgage loans sold to any third party which, either
individually or in the aggregate, exceeds $2,000,000.

 

33



--------------------------------------------------------------------------------

(c) For purposes of this Section 4.37:

(i) “Agency” shall mean the Federal Housing Administration, the Federal Home
Loan Mortgage Corporation, the Farmers Home Administration (now known as Rural
Housing and Community Development Services), the Federal National Mortgage
Association, the United States Department of Veterans’ Affairs, the Rural
Housing Service of the U.S. Department of Agriculture or any other federal or
state agency with authority to (A) authority to determine any investment,
origination, lending or servicing requirements with regard to mortgage loans
originated, purchased or serviced by the Bank or (B) originate, purchase, or
service mortgage loans, or otherwise promote mortgage lending, including without
limitation state and local housing finance authorities.

(ii) “Loan Investor” shall mean any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Bank or a security backed by or representing an interest in any such
mortgage loan; and

(iii) “Insurer” means a person who insures or guarantees for the benefit of the
mortgagee all or any portion of the risk of loss upon borrower default on any of
the mortgage loans originated, purchased or serviced by the Bank, including, the
Federal Housing Administration, the United States Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.

Section 4.38. Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its Exchange Act Reports and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

Section 4.39. Manipulation of Price. The Company has not, and to its knowledge
no one acting on its behalf has, (a) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Purchased Shares or any of the Conversion Shares, (b) other than the Placement
Agent, sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Purchased Shares or any of the Conversion Shares, or
(b) other than the Placement Agent, paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.

Section 4.40. Confidentiality. Each of the Company and the Bank maintains
adequate safeguards to protect and maintain the confidentiality of the
non-public personally identifiable information of its customers and consumers in
accordance with the Gramm-Leach-Bliley Act of 1999, as amended, and other
Applicable Laws and has maintained the confidentiality of its customer lists,
and has not granted to any third parties any rights to use such customer lists,

 

34



--------------------------------------------------------------------------------

including, without limitation, for purposes of soliciting the Bank’s customers
or consumers. The Company has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction), other than the disclosure of the terms hereof to
prospective investors in connection with the Private Placement.

Section 4.41. Intentionally Omitted.

Section 4.42. Brokered Deposits. The Bank does not have any brokered deposits,
as such deposits are defined by the regulations of the FDIC at 12 C.F.R. §
337.6(9)(2).

Section 4.43. Acknowledgement Regarding Purchaser’s Trading Activity. The
Company understands and acknowledges (a) that none of the Purchasers have been
asked by the Company or the Bank to agree, nor has any Purchaser agreed with the
Company or the Bank, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Purchased Shares for any specified term; (b) that
any Purchaser, and counterparties in “derivative” transactions to which any such
Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (c) that each Purchaser shall not be deemed to
have any affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
(x) one or more Purchaser may engage in hedging and/or trading activities at
various times during the period that the Purchased Shares and the Conversion
Shares are outstanding, and (y) such hedging and/or trading activities, if any,
can reduce the value of the existing stockholders’ equity interest in the
Company both at and after the time the hedging and/or trading activities are
being conducted. The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
other Transaction Documents or any of the documents executed in connection
herewith.

Section 4.44. Brokers and Finders. No Person, other than the Placement Agent,
will have, as a result of the transactions contemplated by this Agreement, any
valid right, interest or claim against or upon the Company or any Purchaser for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company.

Section 4.45. Investment Company. Neither the Company nor any of its
Subsidiaries is required to be registered as, and immediately following the
Closing will not be required to register as, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

Section 4.46. Exchange Act Registration. The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration.

 

35



--------------------------------------------------------------------------------

Section 4.47. Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) of the Securities Act.

Section 4.48. Reservation of Underlying Shares. Assuming the Required
Stockholder Approval has been obtained, the Company will reserve, free of any
preemptive or similar rights of shareholders of the Company, (i) a number of
unissued shares of Common Stock sufficient to issue and deliver the shares of
Common Stock into which the shares of Series C Preferred Stock, Series D
Preferred Stock and Series E Preferred Stock are convertible and (ii) a number
of unissued shares of Series C Preferred Stock sufficient to issue and deliver
the shares of Series C Preferred Stock into which the shares of Series D
Preferred Stock and Series E Preferred Stock are convertible.

Section 4.49. No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
to purchase Purchased Shares on terms that are different from those set forth
herein.

Section 4.50. Disclosure. The Company confirms that neither it nor any of its
officers or directors nor any other Person acting on its or their behalf has
provided, and it has not authorized the Placement Agents to provide, any
Wellington Purchaser or its respective agents or counsel with any information
that it believes constitutes or could reasonably be expected to constitute
material, non-public information except insofar as the existence, provisions and
terms of the Transaction Documents and the proposed transactions hereunder may
constitute such information, all of which will be disclosed by the Company in
the press release and First Form 8-K Filing contemplated by Section 7.15 hereof.
The Company understands and confirms that each Wellington Purchaser will rely on
the foregoing representations in effecting transactions in securities of the
Company.

Section 4.51. Change in Control. The issuance of the Purchased Shares to the
Purchasers as contemplated by this Agreement will not trigger any rights under
any “change of control” provision in any of the agreements to which the Company
or any of its Subsidiaries is a party, including any employment, “change in
control,” severance or other compensatory agreements and any benefit plan, which
results in payments to the counterparty or the acceleration of vesting of
benefits.

Section 4.52. Common Control. The Company is not and, after giving effect to the
offering and sale of the Purchased Shares, will not be under the control (as
defined in the BHCA and the Federal Reserve Board’s Regulation Y (12 CFR Part
225) (“BHCA Control”) of any company (as defined in the BHCA and the Federal
Reserve Board’s Regulation Y). The Company is not in BHCA Control of any
federally insured depository institution other than the Bank. The Bank is not
under the BHCA Control of any company (as defined in the BHCA and the Federal
Reserve Board’s Regulation Y) other than Company. Neither the Company nor the
Bank controls, in the aggregate, more than five percent of the outstanding
voting class, directly or indirectly, of any federally insured depository
institution, other than the Company’s ownership interest in the Bank.

 

36



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser represents to the Company, with respect to itself only, as of the
date hereof and as of each Closing Date as follows, except as otherwise set
forth in the corresponding sections or subsections of the Schedules:

Section 5.01. Organization; Authority. Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by Purchaser of the
transactions contemplated by this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by all necessary corporate
action on the part of such Purchaser. This Agreement and the other Transaction
Documents to which each Purchaser is a party have been (or, at the applicable
Closing, will have been, as applicable) duly executed and delivered by
Purchaser, and constitute (or will constitute, as applicable) the valid and
legally binding agreements of Purchaser, enforceable against Purchaser in
accordance with their terms, except as may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
from time to time in effect and subject to the limitations imposed by equitable
principles.

Section 5.02. No Conflicts. The execution, delivery and performance by Purchaser
of this Agreement and the other Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of Purchaser,
(ii) violate any material Applicable Law, (iii) require any consent, notice or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration of any right or
obligation of Purchaser or to a loss of any benefit to which Purchaser is
entitled under any provision of any agreement, indenture or other instrument
binding upon Purchaser or (iv) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Purchaser is a
party.

Section 5.03. Investment Intent. Purchaser understands that the Purchased Shares
are “restricted securities” and have not been registered under the Securities
Act as or any applicable state securities laws and Purchaser is acquiring the
Purchased Shares as principal for its own account and not with a view to, or for
distributing or reselling such Purchased Shares or any part thereof in violation
of the Securities Act or any applicable state securities laws, provided,
however, that by making the representations herein, Purchaser does not agree to
hold any of the Purchased Shares for any minimum period of time and reserves the
right, subject to the provisions of this Agreement, at all times to sell or
otherwise dispose of all or any part of such Purchased Shares pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state

 

37



--------------------------------------------------------------------------------

securities laws. Purchaser is acquiring the Purchased Shares hereunder in the
ordinary course of its business. Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Purchased Shares (or any
securities which are derivatives thereof) to or through any person or entity.

Section 5.04. General Solicitation. Purchaser is not purchasing the Purchased
Shares as a result of any advertisement, article, notice or other communication
regarding the Purchased Shares published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general advertisement.

Section 5.05. Investment Risk. Purchaser understands that its investment in the
Purchased Shares involves a significant degree of risk and that the market price
of the Purchased Shares and the Common Stock may be volatile and that no
representation is being made as to the future value or trading volume of the
Purchased Shares or the Common Stock.

Section 5.06. Experience of Purchaser. Each Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Share, and has so evaluated
the merits and risks of such investment. Purchaser is able to bear the economic
risk of an investment in the Purchased Shares and, at the present time, is able
to afford a complete loss of such investment.

Section 5.07. Access to Information. Purchaser acknowledges that it has been
afforded (a) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Purchased Shares and the merits and
risks of investing in the Purchased Share; (b) access to information about the
Company and its Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (c) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of any Purchaser or its representatives
or counsel shall modify, amend or affect Purchaser’s right to rely on the truth,
accuracy and completeness of the Company’s representations and warranties
contained in this Agreement. Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed decision with respect
to its acquisition of the Purchased Shares.

Section 5.08. Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of Purchaser.

Section 5.09. No Reliance. Purchaser is not relying upon, and have not relied
upon, any statement, representation or warranty made by any Person, including,
without limitation, the Placement Agent and Representatives of the Company,
except for the statements,

 

38



--------------------------------------------------------------------------------

representations and warranties contained in this Agreement. Furthermore,
Purchaser acknowledges that the Placement Agent has not performed any due
diligence review on behalf of Purchaser. Except for the statements,
representations and warranties contained in this Agreement, Purchaser
understands that nothing in this Agreement or any other materials presented by
or on behalf of the Company to Purchaser in connection with the purchase of the
Purchased Shares constitutes legal, tax or investment advice. Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Purchased Shares. Purchaser understands that the Placement Agent has acted
solely as the agent of the Company in this placement of the Purchased Shares and
such Purchaser has not relied on the business or legal advice of the Placement
Agent or any of its agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to Purchaser in connection with the transactions
contemplated by this Agreement.

Section 5.10. Reliance on Exemptions. Purchaser understands that the Purchased
Shares being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Purchased Shares.

Section 5.11. No Governmental Review. Purchaser understands that no U.S. federal
or state agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Purchased Shares or the fairness or
suitability of the investment in the Purchased Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Purchased Shares.

ARTICLE VI

NON-DILUTION RIGHTS

Section 6.01. Lock-Up and Non-Dilution Rights.

(a) From the date hereof until the one-year anniversary of the date of the First
Closing, neither the Company nor any Bank Entity will issue any Company
Securities or Bank Entity Securities without the (i) written consent of all of
the Purchasers, or (ii) the approval of at least two-thirds of the Board of
Directors of the Company; provided, however,(A) that this Section 6.01(a) shall
not apply to issuances described in clauses (a) (solely with respect to
issuances of the Conversion Shares), (e) and (f) of the definition of “Excluded
Issuances” and (B) that the Purchasers may not withhold their consent pursuant
to this Section 6.01(a) with respect to any issuance of Company Securities or
Bank Entity Securities that is required by the FDIC, IDFPR, Federal Reserve
Board or other Governmental Authority.

 

39



--------------------------------------------------------------------------------

(b) From and after the First Closing, except with respect to the Excluded
Issuances, and subject to the provisions of Section 6.01(a), the Company and
each Bank Entity shall give each of the Purchasers notice (an “Issuance Notice”)
of any proposed issuance by the Company of any Company Securities or by such
Bank Entity of any Bank Entity Securities at least 20 Business Days prior to the
proposed issuance date (provided that the Company shall contact only those
persons listed in the “Address for Notice” section of such Purchaser’s signature
page to this Agreement). The Issuance Notice shall specify the price at which
such Company Securities or such Bank Entity Securities are to be issued, the
aggregate amount of Company Securities or Bank Entity Securities to be issued
and the other material terms of the issuance. Each Purchaser shall be entitled
to purchase, at the price and on the terms specified in the Issuance Notice, the
number of Company Securities or Bank Entity Securities equal to (i) the
Ownership Interest of such Purchaser (and its Affiliated transferees )
immediately prior to such issuance multiplied by (ii) the total number of
Company Securities or Bank Entity Securities to be issued at such issuance.

(c) If a Purchaser desires to purchase any or all of its allotment of the
Company Securities or the Bank Entity Securities specified in the Issuance
Notice it shall deliver notice to the Company (each an “Exercise Notice”) of its
election to purchase such Company Securities or such Bank Entity Securities
within ten Business Days of receipt of the Issuance Notice. The Exercise Notice
shall specify the number (or amount) of Company Securities or Bank Entity
Securities to be purchased by such Purchaser (or its designee) and shall
constitute exercise by such Purchaser of its rights under this Section 6.01. The
failure by a Purchaser to timely deliver an Exercise Notice shall constitute a
waiver of such Purchaser’s rights under this Section 6.01 with respect to the
purchase of such Company Securities or such Bank Entity Securities. The failure
by a Purchaser to exercise its right to purchase under this Section 6.01 with
respect to one offering, sale and issuance of any Company Securities or any Bank
Entity Securities shall not affect such Purchaser’s option to purchase Company
Securities or Bank Entity Securities under this Section 6.01 in any subsequent
offering, sale and purchase (or reoffering of such Company Securities or Bank
Entity Securities pursuant to Section 6.01(d)).

(d) The Company or the applicable Bank Entity shall have 60 days from the date
of the Issuance Notice to consummate the proposed issuance of any or all of such
Company Securities or such Bank Entity Securities that a Purchaser has not
elected to purchase (including such Company Securities and such Bank Entity
Securities not allotted to such Purchaser), at the price and upon terms that are
not less favorable to the Company or such Bank Entity than those specified in
the Issuance Notice; provided that, if such issuance is subject to regulatory
approval, such 60-day period shall be extended until the expiration of five
Business Days after all such approvals have been received, but in no event later
than 120 days from the date of the Issuance Notice. In the event that the
Company or a Bank Entity proposes to issue Company Securities or Bank Entity
Securities for any consideration other than cash, each Purchaser shall be
entitled to purchase any or all of its allotment of the Company Securities or
the Bank Entity Securities in cash, at a price equal to the Fair Market Value of
the proposed consideration. In the event that the Company or such Bank Entity
has not sold any or all of such Company Securities or Bank Entity Securities
proposed to be issued in the Issuance Notice that a Purchaser has not elected to
purchase (including such Company Securities or Bank Entity Securities not
allotted to such Purchaser) within such 60-day (or 120-day) period, such
Purchaser shall not be required to

 

40



--------------------------------------------------------------------------------

purchase the Company Securities or the Bank Entity Securities set forth in its
Exercise Notice; provided, however, that such Purchaser may, at its election,
purchase any or all of the Company Securities or all of the Bank Entity
Securities that it had originally elected to purchase in its Exercise Notice. If
the Company or such Bank Entity proposes to issue any such Company Securities or
such Bank Entity Securities after such 60-day (or 120-day) period, the Company
or such Bank Entity shall again comply with the procedures set forth in this
Section 6.01.

(e) At the consummation of the issuance of such Company Securities or such Bank
Entity Securities, the Company or such Bank Entity shall issue certificates
representing the Company Securities or such Bank Entity Securities to be
purchased by a Purchaser (or its designee) exercising non-dilution rights
pursuant to this Section 6.01 registered in the name of such Purchaser (or its
designee), against payment by such Purchaser of the purchase price for such
Company Securities or such Bank Entity Securities in accordance with the terms
and conditions as specified in the Issuance Notice.

(f) Notwithstanding the foregoing, if the Company or a Bank Entity proposes to
issue Company Securities or Bank Entity Securities which constitute voting
securities or securities convertible into voting securities, a Purchaser may
elect to purchase up to an equivalent amount of non-voting securities or
securities convertible into non-voting securities (the “Elected Securities”) to
the extent that the exercise of its rights under this Section 6.01 would cause
such Purchaser, together with any other person whose Company Securities or Bank
Entity Securities, as applicable, would be aggregated with such Purchaser’s
Company Securities or Bank Entity Securities, as applicable, for purposes of any
bank regulation or law, to own or have the right to own more than the maximum
Voting Ownership Interest as set forth on Schedule 6.01(f) (with respect to each
Purchaser, its “Maximum Voting Ownership Interest”) of any class of voting
securities or securities immediately convertible into any class of voting
securities at the election of the holder (treating, for purposes of determining
such Maximum Voting Ownership Interest, any separate classes of securities that
vote together as a single class as one class). In that instance, the Purchaser
may elect to purchase a number of shares of voting securities or securities
convertible into voting securities that would cause it to beneficially own its
Maximum Voting Ownership Interest of the issued and outstanding shares of that
class of voting securities or securities convertible into that class of voting
securities (treating, for purposes of determining such Maximum Voting Ownership
Interest, any separate classes of securities that vote together as a single
class as one class) at the election of the holder after giving effect to the
proposed issuance. The Company or such Bank Entity shall issue Elected
Securities to such Purchaser for the remainder of such Purchaser’s allocable
portion of the issuance. Other than the right to vote, and subject to
Section 6.01(b), such Elected Securities shall have the same terms as the voting
securities or securities convertible into voting securities proposed to be
issued and shall be convertible into the voting securities or securities
convertible into voting securities proposed to be issued subject to the
limitation that the Purchaser shall hold no more than its Maximum Voting
Ownership Interest following any conversion from time to time.

 

41



--------------------------------------------------------------------------------

(g) If a Purchaser elects to participate in any issuance of Company Securities
pursuant to this Section 6.01, such Purchaser shall be granted registration
rights substantially similar in all respects to those contained in the
Registration Rights Agreement attached hereto as Exhibit E (the “Registration
Rights Agreement”). If a Purchaser elects to participate in any issuance of Bank
Entity Securities pursuant to this Section 6.01 and the equity of such Bank
Entity is quoted or listed on any exchange or automated quotation system, such
Purchaser shall be granted registration rights substantially similar in all
respects to those contained in the Registration Rights Agreement.

(h) This Section 6.01 shall terminate upon the consummation of a Qualified
Public Offering.

ARTICLE VII

CERTAIN COVENANTS

Section 7.01. Public Announcements. Purchasers agree to consult with the Company
before issuing any press release or making any public statement with respect to
this Agreement or the transactions contemplated hereby and, except for any press
releases and public statements the making of which may be required by Applicable
Law or any listing agreement with any national securities exchange, will not
issue any such press release or make any such public statement without the
consent of the Company. The Company agrees to consult with the Lead Purchasers
before issuing any press release or making any public statement with respect to
this Agreement or the transactions contemplated hereby and, except for any press
releases and public statements the making of which may be required by Applicable
Law or any listing agreement with any national securities exchange, will not
issue any such press release or make any such public statement without the
consent of the Lead Purchasers. Notwithstanding the foregoing, except to the
extent required by Applicable Law or any listing agreement with any national
securities exchange (in which case the Company shall provide the relevant
Purchaser with prior written notice of such disclosure), without the prior
written consent of such Purchaser, neither the Company nor any of its
Subsidiaries or affiliates shall disclose the name of a Purchaser or any of its
Affiliates or investment advisors in any filing, announcement, release or
otherwise; provided, however, that Purchasers understand that an executed copy
of this Agreement will be filed as an exhibit in the Form 8-K Filing referenced
in Section 7.15 hereof and that such exhibit will include the identity of each
Purchaser.

Section 7.02. Transfer Restrictions; Legends; Removal of Legends.

(a) Notwithstanding any other provision of this Agreement, each Purchaser
covenants that the Purchased Shares or Registrable Securities may be disposed of
only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state,
federal or foreign securities laws. In connection with any transfer of the
Purchased Shares or Registrable Securities other than (i) pursuant to an
effective registration statement, (ii) to the Company or (iii) pursuant to Rule
144 (provided that the transferor provides the Company with reasonable
assurances (in the form of a seller representation letter and, if applicable, a
broker representation letter) that the Purchased Shares or Registrable
Securities may be sold pursuant to

 

42



--------------------------------------------------------------------------------

such rule), the Company may require the transferor thereof to provide to the
Company and the Transfer Agent, at the transferor’s expense, an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company and the Transfer Agent, to the
effect that such transfer does not require registration of such transferred
Purchased Shares or Registrable Securities under the Securities Act. As a
condition of transfer (other than pursuant to clauses (i), (ii) or (iii) of the
preceding sentence), any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of the applicable
Purchaser under this Agreement and the registration rights provisions hereof
with respect to such transferred Purchased Shares or Registrable Securities.
Notwithstanding the foregoing, except as may be required by applicable federal
securities laws, the Purchased Shares and Registrable Securities may be pledged
in connection with a bona fide margin account or other loan or financing
arrangement secured by the Purchased Shares or Registrable Securities and such
pledge of Purchased Shares or Registrable Securities shall not be deemed to be a
transfer, sale or assignment of the Purchased Shares or Registrable Securities
hereunder, and if a Purchaser is effecting a pledge, such Purchaser shall not be
required to provide the Company with any notice of such pledge or otherwise make
any delivery to the Company pursuant to this Agreement or any other Transaction
Document.

(b) Certificates evidencing the Purchased Shares and the Registrable Securities
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form, until such time as they
are not required under this Section 7.02 or Applicable Law:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE).

(c) (i) Following the date on which the Purchased Shares or Registrable
Securities are registered for resale under the Securities Act, (ii) in
connection with a sale, assignment or other transfer where a Purchaser, upon
written request, provides the Company with an opinion of

 

43



--------------------------------------------------------------------------------

counsel, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such sale, assignment or
transfer of the Purchased Shares or Registrable Securities may be made without
registration under the applicable requirements of the Securities Act, (iii) upon
such Purchaser providing the Company with reasonable assurance that the
Purchased Shares or Registrable Securities can be sold, assigned or transferred
pursuant to Rule 144, or (iv) at such earlier time as a restrictive legend is no
longer required for certain Purchased Shares or Registrable Securities, in each
case the Company will take such action as may be necessary and appropriate to
cause the Transfer Agent to promptly (and in no event later than three
(3) Business Days following delivery by such Purchaser of such Purchased Shares
or Registrable Securities to the Company or the Transfer Agent, as applicable)
issue to such Purchaser new certificates representing the Purchased Shares or
Registrable Securities without such restrictive legends in exchange for the
certificates issued to such Purchaser under Section 2.03 of this Agreement or
otherwise. The Company shall be responsible for the fees of its Transfer Agent
and any other fees associated with such issuance, if any.

Section 7.03. Periodic Exchange Act Reports. The Company agrees to timely file
all Exchange Act Reports, and the Company shall not terminate its status as an
issuer required to file Exchange Act Reports with the Commission unless the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination (but no such termination, if permitted, shall occur until after the
first anniversary of the Second Closing). All such filings, at the time they are
filed, shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not misleading.

Section 7.04. Reports. Until the occurrence of a Qualified Public Offering, to
the extent permitted by Applicable Law, unless otherwise elected to in writing
by a Lead Purchaser (which election may be revoked by such Lead Purchaser at any
time), the Company shall prepare and deliver to each Lead Purchaser for so long
as such Lead Purchaser (or its Affiliated transferees) owns any outstanding
Purchased Shares or Registrable Securities:

(a) as soon as practicable and, in any event within 30 days after the end of
each month, the management reports provided to the Board of Directors, which
reports shall include the summary unaudited consolidated balance sheet of the
Company and its Subsidiaries and the related summary unaudited statement of
operations for the portion of the fiscal year then ended, in each case prepared
in accordance with GAAP;

(b) as soon as practicable and, in any event within the time prescribed for
filing with the Commission, a copy of the Company’s Quarterly Report on Form
10-Q for the immediately preceding fiscal quarter, (ii) a copy of the Company’s
Annual Report on Form 10-K for the immediately preceding fiscal year, (iii) a
copy of the Company’s Current Reports on Form 8-K and any registration
statements (other than on Form S-8) or amendments filed pursuant to the
Securities Act as made applicable to the Company under the regulations of the
Commission;

 

44



--------------------------------------------------------------------------------

(c) as soon as practicable and, in any event within seven calendar days
following its approval of the Board of Directors, the annual operating budget of
the Company and its Subsidiaries;

(d) on the same day as the release thereof, facsimile or e-mailed copies of all
press releases issued by the Company or any of its Subsidiaries; and

(e) such other information as any Lead Purchaser may reasonably request from
time to time.

Section 7.05. Pledge of Shares. The Company acknowledges and agrees that the
Purchased Shares and the Registrable Securities may be pledged by the Purchasers
in connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Purchased Shares or the Registrable
Securities. The pledge of Purchased Shares or Registrable Securities shall not
be deemed to be a transfer, sale or assignment of the Purchased Shares or the
Registrable Securities hereunder, and if a Purchaser is effecting a pledge of
Purchased Shares or Registrable Securities, it shall not be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Transaction Document. The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Purchased Shares or the Registrable Securities may reasonably request in
connection with a pledge of the Purchased Shares or the Registrable Securities
to such pledgee by a Purchaser.

Section 7.06. Confidentiality. Each Purchaser shall keep confidential and will
not disclose, in whole or in part, any Confidential Information. Notwithstanding
the foregoing, a Purchaser shall be permitted to disclose the Confidential
Information to (a) its Representatives; provided that such Purchaser will
require its Representatives to be bound by the terms of this Section 7.06 to the
fullest extent as if they were parties hereto; (b) with the prior written
consent of the Company or (c) if required by Applicable Law.

Section 7.07. Percentage Ownership. The Company shall (i) provide each Lead
Purchaser with at least forty-five (45) days prior written notice of any event
or circumstance (including, without limitation, any redemption, repurchase,
rescission or recapitalization of Capital Stock, or securities or rights,
options or warrants to purchase Capital Stock, or securities of any type
whatsoever that are, or may become, convertible into or exchangeable into or
exercisable for Capital Stock) that may result in such Lead Purchaser’s Voting
Ownership Interest exceeding its Maximum Voting Ownership Interest or such Lead
Purchaser’s Ownership Interest exceeding 24.99%, (ii) provide each other
Purchaser with at least forty-five (45) days prior written notice of any event
or circumstance (including, without limitation, any redemption, repurchase,
rescission or recapitalization of Capital Stock, or securities or rights,
options or warrants to purchase Capital Stock, or securities of any type
whatsoever that are, or may become, convertible into or exchangeable into or
exercisable for Capital Stock) that may result in such Purchaser’s Voting
Ownership Interest exceeding its Maximum Voting Ownership Interest, and
(iii) cooperate with each Purchaser and undertake any reasonable actions
requested by a Purchaser to ensure that such Purchaser’s ownership interest in
the Company does not exceed the limits set forth above.

 

45



--------------------------------------------------------------------------------

Section 7.08. Registration Rights. The Company shall provide to each of the
Purchasers the registration rights as set forth in the Registration Rights
Agreement.

Section 7.09. Listing of Shares. The Company shall promptly secure the listing
of all of Registrable Securities upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
Registrable Securities from time to time issuable under the terms of this
Agreement and the other Transaction Documents. Neither the Company nor any of
its Subsidiaries shall take any action which would be reasonably expected to
result in the delisting or suspension of the Registrable Securities by any
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 7.09.

Section 7.10. Most Favored Nation. From the date hereof until the three-year
anniversary of the Closing Date, in the event that the Company or any Bank
Entity issues any Company Securities or Bank Entity Securities on terms that are
or will be more favorable than the terms of this Agreement, without any further
action by a Purchaser or the Company or such Bank Entity, as applicable, the
terms of the Transaction Documents shall be deemed to be amended and modified in
an economically and legally equivalent manner such that each Purchaser shall
receive the benefit of the more favorable terms contained in such issuances.
Prior to any such issuance, the Company or such Bank Entity shall provide the
Purchasers with the agreements pertaining to such issuance, or if such
agreements are confidential, a notice setting forth in reasonable detail the
price per Company Security or Bank Entity Security and other terms on which such
Company Securities or such Bank Entity Securities are being issued, the terms of
such Company Securities or such Bank Entity Securities and the amount thereof
issued, including the persons to which such issuance is proposed made. This
Section 7.10 shall not apply to the issuance of Company Securities upon the
issuance or exercise of any of the existing stock options, provided that the
terms of such options are not amended, modified or changed on or after the date
of this Agreement.

Section 7.11. Amendment to Certificate of Incorporation. Promptly after the
execution of this Agreement and in accordance with the Laws of Delaware, the
Certificate of Incorporation, the Bylaws and the rules and regulations of the
Commission, the Company will either submit and mail to its stockholders a notice
of a special meeting of its stockholders (the “Stockholders Meeting”) or solicit
the written consent of its stockholders to (a) approve an increase in authorized
shares of Common Stock to a number that is at least sufficient to accommodate
the issuance of the Conversion Shares to the Purchasers and (b) make the other
deletions and other amendments contemplated by the Amended and Restated
Certificate of Incorporation in the form attached hereto as Exhibit F (the
“Amended and Restated Certificate of Incorporation”). The Company will use its
best efforts to file with the Commission a preliminary consent solicitation or
preliminary proxy statement, as the case may be, under Regulation 14A of the
Exchange Act within 15 days after the execution of this

 

46



--------------------------------------------------------------------------------

Agreement and shall promptly respond to any comments of the Commission with
respect thereto. The Board of Directors of the Company shall unanimously
recommend that its stockholders vote in favor of the proposal to approve and
adopt the Amended and Restated Certificate of Incorporation and will use its
reasonable best efforts to obtain an affirmative vote from its stockholders. The
Company shall take all such other actions required to cause the Amended and
Restated Certificate of Incorporation to be duly authorized and to become
effective. In the event the Company elects to hold a Stockholders Meeting, the
Company shall hold the Stockholders Meeting within 40 days of the mailing of the
notice of the Stockholders Meeting. The Company will not impose a requirement
that the holders of more than the minimum percentage required by Applicable Law
of the capital stock of the Company entitled to vote on the proposal to
authorize and approve the increase in authorized shares of Common Stock and to
make the other deletions and other amendments contemplated by the Amended and
Restated Certificate of Incorporation.

Section 7.12. Use of Proceeds. The Company will use the proceeds from the sale
of the Purchased Shares, in part, to (i) repay the Company’s current
indebtedness to M&I Bank on the terms set forth on Schedule 7.12 hereto, and
(ii) consummate the TARP Preferred Stock Repurchase on the terms set forth on
Schedule 2.02(b)(xvi) hereto. The Company will use the remaining proceeds from
the sale of the Purchased Shares to further capitalize the Company, and, except
for as otherwise provided in this Agreement, in no event shall the proceeds be
used for (i) the repayment of any outstanding Indebtedness of the Company or any
of its Subsidiaries, (ii) the redemption or repurchase of any of its or its
Subsidiaries’ equity securities or any dividend thereon, or (iii) any other
ventures or business opportunities not related to the current business of the
Company and the Bank.

Section 7.13. Conduct of Business.

(a) From the date hereof until the earlier of the Second Closing Date or the
termination of this Agreement in accordance with its terms, except as
contemplated by this Agreement, the Company shall, and shall cause its
Subsidiaries to, operate their business in the ordinary course consistent with
past practice, preserve intact the current business organization of the Company,
use commercially reasonable efforts to retain the services of their employees,
consultants and agents, preserve the current relationships of the Company and
its Subsidiaries with material customers and other Persons with whom the Company
and its Subsidiaries have and intend to maintain significant relations, maintain
all of its operating assets in their current condition (normal wear and tear
excepted) and shall not take or omit to take any action that, if taken or
omitted to be taken after January 1, 2012 and prior to the date hereof, would
constitute a breach of Section 4.15.

(b) From the date hereof until the earlier of the Second Closing Date or the
termination of this Agreement in accordance with its terms, without limiting the
generality of Section 7.13(a), except (i) as set forth in Schedule 7.13(b),
(ii) as contemplated by this Agreement, (iii) as required by Applicable Law or
(iv) as expressly consented to in writing by such Purchasers that would hold at
least a majority of the Voting Ownership Interests of the Purchasers to be held
at the First Closing Date, the Company shall not, and shall cause each of its
Subsidiaries not to:

 

47



--------------------------------------------------------------------------------

(i) amend the Certificate of Incorporation or the Bylaws (whether by merger,
consolidation or otherwise);

(ii) subdivide or in any way reclassify any of the Company Interests, or change
or agree to change in any manner the rights of Company Interests;

(iii) (A) issue, sell, redeem or acquire any Company Interests or any capital
stock of any of its Subsidiaries or (B) issue, sell or grant any option,
warrant, convertible or exchangeable security, right, “phantom” partnership (or
other ownership) interest (or similar “phantom” security), restricted
partnership (or other ownership) interest, subscription, call, unsatisfied
pre-emptive right or other agreement or right of any kind to purchase or
otherwise acquire (including by exchange or conversion) any Company Interests or
any capital stock of any of its Subsidiaries;

(iv) acquire or agree to acquire in any manner, including by way of merger,
consolidation, or purchase of any capital stock or assets, any business of any
Person or other business organization or division thereof;

(v) sell, transfer or otherwise dispose of (i) all or substantially all of the
assets of the Company or any of its Subsidiaries or (ii) any assets that are
material to the business or the operation and management of the business of the
Company and its Subsidiaries;

(vi) make any material change in the business (or the operation of the business)
of the Company and its Subsidiaries;

(vii) make any material change in its accounting policies, unless such change is
required by GAAP after the date hereof;

(viii) incur any capital expenditures or any liabilities in respect thereof,
other than any capital expenditures that do not exceed $100,000 individually or
$200,000 in the aggregate;

(ix) make any loans, advances or capital contributions to, or investments in,
any other Person, other than in the ordinary course of business;

(x) create, incur or assume any Indebtedness or enter into any swap or other
off-balance sheet transactions or assume, guarantee, endorse or otherwise as an
accommodation become responsible for the obligations of any other Person, other
than in the ordinary course of business;

 

48



--------------------------------------------------------------------------------

(xi) increase the base salary, incentive compensation opportunity or benefits
that may become due to any current or former key officer, key employee or
independent consultant, other than in the ordinary course of business;

(xii) terminate (other than for cause) any key officer, key employee or
independent consultant;

(xiii) take any action to accelerate any rights or benefits, or make any
determinations relating to the transactions contemplated hereby or otherwise,
under any employee benefit plan, including any employment, indemnification,
severance or termination Contract;

(xiv) amend in any material respect, modify in any material respect, or
terminate any Contract that is a Material Contract other than amendment or
modifications in the ordinary course of business;

(xv) enter into any Contract that limits or otherwise restricts in any material
respect the Company or any of its Subsidiaries or any of their respective
Affiliates or any successor thereto from engaging or competing in any line of
business, in any location or with any Person;

(xvi) settle or compromise any litigation other than settlements or compromises
where (A) the amount paid in settlement or compromise does not exceed $250,000
in any matter or $2.0 million in the aggregate for all matters and (B) such
settlement or compromise only involves monetary relief; provided that no
settlement or compromise of any litigation that relates to the Transaction shall
be made without the prior written consent of by a majority-in-interest of the
Lead Purchasers (which consent will not be unreasonably withheld, conditioned or
delayed);

(xvii) change any method of Tax accounting, make or change any material Tax
election, file any amended material Tax return, settle or compromise any
material Tax liability, agree to an extension or waiver of the statute of
limitations with respect to the assessment or determination of Taxes, enter into
any closing agreement with respect to any Tax or surrender any right to claim a
material Tax refund;

(xviii) adopt a plan of complete or partial liquidation or dissolution; or

(xix) agree, commit or offer to do any of the foregoing.

(c) On or after the First Closing Date, the business of the Company and its
Subsidiaries shall not be conducted in violation of any material law, ordinance
or regulation of any Governmental Authority, except where such violations would
not result, either individually or in the aggregate, in a Material Adverse
Effect.

Section 7.14. Satisfaction of Conditions. Each party shall use its commercially
reasonable efforts timely to satisfy each of the conditions to be satisfied by
it as provided in Section 2.02(b) and Section 2.02(c).

 

49



--------------------------------------------------------------------------------

Section 7.15. Disclosure of Transactions and Other Material Information.

(a) The Company shall, by 8:30 a.m., Eastern time, on the first Business Day
following each of (i) the date of this Agreement, (ii) the First Closing and
(iii) the Second Closing, issue a press release and file a Current Report on
Form 8-K, in the form required by the Exchange Act, with the Commission
describing all material terms of the transactions contemplated by the
Transaction Documents and any other material, nonpublic information that the
Company may have provided to any Wellington Purchaser at any time prior to the
issuance of such press release and the filing of such Form 8-K, and attaching to
such Form 8-K the material Transaction Documents as exhibits (to the extent such
material Transaction Documents have not been previously filed) (each such
filing, including all attachments, a “Form 8-K Filing”). The Company shall give
the Lead Purchasers an opportunity to comment on each press release and Form 8-K
Filing and shall reflect in each press release and Form 8-K Filing any
reasonable comments proposed by the Lead Purchasers.

(b) From and after the First Form 8-K Filing, except as otherwise expressly
contemplated by this Agreement or unless otherwise elected to in writing by a
Purchaser (which election may be revoked by such Purchaser at any time), for so
long as no individual designated by a Purchaser is a member of the Board of
Directors or has observation rights as an Advisory Member of the Board of
Directors, the Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees and agents, not
to, provide such Purchaser with any material, nonpublic information regarding
the Company or any of its Subsidiaries without the express prior written consent
of such Purchaser. If a Purchaser or its Affiliates has, or believes it has,
received any such material, nonpublic information regarding the Company or any
of its Subsidiaries from and after the First Form 8-K Filing (except such
material, nonpublic information provided to such Purchaser under any other
express provision of this Agreement), such Purchaser shall provide the Company
with written notice thereof and the Company shall, within two (2) Business Days
of receipt of such notice, review the information and make a good faith
determination whether the Company believes that the information is material and
nonpublic. If the Company determines that the information is both material and
nonpublic, it shall (subject to the next sentence), within four (4) business
days thereafter make public disclosure of such material, nonpublic information.
Notwithstanding the preceding sentence, the Company shall not be required to
publicly disclose such information if the Company is prevented from making such
disclosure pursuant to Applicable Law with respect to the Company. If the
Company determines that the information is either not material or already
public, it will inform the Purchaser of its determination and the reasons
therefor. In the event of either (i) a breach of the foregoing covenant by the
Company, any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, or (ii) such Purchaser disagrees with the
determination by the Company that the information is either not material or
already public, in addition to any other remedy provided herein or in the
Agreement, such Purchaser shall have the right to make a public disclosure, in
the form of a press release, public

 

50



--------------------------------------------------------------------------------

advertisement or otherwise, of such nonpublic information as follows: the
Purchaser shall submit a proposed press release or other disclosure to the
Company for review and the Company shall review it promptly. If the Company has
not responded within two (2) Business Days, the Purchaser’s proposed disclosure
is deemed approved. The Company and the Purchaser shall negotiate in good faith
the form and content of such disclosure for two (2) Business Days. If the
Company and the Purchaser cannot agree on the disclosure after two (2) Business
Days, the Purchaser shall have the right to make a public disclosure in the form
of a press release, public advertisement or otherwise, of such information.

(c) Notwithstanding anything in this Section 7.15 to the contrary, if an
individual is designated by any Purchaser as a member of the Board of Directors
or has observation rights as an Advisory Member of the Board of Directors and
such individual terminates his position as a director or Advisory Member, the
Company shall not be obligated to comply with Section 7.15(b) with respect to
such Purchaser until the earlier of (i) 180 days after the date of such
individual’s resignation or (ii) the first date after such individual’s
resignation that any other director of the Board of Directors is permitted by
the Company to trade such director’s shares of Common Stock on such securities
market upon which the Common Stock is traded.

Section 7.16. Required Consents. During the period from the date of this
Agreement to the earlier of (a) the Closing Date for which such Required
Consents are necessary or (b) the termination of this Agreement, the parties
shall, except as expressly provided in this Agreement or otherwise required by
Applicable Law, use their best efforts to obtain the Required Consents;
provided, however, that if such Required Consents require amendments,
modifications or changes to the Transaction Documents that a Lead Purchaser
determines in its reasonable good faith judgment is materially and unreasonably
burdensome, “best efforts” shall not require a party to accept any such
amendments, modifications or changes, and any such amendments, modifications or
changes shall be made only upon the approval of each of the Company and the
Purchasers in their sole discretion. Notwithstanding the foregoing or anything
else in this Agreement, nothing contained in this Agreement shall be deemed to
require (i) any party hereto or any of such party’s Affiliates to agree to sell,
divest, dispose of or hold separate any assets or businesses, or otherwise take
or commit to take any action that limits its freedom of action with respect to,
or its ability to retain, one or more of its businesses, product lines or
material assets, (ii) any party hereto or any of such party’s Affiliates to
litigate, pursue or defend against any administrative or judicial action or
proceeding (including any temporary restraining order or preliminary injunction)
challenging any of the transactions contemplated hereby as violative of any
antitrust, competition, merger control or similar law, or (iii) a Purchaser or
any of such Purchaser’s Affiliates to file a Change in Bank Control notice with
the FDIC or IDFPR or a bank holding company application with the Federal Reserve
Board.

Section 7.17. Blue Sky Laws. The Company shall, on or before each Closing Date,
take such action as the Company reasonably determines is necessary in order to
obtain an exemption for or to qualify the Purchased Shares for sale to the
Purchasers at such Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action

 

51



--------------------------------------------------------------------------------

so taken to the Purchasers on or prior to the Closing Date. The Company shall
make all filings and reports relating to the offer and sale of the Purchased
Shares required under applicable securities or “Blue Sky” laws of the states of
the United States following such Closing Date.

Section 7.18. Permitted Rights Offering. Notwithstanding any other provision of
this Agreement, following the First Closing Date, the Company shall make to each
holder of the Common Stock as of the end of the Business Day immediately
preceding the First Closing Date, a non-transferable offer to purchase shares of
Common Stock at a purchase price per share equal to the Conversion Price (as
defined in the Series C Certificate of Designations) of the Series C Preferred
Stock, which offering shall have a $3.0 million aggregate offering price and
shall be subject to customary oversubscription procedures and which shall be
commenced and completed as promptly as possible following the First Closing Date
and must be completed, in any event, within three months of the First Closing
Date unless the holders of a majority of the Purchased Shares consent otherwise
(such offering, the “Rights Offering”).

Section 7.19. Calculation of Second Offering Issuance.

(a) Promptly following the closing of the Rights Offering (but in no event later
than five Business Days after the closing of the Rights Offering), the Company
shall deliver a written notice to each Purchaser (other than a Purchaser
(x) that informed the Company prior to the date hereof that such Purchaser did
not desire to participate in the Second Closing and (y) who is listed on
Schedule 7.19(a)) requesting in writing that such Purchaser notify the Company
if such Purchaser desires to participate in the Second Closing (an “Electing
Purchaser”), it being understood and agreed that no Purchaser shall be obligated
to participate in the Second Closing. Each Electing Purchaser shall have five
Business Days following the receipt of such notice to notify the Company with
respect to such matters. Promptly (but in no event later than two Business Days)
after the expiration of such five Business Day period, the Company shall
calculate the number of shares of Series C Preferred Stock, Series D Preferred
Stock and Series E Preferred Stock required to be issued and sold at the Second
Closing to provide each Electing Purchaser with the same Ownership Interest as
each Electing Purchaser held as of the First Closing after giving effect to the
transactions consummated thereat, which Ownership Interest shall consist of
(i) shares of Series C Preferred Stock up to the Maximum Voting Ownership
Interest of such Purchaser (calculated based on the capitalization of the
Company after giving effect to such Rights Offering and the Company Securities
to be issued at the Second Closing), and (ii) with respect to the remainder,
shares of Series D Preferred Stock if such Purchaser’s Maximum Voting Ownership
Interest is 9.99% or shares of Series E Preferred Stock if such Purchaser’s
Maximum Voting Ownership Interests is 4.99%. Promptly after such calculation
(but in no event more than five Business Days after the expiration the five
Business Day period in which Electing Purchasers were to notify the Company of
their respective maximum Voting Ownership Interest), the Company shall provide
to each Electing Purchaser written notice of such calculation, including all
supporting documents reasonably required for an understanding of such
calculation, and provide each Electing Purchaser with a draft of Schedule
2.01(b) (such notice, a “Second Closing Calculation Notice”).

 

52



--------------------------------------------------------------------------------

(b) Each Purchaser shall have at least five Business Days from the date of
receipt of the Second Closing Calculation Notice to dispute the Company’s
calculation by written notice to the Company (such a notice, a “Dispute
Election”), which dispute shall be resolved in accordance with Section 7.19(c).
If any Electing Purchaser or Electing Purchasers have disputed the calculation,
promptly after the conclusion of all such disputes (but in no event more than
five Business Days after the conclusion of all such disputes), the Company shall
issue a final updated Second Closing Calculation Notice to each Purchaser.

(c) If an Electing Purchaser does not deliver to the Company a Dispute Election
to any Second Closing Calculation Notice within the prescribed time period set
forth in this Section 7.19, such Electing Purchaser shall be deemed to have
accepted all elements of such Second Closing Calculation Notice. If any Electing
Purchaser timely provides a Dispute Notice, the Company and such Electing
Purchaser shall promptly attempt to resolve in good faith, by mutual agreement,
such dispute. If the Company and such Electing Purchaser have not resolved all
disputes within 15 Business Days of delivery of a Dispute Notice, the Company
and such Electing Purchaser shall engage a mutually agreeable independent
accounting firm to resolve such disputes. The Company, as to 50%, and such
Electing Purchaser, as to 50%, shall be responsible for the fees and expenses of
such accounting firm.

Section 7.20. Certificates of Designation. The Company shall, on or before the
First Closing Date, file with the Delaware Secretary the Series C Certificate of
Designations, the Series D Certificate of Designations and the Series E
Certificate of Designations and as long as any shares of Series C Preferred
Stock, Series D Preferred Stock or Series E Preferred Stock remain outstanding,
the Series C Certificate of Designations, the Series D Certificate of
Designations and the Series E Certificate of Designations shall be in full force
and effect.

Section 7.21. Transfer Agent Instructions. The Company shall issue irrevocable
instructions, in a form and substance reasonably acceptable the Lead Purchasers,
to the Transfer Agent, and any subsequent transfer agent, to issue certificates
or credit shares to the applicable balance accounts at DTC, registered in the
name of each Purchaser or its respective nominee(s), for the Purchased Shares
and Conversion Shares in such amounts as specified from time to time by each
Purchaser to the Company (the “Irrevocable Transfer Agent Instructions”). The
Company warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 7.21, will be given by the Company to
the Transfer Agent, and that the Purchased Shares and Conversion Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the other Transaction Documents. If
a Purchaser effects a sale, assignment or transfer of the Purchased Shares and
Conversion Shares in accordance with Section 7.02, the Company shall permit the
transfer and shall promptly instruct the Transfer Agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Purchaser to effect such
sale, transfer or assignment. In the event that such sale, assignment or
transfer involves the Purchased Shares or the Conversion Shares sold, assigned
or transferred pursuant to an effective registration statement or pursuant to
Rule 144, the Transfer Agent shall issue such Purchased Shares or the Conversion
Shares to such Purchaser, assignee or transferee, as the case may be, without
any restrictive legend.

 

53



--------------------------------------------------------------------------------

Section 7.22. FDIC Final Statement of Policy on Qualifications for Failed Bank
Acquisitions. So long as a Lead Purchaser holds any Company Securities, the
Company will not, without the consent of such Lead Purchaser, take any action,
directly or indirectly, through its subsidiaries or otherwise, that the Board of
Directors of the Company believes in good faith would reasonably be expected to
cause such Lead Purchaser to be subject to transfer restrictions or other
covenants of the FDIC Final Statement of Policy on Qualifications for Failed
Bank Acquisitions as in effect at the time of taking such action.

ARTICLE VIII

TERMINATION

Section 8.01. Termination. This Agreement may be terminated at any time prior to
the First Closing:

(a) by mutual written consent of the Company and a Purchaser (but only with
respect to itself);

(b) by either the Company or a Purchaser (but only with respect to itself), if
any Applicable Law is enacted that permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement, and such
Applicable Law is final and nonappealable;

(c) by the Company or a Purchaser (but only with respect to itself), if the
First Closing does not occur on or prior to February 13, 2013 (the “Termination
Date”); provided, however, that the party seeking termination pursuant to this
clause (c) shall not have failed to fulfill any of its obligations under this
Agreement (other than the requirement of such party to have received any
Required Consents) nor shall have been a principal reason for or a principal
cause of the failure of the First Closing Date to occur on or before such
Termination Date;

(d) by the Company, if there has been a material violation or breach by a
Purchaser of any covenant, representation or warranty contained in this
Agreement that has prevented the satisfaction prior to or on the Termination
Date of any condition to the obligations of the Company set forth in
Section 2.02(c) and such violation or breach has not been waived by the Company
or, in the case of a covenant breach, cured by such Purchaser within ten
(10) days after written notice thereof to such Purchaser by the Company; and

(e) by a Purchaser (but only with respect to itself), if there has been a
material violation or breach by the Company of any covenant, representation or
warranty contained in this Agreement that has prevented the satisfaction prior
to or on the Termination Date of any condition to the obligations of the
Purchaser set forth in Section 2.02(b) and such violation or breach has not been
waived by such Purchaser or, in the case of a covenant breach, cured by the
Company within ten (10) days after written notice thereof to the Company by such
Purchaser.

 

54



--------------------------------------------------------------------------------

Section 8.02. Effect of Termination. Notwithstanding any other provision of this
Agreement, if this Agreement is terminated by the Company or a Purchaser
pursuant to this ARTICLE VIII, such termination shall only be with respect to
such Purchaser itself and shall not result in a termination of the Agreement for
any other Purchaser. The Company shall give prompt notice of any such
termination to each other Purchaser, and, as necessary, work in good faith to
restructure the transaction to allow each Purchaser that does not exercise a
termination right to purchase the full number of securities set forth below such
Purchaser’s name on the signature page of this Agreement without exceeding such
Purchaser’s Maximum Voting Ownership Interest.

ARTICLE IX

INDEMNIFICATION

Section 9.01. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Purchaser, its affiliates, officers, directors,
employees, partners and agents, and each Person, if any, who controls such
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, including the Purchasers, an “Indemnified Party”)
from and against any and all losses, claims, damages, liabilities, costs,
penalties, fees and expenses (including reasonable fees and expenses of
investigation and reasonable attorneys’ fees and expenses) (“Damages”) caused by
or relating to, directly or indirectly (in each case without regards to
materiality or Material Adverse Effect qualifiers set forth therein) (a) any
breaches of the representations and warranties of the Company contained herein,
or (b) the failure of the Company to fulfill any of its obligations under this
Agreement or any other Transaction Document or under any other document
delivered in accordance with this Agreement or (c) actual or threatened claims
brought against the Company, its Subsidiaries, such Purchaser, or any of their
respective affiliates, officers, directors, partners, employees or agents in
connection with or arising out of the entering into of this Agreement and the
transactions contemplated hereby, provided that with respect to this subsection
(c) only, the Company shall not indemnify an Indemnified Party with regard to a
failure of the applicable Purchaser to fulfill its obligations under this
Agreement.

Section 9.02. Conduct of Indemnification Proceedings. If any claim or demand is
asserted or any proceeding (including any governmental investigation) shall be
instituted involving any Indemnified Party by any third party in respect of
which indemnity may be sought pursuant to Section 9.01, such Indemnified Party
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses,
provided that the failure of any Indemnified Party so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify (as
determined by a court of competent jurisdiction, which determination is not
subject to appeal or further review). In any

 

55



--------------------------------------------------------------------------------

such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (a) the Company and the Indemnified Party shall
have mutually agreed to the retention of such counsel, (b) in the reasonable
judgment of such Indemnified Party representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them or (c) the Company fails to undertake the defense in a diligent
manner or later withdraws from the defense. It is understood that, in connection
with any proceeding or related proceedings in the same jurisdiction, the Company
shall not be liable, except in the situations described in clauses (a), (b) and
(c) of the preceding sentence, for the reasonable fees and expenses of more than
one separate firm of attorneys (in addition to any local or specialty counsel)
at any time for all such Indemnified Parties, and that all such fees and
expenses shall be reimbursed as they are incurred. In the case of any such
separate firm(s) for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Parties from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement (i) includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding, (ii) does not contain
any admission of wrongdoing by such Indemnified Party and (iii) does not contain
any obligation or requirement of an Indemnified Party to take, or refrain from
taking, any action. The Company and each Indemnified Party shall cooperate fully
with each other in connection with the defense, negotiation or settlement of any
such third party claim.

Section 9.03. Contribution. If the indemnification provided by Section 9.01 is
unavailable, unenforceable or insufficient to hold harmless an Indemnified Party
in respect to any Damages, then the Company shall contribute to the amount paid
or payable to such Indemnified Party as a result of such Damages (or actions or
proceedings in respect thereof) in such proportions as appropriate to reflect
the relative fault of the Company, on the one hand, and such Indemnified Party,
on the other hand, in connection with any matter that is the subject of a
representation and warranty that is not as represented and warranted or any
failure to fulfill in any respect any obligations under this Agreement, or under
any document delivered in accordance with this Agreement, which resulted in such
Damages, actions or proceedings, as well as other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether any breach by the Company, on the one hand, or such
Indemnified Party, on the other hand, and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. The Company and each Purchaser agree that it would not be
just and equitable if contribution pursuant to this Section 9.03 were determined
by pro rata allocation or by any other method of allocation that did not take
account of equitable considerations. Notwithstanding the provisions of this
Section 9.03, no Purchaser shall be required to contribute any amount exceeding
the aggregate dollar amount paid by such Purchaser for its applicable Purchased
Shares.

 

56



--------------------------------------------------------------------------------

Section 9.04. Payment. The indemnification required by this ARTICLE IX shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Damages are
incurred.

Section 9.05. Non-Exclusive Remedy. The indemnity agreements contained herein
shall be in addition to (a) any cause of action or similar right of the
Indemnified Party against the Company or others, and (b) any liabilities the
Company may be subject to pursuant to Applicable Law.

ARTICLE X

MISCELLANEOUS

Section 10.01. Survival. Unless this Agreement is terminated in accordance with
ARTICLE VIII, the representations and warranties of the parties hereto, as well
as the indemnification obligations of the parties hereto, contained in this
Agreement or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the First Closing and the Second Closing until
the later of (a) the termination of the applicable statute of limitations and
(b) two (2) years from the First Closing or the Second Closing, as applicable
(or, in each case, until final resolution of any claim or action arising from
the breach of any such representation or warranty, if notice of such breach was
provided prior to the end of such period). The covenants and agreements of the
parties hereto contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
Closing indefinitely and until they have been completely preformed pursuant to
their respective terms and provisions, or for the shorter period explicitly
specified therein, except that for such covenants and agreements that survive
for such shorter period, breaches thereof shall survive indefinitely or until
the latest date permitted by Applicable Law.

Section 10.02. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,

if to the Purchasers, to:

The address set forth on the signature page hereto.

if to the Company, to:

Community Financial Shares, Inc.

357 Roosevelt Road

 

57



--------------------------------------------------------------------------------

Glen Ellyn, Illinois

Attention: Scott W. Hamer

  President and Chief Executive Officer

Facsimile No.: (630) 545-0399

E-mail: shamer@cbwge.com

with a copy to:

Kilpatrick Townsend & Stockton LLP

607 14th Street, NW, Suite 900

Washington, DC 20005

Attention: Edward G. Olifer, Esq.

Facsimile No.: (202) 204-5614

E-mail: eolifer@kilpatricktownsend.com

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed delivered: (i) upon receipt,
when delivered personally; (ii) upon receipt, when sent by e-mail or facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same.

Section 10.03. Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 10.04. Expenses. Each party hereto shall pay its own costs and expenses
relating to this Agreement, the negotiations leading up to this Agreement and
the transactions contemplated by this Agreement, except that (i) the Company
shall reimburse Clinton Group for all reasonable out-of-pocket expenses
(including the fees and expenses of legal counsel) up to $250,000 incurred in
connection with the transactions contemplated by this Agreement and irrespective
of whether the transactions contemplated by this Agreement are ultimately
consummated and (ii) the Company shall reimburse the Wellington Purchasers for
all reasonable out-of-pocket expenses (including the fees and expenses of legal
counsel) up to $50,000 incurred in connection with the transactions contemplated
by this Agreement and irrespective of whether the transactions contemplated by
this Agreement are ultimately consummated.

 

58



--------------------------------------------------------------------------------

Section 10.05. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that the Company may not assign, delegate or
otherwise transfer some or all of its rights or obligations under this Agreement
without the consent of the Required Holders. Each Purchaser may assign some or
all of its rights hereunder (including as a Lead Purchaser) (a) to a Person to
whom it has assigned, delegated or otherwise transferred ownership of some or
all of its Purchased Shares or Conversion Shares, (b) to any Affiliate of such
Purchaser, in each case without consent of the Company and (c) to any Person
that shares a common investment advisor with such Purchaser; provided that such
Purchaser shall have no right to assign or otherwise transfer any of its rights
under this Agreement with respect to the purchase of Company Securities if the
issuance of Company Securities to such transferee would require the filing of a
registration statement with the Commission, unless the issuance would have
otherwise been registered with the Commission, notwithstanding such assignment
or other transfer.

Section 10.06. Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of New York, without giving effect to
any conflicts of law rule or principle that might require the application of the
laws of another jurisdiction.

Section 10.07. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York state court sitting in Manhattan, New York,
so long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party in the manner provided in
Section 10.02 shall be deemed effective service of process on such party.

Section 10.08. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

59



--------------------------------------------------------------------------------

Section 10.09. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by all of the other
parties hereto. Until and unless each party has received a counterpart hereof
signed by the other party hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication). No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations, or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.

Section 10.10. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to such subject matter.

Section 10.11. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 10.12. Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in the United
States District Court for the Southern District of New York or any New York
state Court sitting in Manhattan, New York, in addition to any other remedy to
which they are entitled at law or in equity.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

COMMUNITY FINANCIAL SHARES, INC.

 

By:   Scott W. Hamer Its:   President and Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]



--------------------------------------------------------------------------------

 

NAME OF PURCHASER:

                 

 

      By:    Tax ID No.:         

 

Address for Notice:         

 

        

 

        

 

Attention:         

 

Telephone No.:         

 

Fax No.:         

 

E-mail Address:         

 

Delivery Instructions, if different from above:          c/o   

 

         Street:             City/State/Zip:   

 

 

         Attention:   

 

         Telephone No.:   

 



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE OF DESIGNATIONS

OF THE POWERS, PREFERENCES AND RIGHTS

OF SERIES C PREFERRED STOCK OF

COMMUNITY FINANCIAL SHARES, INC.

Community Financial Shares, Inc., a Delaware corporation (the “Company”), hereby
certifies that, pursuant to the authority conferred upon the Board of Directors
of the Company (“Board of Directors”) by the Certificate of Incorporation of the
Company (as amended, “Certificate of Incorporation”) and applicable law, the
following resolutions were duly adopted by the Board of Directors.

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the authority expressly granted
to, and vested in, the Board of Directors in accordance with the provisions of
its Certificate of Incorporation, the Company does hereby create and designate a
series of preferred stock, $1.00 par value per share, and the Board of Directors
does hereby fix the relative rights and preferences of the shares of such series
as follows:

1. Definitions.

(a) “Act” means the Securities Exchange Act of 1934, as amended, or any
successor provisions, including any rules or regulations promulgated thereunder.

(b) “Authorized Share Failure” has the meaning set forth in Section 6(d).

(c) “Board of Directors” has the meaning set forth in the preamble.

(d) “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by
applicable law to close.

(e) “Bylaws” means the bylaws of the Company (as amended).

(f) “Certificate” has the meaning set forth in Section 6(b)(i).

(g) “Certificate of Designations” means this Certificate of Designations.

(h) “Certificate of Incorporation” has the meaning set forth in the preamble.

(i) “Change of Control” means any of the following transactions that is approved
by at least a majority of the members of the Board of Directors:

(i) the acquisition by any Person (other than the current members of the Board
or any of their descendants, the Company, or any savings, pension or other
benefit plan for the benefit of the employees of the Company or subsidiaries
thereof), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Act) of voting securities of



--------------------------------------------------------------------------------

the Company (or of any direct or indirect subsidiary of the Company owning more
than 75% of the consolidated assets of the Company) where such acquisition
causes any such Person to own fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding capital stock then entitled to vote
generally in the election of directors;

(ii) a reorganization, merger, consolidation or other corporate transaction
involving the Company (or of any direct or indirect subsidiary of the Company
owning more than 75% of the consolidated assets of the Company) with respect to
which the shareholders of the Company immediately prior to such transaction do
not, immediately after the transaction, own more than fifty percent (50%) of the
combined voting power of the reorganized, merged or consolidated company’s then
outstanding voting securities;

(iii) the sale, transfer or assignment of all or substantially all of the assets
of the Company (or of any direct or indirect subsidiary of the Company owning
more than 75% of the consolidated assets of the Company) to any third party; or

(iv) any other transactions or series of related transactions occurring which
have substantially the same effect as the transactions specified in clauses
(i) through (iii) as reasonably determined by the Board of Directors.

(j) “Closing Price” means, with respect to the Common Stock and on any
particular date, the closing sale price per share (or if no closing sale price
is reported, the average of the bid and ask prices or, if more than one in
either case, the average of the average bid and the average ask prices) on such
date as reported in composite transactions for the principal U.S. securities
exchange on which the Common Stock is listed or admitted for trading or, if the
Common Stock is not listed or admitted for trading on a United States national
or regional securities exchange, as reported on the quotation system on which
such security is quoted. If the Common Stock is not listed or admitted for
trading on a United States national or regional securities exchange and not
reported on a quotation system on such date, the “Closing Price” will be the
last quoted bid price for the Common Stock in the over-the-counter market on
such date as reported by the OTC Markets Group Inc. or similar organization. If
none of the foregoing apply, the last reported sale price will be the average of
the mid-point of the last bid and ask prices for the Common Stock on such date
from each of at least three nationally recognized investment banking firms
selected by the Company for this purpose.

(k) “Common Stock” means the common stock, no par value, of the Company.

(l) “Company” has the meaning set forth in the preamble.

(m) “Conversion Date” has the meaning set forth in Section 6(b)(i).

(n) “Conversion Notice” has the meaning set forth in Section 6(b)(i).

(o) “Conversion Price” means $1.00 per share of Common Stock, as the same may be
adjusted as provided in Section 7 hereof.

 

A-2



--------------------------------------------------------------------------------

(p) “Conversion Rate” means a number equal to (i) $100.00 (as adjusted for any
split, subdivision, combination or consolidation, recapitalization or similar
event with respect to the Series C Preferred Stock) divided by (ii) the
Conversion Price.

(q) “Deemed Liquidation” has the meaning set forth in Section 5(d).

(r) “Deemed Liquidation Payment” has the meaning set forth in Section 5(d).

(s) “Distribution” means payment of dividends or distributions, whether payable
in cash, securities, options or other property (including any distributions of
any rights, (including rights relating to the issuance, grant or sale of stock,
warrants, securities or other property)).

(t) “DTC” has the meaning set forth in Section 6(b)(ii).

(u) “Fair Market Value” means, (i) for any security, the Closing Price,
(ii) with respect to property other than a security, the fair market value
determined in good faith by a nationally recognized investment banking firm
selected by the Company, and (iii) for any cash, the amount of such cash.

(v) “Holder” means a holder of shares of Series C Preferred Stock.

(w) “Junior Securities” has the meaning set forth in Section 5(a).

(x) “Liquidation Preference” has the meaning set forth in Section 5.

(y) “Parity Securities” has the meaning set forth in Section 5(a).

(z) “Person” means any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Act.

(aa) “Registration Rights Agreement” has the meaning set forth in the Securities
Purchase Agreement.

(bb) “Reorganization” means

(i) an acquisition, reorganization, merger, consolidation or other corporate
transaction involving the Company (or of any direct or indirect subsidiary of
the Company owning more than 75% of the consolidated assets of the Company);

(ii) the sale, transfer or assignment of all or substantially all of the assets
of the Company (or of any direct or indirect subsidiary of the Company owning
more than 75% of the consolidated assets of the Company); or

(iii) any other transactions or series of related transactions occurring which
have substantially the same effect as the transactions specified in clauses
(i) or (ii) as reasonably determined by the Board of Directors.

 

A-3



--------------------------------------------------------------------------------

(cc) “Required Reserve Amount” has the meaning set forth in Section 6(d).

(dd) “Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as November 13, 2012, by and between the Company and the
investors named therein.

(ee) “Senior Indebtedness” means (i) the principal, premium, if any, and
interest in respect of (A) indebtedness of the Company for money borrowed
(including deposit obligations) and (B) indebtedness evidenced by securities,
notes, debentures, bonds or other similar instruments issued by the Company;
(ii) all capital lease obligations of the Company; (iii) all obligations of the
Company issued or assumed as the deferred purchase price of property, all
conditional sale obligations of the Company and all obligations of the Company
under any conditional sale or title retention agreement (but excluding trade
accounts payable in the ordinary course of business); (iv) all obligations,
contingent or otherwise, of the Company in respect of any letters of credit,
banker’s acceptance, security purchase facilities and similar credit
transactions; (v) all obligations of the Company in respect of interest rate
swap, cap or other agreements, interest rate future or options contracts,
currency swap agreements, currency future or option contract and other similar
agreements; (vi) all obligations of the type referred to in clauses (i) through
(v) of other persons for the payment of which the Company is responsible or
liable as obligor, guarantor or otherwise; and (vii) all obligations of the type
referred to in clauses (i) through (vi) of other persons secured by any lien on
any property or asset of the Company (whether or not such obligation is assumed
by the Company).

(ff) “Senior Securities” has the meaning set forth in Section 5(a).

(gg) “Series A Preferred Stock” means the 6,970 shares of Fixed Rate Cumulative
Perpetual Preferred Stock, Series A, $1.00 par value per share, of the Company
previously issued to the U.S. Department of Treasury by the Company pursuant to
the U.S Department of Treasury’s Trouble Asset Relief Program Capital Purchase
Program.

(hh) “Series B Preferred Stock” means the 349 shares of Fixed Rate Cumulative
Perpetual Preferred Stock, Series B, $1.00 par value per share, of the Company
previously issued to the U.S. Department of Treasury by the Company pursuant to
the U.S Department of Treasury’s Trouble Asset Relief Program Capital Purchase
Program.

(ii) “Series C Preferred Stock” has the meaning set forth in Section 3.

(jj) “Series D Preferred Stock” means the shares of Series D Convertible
Noncumulative Perpetual Preferred Stock, $1.00 par value per share, of the
Company.

(kk) “Series E Preferred Stock” means the shares of Series E Convertible
Noncumulative Perpetual Preferred Stock, $1.00 par value per share, of the
Company.

(ll) “Share Delivery Date” has the meaning set forth in Section 6(b)(ii).

 

A-4



--------------------------------------------------------------------------------

(mm) “Surviving Entity” means the successor Person in any Reorganization other
than the Company, provided that if (i) such Person is not a publicly traded
entity whose common stock or equivalent equity security is quoted or listed for
trading on a national securities exchange, quotation system or over-the-counter
market and (ii) the common stock or equivalent equity security of the parent
entity that, directly or indirectly, controls such Person (a “Parent Entity”) is
quoted or listed on a national securities exchange, quotation system or
over-the-counter market, “Surviving Entity” shall mean such Person’s Parent
Entity; provided further that if there is more than one such Person or Parent
Entity, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of a Reorganization shall be
deemed to be the “Surviving Entity”.

(nn) “Transaction Documents” means collectively the Securities and Purchase
Agreement, the Registration Rights Agreement, and each of the other agreements
entered into by the Company, on the one hand, and Holders and/or the holders of
the Series C Preferred Stock, Series D Preferred Stock and Series E Preferred
Stock, on the other hand, in connection with the issuance of the Series C
Preferred Stock, Series D Preferred Stock and Series E Preferred Stock.

2. Interpretation. For the purposes hereof, unless the context requires
otherwise: (i) words in the singular shall be held to include the plural and
vice versa and words of one gender shall be held to include the other gender as
the context requires; (ii) the terms “hereof,” “herein,” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
the Certificate of Designations as a whole and not to any particular provision
of the Certificate of Designations, and Section references are to the Sections
of the Certificate of Designations unless otherwise specified; (iii) the word
“including” and words of similar import when used in the Certificate of
Designations shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified; (iv) the word “or” shall not
be exclusive; (v) the terms “Dollars”, “cents” and “$” shall mean U.S. dollars;
(vi) with respect to determination of any period of time, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”; (vii) references to any statute shall be deemed to refer to such
statute as amended, modified, codified, reenacted, supplemented or superseded in
whole or in part and in effect from time to time, and also to all rules and
regulations promulgated thereunder; (viii) the word “hereby,” or the term
“contemplated hereby,” when used in the Certificate of Designations, shall refer
to the Certificate of Incorporation and the Certificate of Designations and not
to any other agreement or instrument; and (ix) any calculations of
“as-converted” or “fully converted” basis or similar concept, unless otherwise
expressly provided otherwise, shall be of the maximum number of shares of Common
Stock into which such Series C Preferred Stock would be convertible assuming for
such purposes that the Series C Preferred Stock would be convertible at such
time and that there would be sufficient authorized shares of Common Stock to
permit such conversion at such time.

3. Designation; Number of Shares. The series of preferred stock to which this
Statement of Designation relates is designated “Series C Convertible
Noncumulative Perpetual Preferred Stock,” par value $1.00 per share (the “Series
C Preferred Stock”). Each share of

 

A-5



--------------------------------------------------------------------------------

Series C Preferred Stock has the designations, preferences, limitations and
relative, participating, optional or other special rights and privileges, and
the qualifications, limitations and restrictions as described herein. The
authorized number of shares of Series C Preferred Stock is 350,000. Each share
of Series C Preferred Stock is identical in all respects to every other share of
Series C Preferred Stock. The Series C Preferred Stock shall be perpetual until
such time as no shares of Series C Preferred Stock remain outstanding.

4. Dividends. Distributions may be paid on the Series C Preferred Stock as and
when declared by the Board of Directors, subject, however, to the prior and
superior rights of the holders of Senior Securities. In addition, the Holders of
record shall be entitled to receive, on a fully converted basis, as, when, and
if declared by the Board of Directors, Distributions in the same per share
amount as paid on the Common Stock, and no Distributions shall be payable on
Junior Securities or Parity Securities unless an identical Distribution is
payable at the same time on the Series C Preferred Stock; provided however, that
if a Distribution payable in Common Stock is declared on the Common Stock, the
Conversion Price shall be adjusted pursuant to Section 7 in lieu of the Holders
receiving an equivalent Distribution. Distributions that are payable on Series C
Preferred Stock shall be payable to the Holders of record as they appear on the
stock register of the Company on the applicable record date, as determined by
the Board of Directors, which record date, in the case of a Distribution in
which a Distribution is also paid on the Common Stock, shall be the same as the
record date for the Distribution on the Common Stock. The Company will not make
any Distribution to the stockholders of the Company which could reasonably be
determined to materially adversely affect the rights, powers, privileges and
preferences afforded to the Holders with respect to the right to receive the
Liquidation Preference in the event of any liquidation, dissolution or winding
up of the affairs of the Company (including any such event following a sale,
transfer or assignment of all or substantially all of the assets of the
Company).

5. Liquidation Preference.

(a) Rank. The Series C Preferred Stock will, with respect to dividend rights and
rights on liquidation, winding-up and dissolution, in each case rank
(i) subordinate and junior to the Company’s Series A Preferred Stock and Series
B Preferred Stock, Senior Indebtedness (as defined herein) and all other
securities of the Company issued or established after the date of this
Certificate of Designations by the Company which, by their respective terms, are
senior to the Series C Preferred Stock (“Senior Securities”); (ii) on parity
with the Company’s Series D Preferred Stock, the Series E Preferred Stock and
each other class or series of preferred stock established after the date of this
Certificate of Designations by the Company the terms of which expressly provide
that such class or series will rank on a parity with the Series C Preferred
Stock as to dividend rights and rights on liquidation, winding-up and
dissolution of the Company (“Parity Securities”); and (iii) senior to the
Company’s Common Stock and each other class or series of the Company’s capital
stock outstanding or established or issued after date of this Certificate of
Designations by the Company the terms of which do not expressly provide that
such shares of capital stock rank on a parity with or senior to the Series C
Preferred Stock as to dividend rights and rights on liquidation, winding-up and
dissolution of the Company (“Junior Securities”).

 

A-6



--------------------------------------------------------------------------------

(b) Liquidation Preference. In the event of any liquidation, dissolution or
winding up of the affairs of the Company, whether voluntary or involuntary,
Holders shall be entitled to receive for each share of Series C Preferred Stock,
out of the assets of the Company or proceeds thereof (whether capital or
surplus) available for distribution to stockholders of the Company, subject to
the rights of any creditors of the Company, before any distribution of such
assets or proceeds is made to or set aside for the holders of Common Stock or
any other Junior Securities, an amount equal to the greater of (i) the sum of
(A) $100.00 per share of the Series C Preferred Stock (as adjusted for any
split, subdivision, combination or consolidation, recapitalization or similar
event with respect to the Series C Preferred Stock) and (B) the amount of any
declared, but unpaid, Distributions to the date of payment and (ii) the amount
such Holder would have received if such share of Series C Preferred Stock had
been fully converted into shares of Common Stock in accordance with this
Certificate of Designations immediately prior to such liquidation, dissolution
or winding up (such greater amount of the foregoing clauses (i) and (ii), the
“Liquidation Preference”).

(c) Partial Payment. If, in any distribution described in Section 4 and this
Section 5, the assets of the Company or proceeds thereof are not sufficient to
pay in full the amounts payable with respect to all outstanding shares of Series
C Preferred Stock and the corresponding amounts payable with respect to any
other stock of the Company ranking equally with Series C Preferred Stock as to
such distribution, Holders and the holders of such other stock shall share
ratably in any such distribution in proportion to the full respective
distributions to which they are entitled.

(d) Change in Control; Deemed Liquidations. Not less than twenty calendar days
prior to the date that a contemplated Change of Control is expected to be
consummated, the Company shall notify each Holder of the anticipated
consummation date of such Change of Control by written notice via facsimile or
email and overnight courier. Upon the election of a Holder (an “Electing
Holder”) in writing given to the Company not later than five Business Days prior
to the anticipated consummation date in the foregoing notice, the consummation
by the Company of a Change of Control will constitute a liquidation, dissolution
or winding up of the Company (a “Deemed Liquidation”) solely with respect to any
or all of the Series C Preferred Stock held by such Holders and, upon such
election, shall have the right to receive a distribution in accordance with this
Section 5 (a “Deemed Liquidation Payment”). The Company shall make payment of
the Deemed Liquidation Payment to any Electing Holder concurrently with the
consummation of such Change of Control and in the event that the Company does
not pay the Deemed Liquidation Payment on such date, an Electing Holder shall
have the right to void its election. If the Company fails to pay the Deemed
Liquidation Payment in full when due in accordance with this Section 5(d), the
Company will pay interest thereon at a rate equal to the lesser of 25% per annum
and the maximum rate permitted by applicable law, accruing daily from such date
until the Deemed Liquidation Payment, plus all such interest thereon, is paid in
full. Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to comply with its obligations under this Section 5(d).

 

A-7



--------------------------------------------------------------------------------

6. Conversion.

(a) Conversion. Each share of Series C Preferred Stock shall be convertible at
the sole discretion of the Holder into a number of shares of Common Stock equal
to the then applicable Conversion Rate in the manner set forth in Section 6(b).
The number of shares of Common Stock into which a share of Series C Preferred
Stock shall be convertible shall be determined by dividing (i) $100.00 (as
adjusted for any split, subdivision, combination or consolidation,
recapitalization or similar event with respect to the Series C Preferred Stock)
by (ii) the then Conversion Price (subject to the conversion procedures set
forth below in Section 6(b)).

(b) Conversion Mechanics.

(i) A Holder may elect to convert any or all of such Holder’s shares of Series C
Preferred Stock into a number of shares of Common Stock equal to the then
applicable Conversion Rate, at any time in whole or from time to time in part,
as and when provided in Section 6 upon written notice delivered to the Company
(at the registered office of the Company or at any office of any agent or agents
of the Company, as may be designated by the Board of Directors, who shall
provide prompt notice of such designation to the Holders in accordance with
Section 13, specifying the number of shares of Series C Preferred Stock such
Holder is electing to convert (“Conversion Notice”), accompanied by the duly
endorsed certificate or certificates evidencing outstanding shares of Series C
Preferred Stock (“Certificate(s)” and together with the Conversion Notice, the
“Conversion Documents”). The conversion date for such conversion shall be the
date on which the Company actually receives the Conversion Documents (but in no
event later than the date upon which delivery of the Conversion Documents would
be deemed pursuant to Section 13) (the “Conversion Date”) and the Person
entitled to receive the shares of Common Stock issuable upon such conversion
shall be treated for all purposes as the record holder of such shares of Common
Stock on the Conversion Date.

(ii) Upon receipt by the Company of the Conversion Documents, the Company shall,
as soon as practicable, but in any event within one Trading Day thereafter,
send, via facsimile or email, a confirmation of receipt and copies of such
Conversion Documents to such Holder and to the transfer agent, which
confirmation shall constitute an instruction to the transfer agent to process
such Conversion Notice in accordance with the terms herein and as soon as
practicable following the Conversion Date (and in any event within three Trading
Days thereafter (the “Share Delivery Date”) and (A) provided the transfer agent
is participating in the The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which such Holder shall be entitled to such Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system,
or (B) if the transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program or if such Holder elected (in the Conversion Notice)
to not have the shares of Common Stock credited to such Holder’s balance account
with DTC, issue and deliver, to the address as specified in the Conversion
Notice, one or more certificates representing shares of Common Stock to which
such Holder shall be entitled. In the event less than all of the shares of
Series C Preferred Stock represented by a Certificate are being converted into
Common Stock

 

A-8



--------------------------------------------------------------------------------

by the Holder, a new Certificate, of like tenor, at the Company’s sole cost and
expense, shall be issued and delivered promptly (and in no event later than the
Share Delivery Date) to the Holder representing the number of such shares of
Series C Preferred Stock that are not being converted.

(iii) From and after the Conversion Date, the shares of Series C Preferred Stock
to be converted on such Conversion Date will no longer be deemed to be
outstanding and all rights of the Holder as Holder (except the right to receive
the Common Stock upon conversion) shall cease and terminate with respect to such
shares; provided that a Holder shall be entitled to receive any Distributions
that were declared prior to, but remain unpaid as of, the Conversion Date;
provided further that in the event that a share of Series C Preferred Stock is
not converted due to a default by the Company or because the Company is
otherwise unable to issue the requisite shares of Common Stock, such share of
Series C Preferred Stock will remain outstanding and will be entitled to all of
the rights as provided herein.

(iv) The Company acknowledges that a breach by it of its obligations under this
Section 6(b) will cause irreparable harm to a Holder. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 6(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 6(b), that a
Holder shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance,
without the necessity of showing economic loss and without any bond or other
security being required.

(c) No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of Section 7 and this
Section 6 in the taking of all such actions as may be necessary or appropriate
in order to protect the conversion rights of the Holders against impairment.

(d) Reservation of Shares Issuable Upon Conversion. The Company will at all
times reserve and keep available out of its authorized but unissued Common Stock
solely for the purpose of effecting the conversion of the Series C Preferred
Stock such number of shares of Common Stock as will from time to time be
sufficient to effect the conversion of all outstanding Series C Preferred Stock
and all shares of Series C Preferred Stock that would be issuable upon the full
conversion of all outstanding Series D Preferred Stock and Series E Preferred
Stock (the “Required Reserve Amount”). If at any time while any shares of Series
C Preferred Stock, Series D Preferred Stock or Series E Preferred Stock remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Series C Preferred Stock (including any shares
of Series C Preferred Stock that could result from the conversion of Series D
Preferred Stock or Series E Preferred Stock into Series C Preferred Stock) at
least a number of shares of Common Stock equal to the Required Reserve Amount
(an “Authorized Share Failure”), then the Company shall immediately take all
action necessary to increase the

 

A-9



--------------------------------------------------------------------------------

Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the shares of Series C
Preferred Stock, Series D Preferred Stock and Series E Preferred Stock then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than 60 days after the occurrence of such Authorized Share
Failure, the Company shall file a proxy statement for a special meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock. In connection with such meeting, the Company shall use its best
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause the Board of Directors to unanimously
recommend to the stockholders that they approve such proposal.

(e) Cash Damages. If by the Share Delivery Date, the Company shall fail to issue
and deliver to a Holder (i) the number of shares of Common Stock to which such
Holder is entitled hereunder upon such Holder’s conversion of the Series C
Preferred Stock or (ii) a new certificate representing the number of shares of
Series C Preferred Stock that are not being converted, in addition to all other
available remedies to which such Holder may pursue hereunder and under the
Transaction Documents, the Company shall pay additional damages to such Holder
on each Business Day after the Share Delivery Date that such conversion is not
timely effected in an amount equal to 0.5% of the product of (A) the number of
shares of Common Stock not issued to such Holder by the Share Delivery Date and
to which such Holder is entitled (or in the case of failure to deliver a new
certificate representing shares of Series C Preferred Stock not being converted,
the number of shares of Common Stock issuable upon conversion of such shares of
Series C Preferred Stock that would be represented by such certificate as of the
Share Delivery Date), multiplied by (B) the Closing Price of the Common Stock on
the Share Delivery Date. If the Company fails to pay the damages set forth in
this Section 6(e) within five Business Days of the date incurred, then such
payments shall bear interest at the rate of 1.5% per month (pro rated for
partial months) until such payments are made. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock and/or a certificate representing the remaining shares of Series
C Preferred Stock upon conversion of the Series C Preferred Stock in accordance
with the terms hereof.

7. Anti-Dilution Adjustments.

(a) Adjustments for Combinations or Divisions of Common Stock. In the event that
the Company at any time or from time to time shall effect a division of the
Common Stock into a greater number of shares (by stock split, reclassification
or otherwise than by payment of distributions in Common Stock or in any right to
acquire the Common Stock), the Conversion Price in effect immediately before
that subdivision shall be proportionately decreased so that the number of shares
of Common Stock issuable on conversion of each share of Series C Preferred Stock
shall be increased in proportion to such increase in the aggregate number of
shares of Common Stock outstanding. In the event the outstanding Common Stock
shall be combined or consolidated, by reclassification, reverse stock split or
otherwise, into a

 

A-10



--------------------------------------------------------------------------------

lesser number of shares of the Common Stock, the Conversion Price in effect
immediately before such combination shall be proportionately increased so that
the number of shares of Common Stock issuable on conversion of each share of
Series C Preferred Stock shall be decreased in proportion to such decrease in
the aggregate number of shares of Common Stock outstanding. Any adjustment under
this Section shall become effective at the close of business on the date the
subdivision or combination becomes effective.

(b) Adjustments for Reclassification and Reorganization. If the Common Stock
issuable upon conversion of the Series C Preferred Stock shall be changed into
the same or a different number of shares of any other class or classes of stock,
whether by capital reorganization, consolidation, reclassification or otherwise
(other than a division or combination of shares provided for in Section 7(a)), a
Holder’s right to convert the Series C Preferred Stock into Common Stock then in
effect shall, concurrently with the effectiveness of such transaction, be
proportionately adjusted so that the Series C Preferred Stock shall be
convertible into, in lieu of the number of shares of Common Stock which the
Holders would otherwise have been entitled to receive, a number of shares of
such other class or classes of stock equivalent to the number of such shares
that would have been subject to receipt by such Holder upon conversion of the
Series C Preferred Stock into Common Stock immediately before that change.

(c) Adjustment for Dividends and Distributions in Shares of Common Stock. In the
event the Company at any time or from time to time shall make or issue, or fix a
record date for the determination of holders of Common Stock entitled to
receive, a Distribution payable on the Common Stock in additional shares of
Common Stock, then and in each such event the Conversion Price in effect
immediately before such event shall be decreased as of the time of such issuance
or, in the event such a record date shall have been fixed, as of the close of
business on such record date, by multiplying the Conversion Price then in effect
by a fraction:

(i) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance on the
close of business on such record date, and

(ii) the denominator of which shall be (A) the total number of shares of Common
Stock issued and outstanding immediately after prior to the time of such
issuance on the close of business on such record date plus (B) the number of
shares of Common Stock issuable in payment of such dividend or distribution.

Notwithstanding the foregoing, however, if such record date shall have been
fixed and such Distribution is not fully paid on the date fixed therefor, the
Conversion Price shall be recomputed accordingly as of the close of business on
such record date and thereafter the Conversion Price shall be adjusted pursuant
to this Section 7(c) as of the time of actual payment of such Distribution.

(d) Certificates as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 7, the Company at its expense shall, as
promptly as reasonably practicable but in any event not later than five Business
Days thereafter, compute

 

A-11



--------------------------------------------------------------------------------

such adjustment or readjustment in accordance with the terms hereof and prepare
and furnish to each Holder a certificate executed by the Company’s President and
Chief Executive Officer (or other appropriate officer) setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of any Holder (but
in any event not later than five Business Days following such request), furnish
or cause to be furnished to such Holder a like certificate setting forth
(i) such adjustments and readjustments, and (ii) the number of shares of Common
Stock and the amount, if any, of other property which at the time would be
received upon the conversion of the Series C Preferred Stock.

8. Redemption. Except as set forth in Section 5(d), the Series C Preferred Stock
shall not be redeemable either at the Company’s option or at the option of the
Holders at any time. Notwithstanding the foregoing, the Company shall not be
prohibited from repurchasing or otherwise acquiring shares of Series C Preferred
Stock in voluntary transactions; provided that Company must offer to repurchase
shares of Series C Preferred Stock, Series D Preferred Stock and Series E
Preferred Stock on a pro rata basis among the Holders, the holders of Series D
Preferred Stock and the holders of Series E Preferred Stock. Subject to
Section 10, any shares of Series C Preferred Stock repurchased or otherwise
acquired may be cancelled by the Company and thereafter be reissued as shares of
any series of preferred stock of the Company. The Company may not purchase,
repurchase or redeem any Junior Securities (other than pursuant to equity
incentive agreements with employees giving the Company the right to repurchase
Junior Securities upon the termination of services at cost).

9. Voting Rights. On any matter presented to the holders of the Common Stock for
a vote by them at any meeting of such holders (or by written consent thereof in
lieu of meeting), each Holder shall be entitled to cast a number of votes equal
to the maximum number of shares of Common Stock into which such Holder’s shares
of Series C Preferred Stock are convertible as of the record date for
determining holders of the Common Stock entitled to vote on such matter. Except
as required by law or by the other provisions of the Certificate of
Incorporation, Holders shall vote together with the holders of Common Stock as a
single class on all matters submitted to the stockholders of the Company.

10. Protective Provisions. So long as any shares of Series C Preferred Stock are
issued and outstanding, the Company will not (including by means of merger,
consolidation or otherwise), without obtaining the approval (by vote or written
consent) of the Holders of a majority of the issued and outstanding shares of
Series C Preferred Stock, (a) issue additional amounts or classes of Senior
Securities, (b) modify the terms of the Series C Preferred Stock so as to
significantly and adversely affect its rights or preference, as reasonably
determined by the Holders, (c) liquidate, dissolve or wind-up the business and
affairs of the Company in any form of transaction, or consent to any of the
foregoing, (d) pay dividends when preferred dividends on the Series C Preferred
Stock are in arrears or (e) take any other action which, under the laws of
Delaware or any other applicable law, requires the prior approval (by vote or
written consent) of the Series C Preferred Stock voting as a separate class.

 

A-12



--------------------------------------------------------------------------------

11. Assumption. Upon the occurrence of any Reorganization, the Company shall
cause the Surviving Party to, and the Surviving Party shall, be substituted for
the Company (so that from and after the date of such Reorganization, the
provisions of this Certificate of Designations referring to the “Company” shall
refer instead to such Surviving Party) and succeed to and assume all of the
obligations, rights and powers of the Company under this Certificate of
Designations with the same effect as if such Surviving Party had been named as
the Company herein with respect to the shares of Series C Preferred Stock of any
Holder who elects such assumption. Upon consummation of such Reorganization, the
Surviving Party shall deliver to each Holder that (a) did not elect to treat
such Reorganization (if such Reorganization constitutes a Change in Control) as
a Deemed Liquidation with respect to all such Holder’s shares of Series C
Preferred Stock and (b) elected to have such Surviving Party succeed to the
Company’s obligations hereunder, confirmation that there shall be issued upon
conversion of the shares of Series C Preferred Stock at any time after the
consummation of such Reorganization, in lieu of the shares of Common Stock
issuable upon the conversion of the shares of Series C Preferred Stock prior to
such Reorganization, such shares of common stock (or their equivalent) of the
Surviving Party, as adjusted to reflect the value of such Reorganization, in
accordance with the provisions of this Certificate of Designations. The
provisions of this Section 11 shall apply similarly and equally to successive
Reorganizations and shall be applied without regard to any limitations on the
conversion of the shares of Series C Preferred Stock.

12. Taxes.

(a) If the Company believes that it is required to make a deduction or
withholding for or on account of tax from a payment due to a Holder under this
Certificate of Designations (or that there is a change in the rate or the basis
of such deduction or withholding), the Company shall notify the affected Holders
promptly and provide such Holders with a reasonable opportunity to provide any
necessary information that may enable the Holders to avoid such deduction or
withholding.

(b) The Company shall pay any documentary, stamp or similar issue or transfer
tax due on the issue of Common Stock upon conversion or due upon the issuance of
a new Certificate for any shares of Series C Preferred Stock not converted,
except for any documentary, stamp or similar issue or transfer tax due because
any shares of Common Stock or Series C Preferred Stock are issued in a name
other than the name of the converting Holder.

13. Notices. Any notice required by the provisions hereof to be given must be
made in writing and will be deemed delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) one Business Day after deposit with an overnight courier
service or (iv) five days after being sent by certified or registered mail, in
each case properly addressed to the party to receive such notice. Unless the
Company otherwise provides the Holders notice thereof in accordance with this
Section 13, the Company’s address for notices hereunder shall be 357 Roosevelt
Road, Glen Ellyn, Illinois 60137.

 

A-13



--------------------------------------------------------------------------------

14. Record Holders. To the fullest extent permitted by law, the Company will be
entitled to recognize the Holder of record as the true and lawful owner thereof
for all purposes and will not be bound to recognize any equitable or other claim
to or interest in such share or shares on the part of any other person, whether
or not it will have express or other notice thereof.

15. No Preemptive Rights. Except as otherwise set forth in any agreement with
the Company, no share of Series C Preferred Stock has any rights of preemption
whatsoever as to any securities of the Company, or any warrants, rights or
options issued or granted with respect thereto, regardless of how such
securities, or such warrants, rights or options, may be designated, issued or
granted.

16. Other Rights. The shares of Series C Preferred Stock have no rights,
preferences, privileges or voting powers or relative, participating, optional or
other special rights, or qualifications, limitations or restrictions thereof,
other than as set forth herein or as provided by applicable law.

[Remainder of page intentionally blank]

 

 

A-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be duly executed
on its behalf by its President and Chief Executive Officer and attested by its
Corporate Secretary on this             day of             , 2012.

 

   Scott W. Hamer President and Chief Executive Officer

 

   Christopher P. Barton Corporate Secretary

 

A-15



--------------------------------------------------------------------------------

Exhibit B

CERTIFICATE OF DESIGNATIONS

OF THE POWERS, PREFERENCES AND RIGHTS

OF SERIES D PREFERRED STOCK OF

COMMUNITY FINANCIAL SHARES, INC.

Community Financial Shares, Inc., a Delaware corporation (the “Company”), hereby
certifies that, pursuant to the authority conferred upon the Board of Directors
of the Company (“Board of Directors”) by the Certificate of Incorporation of the
Company (as amended, “Certificate of Incorporation”) and applicable law, the
following resolutions were duly adopted by the Board of Directors.

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the authority expressly granted
to, and vested in, the Board of Directors in accordance with the provisions of
its Certificate of Incorporation, the Company does hereby create and designate a
series of preferred stock, $1.00 par value per share, and the Board of Directors
does hereby fix the relative rights and preferences of the shares of such series
as follows:

1. Definitions.

(a) “Act” means the Securities Exchange Act of 1934, as amended, or any
successor provisions, including any rules or regulations promulgated thereunder.

(b) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

(c) “Authorized Share Failure” has the meaning set forth in Section 6(e).

(d) “BHCA” means the Bank Holding Company Act of 1956, as amended.

(e) “BHC Affiliates” means, with respect to an Person, its Affiliates and all of
its “affiliates” as defined in the BHCA or Regulation Y of the Board of
Governors of the Federal Reserve.

(f) “Board of Directors” has the meaning set forth in the preamble.

(g) “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by
applicable law to close.



--------------------------------------------------------------------------------

(h) “Bylaws” means the bylaws of the Company (as amended).

(i) “Certificate” has the meaning set forth in Section 6(c)(i).

(j) “Certificate of Designations” means this Certificate of Designations.

(i) “Certificate of Incorporation” has the meaning set forth in the preamble.

(k) “Change of Control” means any of the following transactions that is approved
by at least a majority of the members of the Board of Directors:

(i) the acquisition by any Person (other than the current members of the Board
or any of their descendants, the Company, or any savings, pension or other
benefit plan for the benefit of the employees of the Company or subsidiaries
thereof), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Act) of voting securities of the Company (or of any direct or indirect
subsidiary of the Company owning more than 75% of the consolidated assets of the
Company) where such acquisition causes any such Person to own fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
capital stock then entitled to vote generally in the election of directors;

(ii) a reorganization, merger, consolidation or other corporate transaction
involving the Company (or of any direct or indirect subsidiary of the Company
owning more than 75% of the consolidated assets of the Company) with respect to
which the shareholders of the Company immediately prior to such transaction do
not, immediately after the transaction, own more than fifty percent (50%) of the
combined voting power of the reorganized, merged or consolidated company’s then
outstanding voting securities;

(iii) the sale, transfer or assignment of all or substantially all of the assets
of the Company (or of any direct or indirect subsidiary of the Company owning
more than 75% of the consolidated assets of the Company) to any third party; or

(iv) any other transactions or series of related transactions occurring which
have substantially the same effect as the transactions specified in clauses
(i) through (iii), as reasonably determined by the Board of Directors.

(l) “Closing Price” means, with respect to the Common Stock and on any
particular date, the closing sale price per share (or if no closing sale price
is reported, the average of the bid and ask prices or, if more than one in
either case, the average of the average bid and the average ask prices) on such
date as reported in composite transactions for the principal U.S. securities
exchange on which the Common Stock is listed or admitted for trading or, if the
Common Stock is not listed or admitted for trading on a United States national
or regional securities exchange, as reported on the quotation system on which
such security is quoted. If the Common Stock is not listed or admitted for
trading on a United States national or regional securities exchange and not
reported on a quotation system on such date, the “Closing

 

B-2



--------------------------------------------------------------------------------

Price” will be the last quoted bid price for the Common Stock in the
over-the-counter market on such date as reported by the OTC Markets Group Inc.
or similar organization. If none of the foregoing apply, the last reported sale
price will be the average of the mid-point of the last bid and ask prices for
the Common Stock on such date from each of at least three nationally recognized
investment banking firms selected by the Company for this purpose.

(m) “Common Stock” means the common stock, no par value, of the Company.

(n) “Company” has the meaning set forth in the preamble.

(o) “Company Securities” means (i) any Common Stock, (ii) securities convertible
into or exercisable or exchangeable for Common Stock, (iii) any Preferred Stock,
(iv) any other equity or equity-linked securities issued by the Company, and
(v) options, warrants or other rights to acquire Common Stock or any other
equity or equity-linked securities issued by the Company.

(p) “Conversion Date” has the meaning set forth in Section 6(c)(i).

(q) “Conversion Notice” has the meaning set forth in Section 6(c)(i).

(r) “Conversion Price” means $1.00 per share of Common Stock, as the same may be
adjusted as provided in Section 7 hereof.

(s) “Conversion Rate” means a number equal to (i) $100.00 (as adjusted for any
split, subdivision, combination or consolidation, recapitalization or similar
event with respect to the Series D Preferred Stock) divided by (ii) the
Conversion Price.

(t) “Deemed Liquidation” has the meaning set forth in Section 5(d).

(s) “Deemed Liquidation Payment” has the meaning set forth in Section 5(d).

(u) “Distribution” means payment of dividends or distributions, whether payable
in cash, securities, options or other property (including any distributions of
any rights, (including rights relating to the issuance, grant or sale of stock,
warrants, securities or other property.

(v) “DTC” has the meaning set forth in Section 6(c)(ii).

(w) “Eligible Transferee” has the meaning set forth in Section 6(b).

(x) “Fair Market Value” means, (i) for any security, the Closing Price,
(ii) with respect to property other than a security, the fair market value
determined in good faith by a nationally recognized investment banking firm
selected by the Company, and (iii) for any cash, the amount of such cash.

 

B-3



--------------------------------------------------------------------------------

(x) “Holder” means a holder of shares of Series D Preferred Stock.

(y) “Junior Securities” has the meaning set forth in Section 5(a).

(z) “Liquidation Preference” has the meaning set forth in Section 5.

(aa) “Parity Securities” has the meaning set forth in Section 5(a).

(bb) “Permitted Transfer” means a transfer by any Holder: (i) in a widespread
public distribution; (ii) in which no transferee (or group of associated
transferees) would receive two percent (2%) or more of any class of Voting
Securities of the Company; or (iii) to a transferee that would control more than
fifty percent (50%) of the Voting Securities of the Company without any transfer
from the Holder.

(cc) “Person” means any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Act.

(dd) “Registration Rights Agreement” has the meaning set forth in the Securities
Purchase Agreement.

(ee) “Reorganization” means

(i) an acquisition, reorganization, merger, consolidation or other corporate
transaction involving the Company (or of any direct or indirect subsidiary of
the Company owning more than 75% of the consolidated assets of the Company);

(ii) the sale, transfer or assignment of all or substantially all of the assets
of the Company (or of any direct or indirect subsidiary of the Company owning
more than 75% of the consolidated assets of the Company); or

(iii) any other transactions or series of related transactions occurring which
have substantially the same effect as the transactions specified in clauses
(i) or (ii) as reasonably determined by the Board of Directors.

(ff) “Required Reserve Amount” has the meaning set forth in Section 6(e).

(gg) “Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as November 13, 2012, by and between the Company and the
investors named therein.

(hh) “Senior Indebtedness” means (i) the principal, premium, if any, and
interest in respect of (A) indebtedness of the Company for money borrowed
(including deposit obligations) and (B) indebtedness evidenced by securities,
notes, debentures, bonds or other similar instruments issued by the Company;
(ii) all capital lease obligations of the Company; (iii) all obligations of the
Company issued or assumed as the deferred purchase price of property, all
conditional sale obligations of the Company and all obligations of the Company

 

B-4



--------------------------------------------------------------------------------

under any conditional sale or title retention agreement (but excluding trade
accounts payable in the ordinary course of business); (iv) all obligations,
contingent or otherwise, of the Company in respect of any letters of credit,
banker’s acceptance, security purchase facilities and similar credit
transactions; (v) all obligations of the Company in respect of interest rate
swap, cap or other agreements, interest rate future or options contracts,
currency swap agreements, currency future or option contract and other similar
agreements; (vi) all obligations of the type referred to in clauses (i) through
(v) of other persons for the payment of which the Company is responsible or
liable as obligor, guarantor or otherwise; and (vii) all obligations of the type
referred to in clauses (i) through (vi) of other persons secured by any lien on
any property or asset of the Company (whether or not such obligation is assumed
by the Company).

(ii) “Senior Securities” has the meaning set forth in Section 5(a).

(jj) “Series A Preferred Stock” means the 6,970 shares of Fixed Rate Cumulative
Perpetual Preferred Stock, Series A, $1.00 par value per share, of the Company
previously issued to the U.S. Department of Treasury by the Company pursuant to
the U.S. Department of Treasury’s Trouble Asset Relief Program Capital Purchase
Program.

(kk) “Series B Preferred Stock” means the 349 shares of Fixed Rate Cumulative
Perpetual Preferred Stock, Series B, $1.00 par value per share, of the Company
previously issued to the U.S Department of Treasury by the Company pursuant to
the U.S Department of Treasury’s Trouble Asset Relief Program Capital Purchase
Program.

(ll) “Series C Preferred Stock” means the shares of Series C Convertible
Noncumulative Perpetual Preferred Stock, $1.00 par value per share, of the
Company.

(mm) “Series D Preferred Stock” has the meaning set forth in Section 3.

(nn) “Series E Preferred Stock” means the shares of Series E Convertible
Noncumulative Perpetual Preferred Stock, $1.00 par value per share, of the
Company.

(nn) “Share Delivery Date” has the meaning set forth in Section 6(c)(ii).

(oo) “Surviving Entity” means the successor Person in any Reorganization other
than the Company, provided that if (i) such Person is not a publicly traded
entity whose common stock or equivalent equity security is quoted or listed for
trading on a national securities exchange, quotation system or over-the-counter
market and (ii) the common stock or equivalent equity security of the parent
entity that, directly or indirectly, controls such Person (a “Parent Entity”) is
quoted or listed on a national securities exchange, quotation system or
over-the-counter market, “Surviving Entity” shall mean such Person’s Parent
Entity; provided further that if there is more than one such Person or Parent
Entity, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of a Reorganization shall be
deemed to be the “Surviving Entity”.

 

B-5



--------------------------------------------------------------------------------

(pp) “Transaction Documents” means collectively the Securities and Purchase
Agreement, the Registration Rights Agreement, and each of the other agreements
entered into by the Company, on the one hand, and Holders and/or the holders of
the Series C Preferred Stock, Series D Preferred Stock and Series E Preferred
Stock, on the other hand, in connection with the issuance of the Series C
Preferred Stock, Series D Preferred Stock and Series E Preferred Stock.

(qq) “Voting Ownership Interest” means, with respect to any particular date and
with respect to any Holder, the percentage of any class of Voting Securities of
the Company deemed to be owned or controlled by the Holder (when aggregated with
its BHC Affiliates) for purposes of, and in accordance with, the BHCA and its
implementing regulations and guidance.

(rr) “Voting Securities” means shares of any class or series of capital stock of
the Company that entitle the holders thereof (either as a separate class or
series, or together with any other class or series of the Company’s capital
stock) to vote on (a) the election of directors of the Company or (b) with
regard to any additional matter, other than (i) the issuance of additional
amounts or classes of senior securities, (ii) the modification of the terms of
the security or interest so as to significantly and adversely affect its rights
or preference, (iii) the dissolution of the Company, (iv) the payment of
dividends by the Company when preferred dividends are in arrears or (v) such
other items customarily provided by statute with regard to matters that would
significantly and adversely affect the rights or preference of the security or
interest.

2. Interpretation. For the purposes hereof, unless the context requires
otherwise: (i) words in the singular shall be held to include the plural and
vice versa and words of one gender shall be held to include the other gender as
the context requires; (ii) the terms “hereof,” “herein,” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
the Certificate of Designations as a whole and not to any particular provision
of the Certificate of Designations, and Section references are to the Sections
of the Certificate of Designations unless otherwise specified; (iii) the word
“including” and words of similar import when used in the Certificate of
Designations shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified; (iv) the word “or” shall not
be exclusive; (v) the terms “Dollars”, “cents” and “$” shall mean U.S. dollars;
(vi) with respect to determination of any period of time, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”; (vii) references to any statute shall be deemed to refer to such
statute as amended, modified, codified, reenacted, supplemented or superseded in
whole or in part and in effect from time to time, and also to all rules and
regulations promulgated thereunder; (viii) the word “hereby,” or the term
“contemplated hereby,” when used in the Certificate of Designations, shall refer
to the Certificate of Incorporation and the Certificate of Designations and not
to any other agreement or instrument; and (ix) any calculations of
“as-converted” or “fully converted” basis or similar concept, unless otherwise
expressly provided otherwise, shall be of the maximum number of shares of Common
Stock into which such Series D Preferred Stock would be convertible assuming for
such purposes that the Series D Preferred Stock would be convertible at such
time and that there would be sufficient authorized shares of Common Stock to
permit such conversion at such time.

 

B-6



--------------------------------------------------------------------------------

3. Designation; Number of Shares. The series of preferred stock to which this
Statement of Designation relates is designated “Series D Convertible
Noncumulative Perpetual Preferred Stock,” par value $1.00 per share (the “Series
D Preferred Stock”). Each share of Series D Preferred Stock has the
designations, preferences, limitations and relative, participating, optional or
other special rights and privileges, and the qualifications, limitations and
restrictions as described herein. The authorized number of shares of Series D
Preferred Stock is 85,000. Each share of Series D Preferred Stock is identical
in all respects to every other share of Series D Preferred Stock. The Series D
Preferred Stock shall be perpetual until such time as no shares of Series D
Preferred Stock remain outstanding

4. Dividends. Distributions may be paid on the Series D Preferred Stock as and
when declared by the Board of Directors, subject, however, to the prior and
superior rights of the holders of Senior Securities. In addition, the Holders of
record shall be entitled to receive, on a fully converted basis, as, when, and
if declared by the Board of Directors, Distributions in the same per share
amount as paid on the Common Stock, and no Distributions shall be payable on
Junior Securities or Parity Securities unless an identical Distribution is
payable at the same time on the Series D Preferred Stock; provided however, that
if a Distribution payable in Common Stock is declared on the Common Stock, the
Conversion Price shall be adjusted pursuant to Section 6(f) in lieu of the
Holders receiving an equivalent Distribution. Distributions that are payable on
Series D Preferred Stock shall be payable to the Holders of record as they
appear on the stock register of the Company on the applicable record date, as
determined by the Board of Directors, which record date, in the case of a
Distribution in which a Distribution is also paid on the Common Stock, shall be
the same as the record date for the Distribution on the Common Stock. The
Company will not make any Distribution to the stockholders of the Company which
could reasonably be determined to materially adversely affect the rights,
powers, privileges and preferences afforded to the Holders with respect to the
right to receive the Liquidation Preference in the event of any liquidation,
dissolution or winding up of the affairs of the Company (including any such
event following a sale, transfer or assignment of all or substantially all of
the assets of the Company).

5. Liquidation Preference.

(a) Rank. The Series D Preferred Stock will, with respect to dividend rights and
rights on liquidation, winding-up and dissolution, in each case rank
(i) subordinate and junior to the Company’s Series A Preferred Stock and Series
B Preferred Stock, Senior Indebtedness (as defined herein) and all other
securities of the Company issued or established after the date of this
Certificate of Designations by the Company which, by their respective terms, are
senior to the Series D Preferred Stock (“Senior Securities”); (ii) on parity
with the Company’s Series C Preferred Stock, the Series E Preferred Stock and
each other class or series of preferred stock established after the date of this
Certificate of Designations by the Company the terms of which expressly provide
that such class or series will rank on a parity with the Series D Preferred
Stock as to dividend rights and rights on liquidation, winding-up and

 

B-7



--------------------------------------------------------------------------------

dissolution of the Company (“Parity Securities”); and (iii) senior to the
Company’s Common Stock and each other class or series of the Company’s capital
stock outstanding or established or issued after date of this Certificate of
Designations by the Company the terms of which do not expressly provide that
such shares of capital stock rank on a parity with or senior to the Series D
Preferred Stock as to dividend rights and rights on liquidation, winding-up and
dissolution of the Company (“Junior Securities”).

(b) Liquidation Preference. In the event of any liquidation, dissolution or
winding up of the affairs of the Company, whether voluntary or involuntary,
Holders shall be entitled to receive for each share of Series D Preferred Stock,
out of the assets of the Company or proceeds thereof (whether capital or
surplus) available for distribution to stockholders of the Company, subject to
the rights of any creditors of the Company, before any distribution of such
assets or proceeds is made to or set aside for the holders of Common Stock or
any other Junior Securities, an amount equal to the greater of (i) the sum of
(A) $100.00 per share of the Series D Preferred Stock (as adjusted for any
split, subdivision, combination or consolidation, recapitalization or similar
event with respect to the Series D Preferred Stock) and (B) the amount of any
declared, but unpaid, Distributions to the date of payment and (ii) the amount
such Holder would have received if such share of Series D Preferred Stock had
been fully converted into shares of Common Stock in accordance with this
Certificate of Designations immediately prior to such liquidation, dissolution
or winding up (such greater amount of the foregoing clauses (i) and (ii), the
“Liquidation Preference”).

(c) Partial Payment. If, in any distribution described in Section 4 and this
Section 5, the assets of the Company or proceeds thereof are not sufficient to
pay in full the amounts payable with respect to all outstanding shares of Series
D Preferred Stock and the corresponding amounts payable with respect to any
other stock of the Company ranking equally with Series D Preferred Stock as to
such distribution, Holders and the holders of such other stock shall share
ratably in any such distribution in proportion to the full respective
distributions to which they are entitled.

(d) Change in Control; Deemed Liquidations. Not less than twenty calendar days
prior to the date that a contemplated Change of Control is expected to be
consummated, the Company shall notify each Holder of the anticipated
consummation date of such Change of Control by written notice via facsimile or
email and overnight courier. Upon the election of a Holder (an “Electing
Holder”) in writing given to the Company not later than five Business Days prior
to the anticipated consummation date in the foregoing notice, the consummation
by the Company of a Change of Control will constitute a liquidation, dissolution
or winding up of the Company (a “Deemed Liquidation”) solely with respect to any
or all of the Series C Preferred Stock held by such Holders and, upon such
election, shall have the right to receive a distribution in accordance with this
Section 5 (a “Deemed Liquidation Payment”). The Company shall make payment of
the Deemed Liquidation Payment to any Electing Holder concurrently with the
consummation of such Change of Control and in the event that the Company does
not pay the Deemed Liquidation Payment on such date, an Electing Holder shall
have the right to void its election. If the Company fails to pay the Deemed
Liquidation Payment in full when due in accordance with this Section 5(d), the
Company will pay interest thereon at

 

B-8



--------------------------------------------------------------------------------

a rate equal to the lesser of 25% per annum and the maximum rate permitted by
applicable law, accruing daily from such date until the Deemed Liquidation
Payment, plus all such interest thereon, is paid in full. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
comply with its obligations under this Section 5(d).

6. Conversion.

(a) Series C Preferred Stock. Each share of Series D Preferred Stock shall be
convertible at any time into one share of Series C Preferred Stock in the manner
set forth in Section 6(c); provided no such conversion may result in a Holder,
together with all BHC Affiliates of the Holder, owning or controlling in the
aggregate more than a 9.99% Voting Ownership Interest, excluding for the purpose
of this calculation any reduction in ownership resulting from transfers by such
Holder and its BHC Affiliates of Voting Securities of the Company.

(b) Common Stock. Each share of Series D Preferred Stock shall be convertible
into Common Stock only (i) simultaneously with the closing of a transfer to a
transferee of such Series D Preferred Stock pursuant to a Permitted Transfer (an
“Eligible Transferee”) and (ii) at the sole discretion of the Eligible
Transferee into a number of shares of Common Stock equal to the then applicable
Conversion Rate in the manner set forth in Section 6(c) upon written notice from
the Eligible Transferee. The number of shares of Common Stock into which a share
of Series C Preferred Stock shall be convertible shall be determined by dividing
(i) $100.00 (as adjusted for any split, subdivision, combination or
consolidation, recapitalization or similar event with respect to the Series D
Preferred Stock) by (ii) the then Conversion Price (subject to the conversion
procedures set forth below in Section 6(c)).

(c) Conversion Mechanics.

(i) (A) An Eligible Transferee may elect to convert any or all of such Eligible
Transferee’s shares of Series D Preferred Stock acquired pursuant to a Permitted
Transfer into Common Stock into a number of shares of Common Stock equal to the
then applicable Conversion Rate and (B) a Holder may elect to convert any or all
of such Holder’s eligible shares of Series D Preferred Stock in shares of Series
C Preferred Stock pursuant to Section 6(a), in each case at any time in whole or
from time to time in part, as and when provided in Section 6 upon written notice
delivered to the Company (at the registered office of the Company or at any
office of any agent or agents of the Company, as may be designated by the Board
of Directors, who shall provide prompt notice of such designation to the Holders
in accordance with Section 13, specifying the number of shares of Series D
Preferred Stock such Eligible Transferee or Holder is electing to convert
(“Conversion Notice”), accompanied by the duly endorsed certificate or
certificates evidencing outstanding shares of Series D Preferred Stock
(“Certificate(s)” and together with the Conversion Notice, the “Conversion
Documents”). The conversion date for such conversion shall be the date on which
the Company actually receives the Conversion Documents (but in no event later
than the date upon which delivery of

 

B-9



--------------------------------------------------------------------------------

the Conversion Documents would be deemed pursuant to Section 13) (the
“Conversion Date”) and the Person entitled to receive the shares of Common Stock
or Series C Preferred Stock, as applicable, issuable upon such conversion shall
be treated for all purposes as the record holder of such shares of Common Stock
or Series C Preferred Stock on the Conversion Date.

(ii) Upon receipt by the Company of the Conversion Documents, the Company shall,
as soon as practicable, but in any event within one Trading Day thereafter,
send, via facsimile or email, a confirmation of receipt and copies of such
Conversion Documents to such Eligible Transferee or Holder and to the transfer
agent, which confirmation shall constitute an instruction to the transfer agent
to process such Conversion Notice in accordance with the terms herein and as
soon as practicable following the Conversion Date (and in any event within three
Trading Days thereafter (the “Share Delivery Date”) and (A) provided the
transfer agent is participating in the The Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of shares of
Common Stock to which such Eligible Transferee or Holder shall be entitled to
such Eligible Transferee’s or Holder’s or their respective designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or
(B) if the transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program or if such Eligible Transferee or Holder elected (in
the Conversion Notice) to not have the shares of Common Stock or shares of
Series C Preferred Stock credited to such Eligible Transferee’s or Holder’s
balance account with DTC, issue and deliver, to the address as specified in the
Conversion Notice, one or more certificates representing shares of Common Stock
to which such Eligible Transferee or Holder shall be entitled. In the event less
than all of the shares of Series D Preferred Stock represented by a Certificate
are being converted into Common Stock or Series C Preferred Stock by an Eligible
Transferee or a Holder, as applicable, a new Certificate, of like tenor, at the
Company’s sole cost and expense, shall be issued and delivered promptly (and in
no event later than the Share Delivery Date) to such Eligible Transferee or
Holder representing the number of such shares of Series D Preferred Stock that
are not being converted.

(iii) From and after the Conversion Date, the shares of Series D Preferred Stock
to be converted on such Conversion Date will no longer be deemed to be
outstanding and all rights of the Eligible Transferee or Holder, as applicable,
as Holder (except the right to receive the Common Stock or Series C Preferred
Stock upon conversion) shall cease and terminate with respect to such shares;
provided that a Holder shall be entitled to receive any Distributions that were
declared prior to, but remain unpaid as of, the Conversion Date; provided
further that in the event that a share of Series D Preferred Stock is not
converted due to a default by the Company or because the Company is otherwise
unable to issue the requisite shares of Common Stock or Series C Preferred
Stock, such share of Series D Preferred Stock will remain outstanding and will
be entitled to all of the rights as provided herein.

(iv) The Company acknowledges that a breach by it of its obligations under this
Section 6(c) will cause irreparable harm to an Eligible Transferee and/or a
Holder, as applicable. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 6(c) will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 6(c), that an Eligible

 

B-10



--------------------------------------------------------------------------------

Transferee or a Holder shall be entitled, in addition to all other available
remedies, to an order and/or injunction restraining any breach and requiring
immediate issuance, without the necessity of showing economic loss and without
any bond or other security being required.

(d) No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of Section 7 and this
Section 6 and in the taking of all such actions as may be necessary or
appropriate in order to protect the conversion rights of any Eligible Transferee
and/or any Holder, as applicable, against impairment.

(e) Reservation of Shares Issuable Upon Conversion. The Company will at all
times reserve and keep available out of its authorized but unissued (i) Common
Stock and (ii) Series C Preferred Stock, in each case solely for the purpose of
effecting the conversion of the Series D Preferred Stock such number of shares
of Common Stock and Series C Preferred Stock as will from time to time be
sufficient to effect the conversion of all outstanding Series D Preferred Stock
(the “Required Reserve Amount”). If at any time while any shares of Series D
Preferred Stock remain outstanding the Company does not have a sufficient number
of authorized and unreserved shares of Common Stock and/or Series C Preferred
Stock, as applicable, to satisfy its obligation to reserve for issuance upon
conversion of the Series D Preferred Stock at least a number of shares of Common
Stock and/or Series C Preferred Stock, as applicable, equal to the Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock and/or Series C Preferred Stock, as applicable, to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the shares of Series D Preferred Stock then outstanding. Without limiting
the generality of the foregoing sentence, as soon as practicable after the date
of the occurrence of an Authorized Share Failure, but in no event later than 60
days after the occurrence of such Authorized Share Failure, the Company shall
file a proxy statement for a special meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock
and/or Series C Preferred Stock, as applicable. In connection with such meeting,
the Company shall use its best efforts to solicit its stockholders’ approval of
such increase in authorized shares of Common Stock and/or Series C Preferred
Stock, as applicable, and to cause the Board of Directors to unanimously
recommend to the stockholders that they approve such proposal.

(f) Cash Damages. If by the Share Delivery Date, the Company shall fail to issue
and deliver to an Eligible Transferee or a Holder, as applicable, (i) the number
of shares of Common Stock or Series C Preferred Stock, as applicable, to which
such Eligible Transferee or Holder is entitled hereunder upon such Eligible
Transferee’s or Holder’s conversion of the Series D Preferred Stock or (ii) a
new certificate representing the number of shares of Series D Preferred Stock
that are not being converted, in addition to all other available remedies to
which such Eligible Transferee or Holder may pursue hereunder and under the
Transaction Documents, the Company shall pay additional damages to such Eligible
Transferee or Holder

 

B-11



--------------------------------------------------------------------------------

on each Business Day after the Share Delivery Date that such conversion is not
timely effected in an amount equal to 0.5% of the product of (A) the number of
shares of Common Stock (in the case of a conversion into Common Stock) or the
number of Common Stock issuable upon conversion of the shares of Series C
Preferred Stock (in the case of a conversion into Series C Preferred Stock), as
applicable, not issued to such Eligible Transferee or Holder by the Share
Delivery Date and to which such Eligible Transferee or Holder is entitled (or in
the case of failure to deliver a new certificate representing shares of Series D
Preferred Stock not being converted, the number of shares of Common Stock
issuable upon conversion of such shares of Series D Preferred Stock (assuming
that a Permitted Transfer was made to an Eligible Transferee) that would be
represented by such certificate as of the Share Delivery Date), multiplied by
(B) the Closing Price of the Common Stock on the Share Delivery Date. If the
Company fails to pay the damages set forth in this Section 6(f) within five
Business Days of the date incurred, then such payments shall bear interest at
the rate of 1.5% per month (pro rated for partial months) until such payments
are made. Nothing herein shall limit an Eligible Transferee’s or a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock, Series C Preferred Stock and/or a certificate representing the
remaining shares of Series D Preferred Stock, as applicable, upon conversion of
the Series D Preferred Stock in accordance with the terms hereof.

7. Anti-Dilution Adjustments.

(a) Adjustments for Combinations or Divisions.

(i) Series C Preferred Stock. In the event that the Company at any time or from
time to time shall effect a division of the Series C Preferred Stock into a
greater number of shares (by stock split, reclassification or otherwise than by
payment of distributions in Series C Preferred Stock or in any right to acquire
the Series C Preferred Stock) and a corresponding division is not made with
respect to the Series D Preferred Stock, the number of shares of Series C
Preferred Stock issuable on conversion of each share of Series D Preferred Stock
shall be increased in proportion to such increase in the aggregate number of
shares of Series C Preferred Stock outstanding. In the event the outstanding
Series C Preferred Stock shall be combined or consolidated, by reclassification,
reverse stock split or otherwise, into a lesser number of shares of the Series C
Preferred Stock and a corresponding combination or consolidation is not made
with respect to the Series D Preferred Stock, the number of shares of Series C
Preferred Stock issuable on conversion of each share of Series D Preferred Stock
shall be decreased in proportion to such decrease in the aggregate number of
shares of Series C Preferred Stock outstanding. Any adjustment under this
Section shall become effective at the close of business on the date the
subdivision or combination becomes effective.

(ii) Common Stock. In the event that the Company at any time or from time to
time shall effect a division of the Common Stock into a greater number of shares
(by stock split, reclassification or otherwise than by payment of distributions
in Common Stock or in any right to acquire the Common Stock), the Conversion
Price in effect immediately before that

 

B-12



--------------------------------------------------------------------------------

subdivision shall be proportionately decreased so that the number of shares of
Common Stock issuable on conversion of each share of Series D Preferred Stock
shall be increased in proportion to such increase in the aggregate number of
shares of Common Stock outstanding. In the event the outstanding Common Stock
shall be combined or consolidated, by reclassification, reverse stock split or
otherwise, into a lesser number of shares of the Common Stock, the Conversion
Price in effect immediately before such combination shall be proportionately
increased so that the number of shares of Common Stock issuable on conversion of
each share of Series D Preferred Stock shall be decreased in proportion to such
decrease in the aggregate number of shares of Common Stock outstanding. Any
adjustment under this Section shall become effective at the close of business on
the date the subdivision or combination becomes effective.

(b) Adjustments for Reclassification and Reorganization. If the Common Stock or
Series C Preferred Stock, as applicable, issuable upon conversion of the Series
D Preferred Stock shall be changed into the same or a different number of shares
of any other class or classes of stock, whether by capital reorganization,
consolidation, reclassification or otherwise (other than a division or
combination of shares provided for in Section 7(a)), an Eligible Transferee’s or
a Holder’s, as applicable, right to convert the Series D Preferred Stock then in
effect shall, concurrently with the effectiveness of such transaction, be
proportionately adjusted so that the Series D Preferred Stock shall be
convertible into, in lieu of the number of shares of Common Stock or Series C
Preferred Stock, as applicable, which such Eligible Transferee or Holder would
otherwise have been entitled to receive, a number of shares of such other class
or classes of stock equivalent to the number of such shares that would have been
subject to receipt by such Eligible Transferee or Holder upon conversion of the
Series D Preferred Stock into Common Stock or Series C Preferred Stock, as
applicable, immediately before that change.

(c) Adjustment for Dividends and Distributions.

(i) Common Stock. In the event the Company at any time or from time to time
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a Distribution payable on the Common Stock in
additional shares of Common Stock, then and in each such event the Conversion
Price in effect immediately before such event shall be decreased as of the time
of such issuance or, in the event such a record date shall have been fixed, as
of the close of business on such record date, by multiplying the Conversion
Price then in effect by a fraction:

(A) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance on the
close of business on such record date, and

(B) the denominator of which shall be (A) the total number of shares of Common
Stock issued and outstanding immediately after prior to the time of such
issuance on the close of business on such record date plus (B) the number of
shares of Common Stock issuable in payment of such dividend or distribution.

 

B-13



--------------------------------------------------------------------------------

Notwithstanding the foregoing, however, if such record date shall have been
fixed and such Distribution is not fully paid on the date fixed therefor, the
Conversion Price shall be recomputed accordingly as of the close of business on
such record date and thereafter the Conversion Price shall be adjusted pursuant
to this Section 7(c) as of the time of actual payment of such Distribution.

(ii) Series C Preferred Stock. In the event the Company at any time or from time
to time shall make or issue, or fix a record date for the determination of
holders of Series C Preferred Stock entitled to receive, a Distribution payable
on the Series C Preferred Stock in additional shares of Series C Preferred Stock
and a corresponding Distribution in shares of Series D Preferred Stock is not
made with respect to the Series D Preferred Stock, then and in each such event
the number of shares of Series C Preferred Stock issuable on conversion of each
share of Series D Preferred Stock shall be increased in proportion to the
increase in the aggregate number of shares of Series C Preferred Stock
outstanding.

(d) Certificates as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 7, the Company at its expense shall, as
promptly as reasonably practicable but in any event not later than five Business
Days thereafter, compute such adjustment or readjustment in accordance with the
terms hereof and prepare and furnish to each Holder and Eligible Transferee a
certificate executed by the Company’s President and Chief Executive Officer (or
other appropriate officer) setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based.
The Company shall, as promptly as reasonably practicable after the written
request at any time of any Holder or Eligible Transferee (but in any event not
later than five Business Days following such request), furnish or cause to be
furnished to such Holder or Eligible Transferee a like certificate setting forth
(i) such adjustments and readjustments, and (ii) the number of shares of Common
Stock, the number of shares of Series C Preferred Stock and the amount, if any,
of other property which at the time would be received upon the conversion of the
Series D Preferred Stock.

8. Redemption. Except as set forth in Section 5(d), the Series D Preferred Stock
shall not be redeemable either at the Company’s option or at the option of the
Holders at any time. Notwithstanding the foregoing, the Company shall not be
prohibited from repurchasing or otherwise acquiring shares of Series D Preferred
Stock in voluntary transactions; provided that Company must offer to repurchase
shares of Series C Preferred Stock, Series D Preferred Stock and Series E
Preferred Stock on a pro rata basis among the Holders, the holders of Series C
Preferred Stock and the holders of Series E Preferred Stock. Subject to
Section 10, any shares of Series D Preferred Stock repurchased or otherwise
acquired may be cancelled by the Company and thereafter be reissued as shares of
any series of preferred stock of the Company. The Company may not purchase,
repurchase or redeem any Junior Securities (other than pursuant to equity
incentive agreements with employees giving the Company the right to repurchase
Junior Securities upon the termination of services at cost).

 

B-14



--------------------------------------------------------------------------------

9. Voting Rights. Holders of the Series D Preferred Stock shall not have any
voting rights except as otherwise required by Section 10 or from time to time
under applicable law.

10. Protective Provisions. So long as any shares of Series D Preferred Stock are
issued and outstanding, the Company will not (including by means of merger,
consolidation or otherwise), without obtaining the approval (by vote or written
consent) of the Holders of a majority of the issued and outstanding shares of
Series D Preferred Stock, (a) issue additional amounts or classes of Senior
Securities, (b) modify the terms of the Series D Preferred Stock so as to
significantly and adversely affect its rights or preference, as reasonably
determined by the Holders, (c) liquidate, dissolve or wind-up the business and
affairs of the Company in any form of transaction, or consent to any of the
foregoing, (d) pay dividends when preferred dividends on the Series D Preferred
Stock are in arrears or (e) take any other action which, under the laws of
Delaware or any other applicable law, requires the prior approval (by vote or
written consent) of the Series D Preferred Stock voting as a separate class.

11. Assumption. Upon the occurrence of any Reorganization, the Company shall
cause the Surviving Party to, and the Surviving Party shall, be substituted for
the Company (so that from and after the date of such Reorganization, the
provisions of this Certificate of Designations referring to the “Company” shall
refer instead to such Surviving Party) and succeed to and assume all of the
obligations, rights and powers of the Company under this Certificate of
Designations with the same effect as if such Surviving Party had been named as
the Company herein with respect to the shares of Series D Preferred Stock of any
Holder who elects such assumption. Upon consummation of such Reorganization, the
Surviving Party shall deliver to each Holder that (a) did not elect to treat
such Reorganization (if such Reorganization constitutes a Change in Control) as
a Deemed Liquidation with respect to all such Holder’s shares of Series D
Preferred Stock and (b) elected to have such Surviving Party succeed to the
Company’s obligations hereunder, confirmation that there shall be issued upon
conversion of the shares of Series D Preferred Stock at any time after the
consummation of such Reorganization, in lieu of the shares of Common Stock
and/or Series C Preferred Stock issuable upon the conversion of the shares of
Series D Preferred Stock prior to such Reorganization, such shares of common
stock or preferred stock (or their equivalent) of the Surviving Party, as
adjusted to reflect the value of such Reorganization, in accordance with the
provisions of this Certificate of Designations. The provisions of this
Section 11 shall apply similarly and equally to successive Reorganizations and
shall be applied without regard to any limitations on the conversion of the
shares of Series D Preferred Stock.

12. Taxes.

(a) If the Company believes that it is required to make a deduction or
withholding for or on account of tax from a payment due to a Holder under this
Certificate of Designations (or that there is a change in the rate or the basis
of such deduction or withholding), the Company shall notify the affected Holders
promptly and provide such Holders with a reasonable opportunity to provide any
necessary information that may enable the Holders to avoid such deduction or
withholding.

 

B-15



--------------------------------------------------------------------------------

(b) The Company shall pay any documentary, stamp or similar issue or transfer
tax due on the issue of Common Stock or Series C Preferred Stock upon conversion
or due upon the issuance of a new Certificate for any shares of Series D
Preferred Stock not converted, except for any documentary, stamp or similar
issue or transfer tax due because any shares of Common Stock, Series C Preferred
Stock or Series D Preferred Stock are issued in a name other than the name of
the converting Holder.

13. Notices. Any notice required by the provisions hereof to be given must be
made in writing and will be deemed delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) one Business Day after deposit with an overnight courier
service or (iv) five days after being sent by certified or registered mail, in
each case properly addressed to the party to receive such notice. Unless the
Company otherwise provides the Holders notice thereof in accordance with this
Section 13, the Company’s address for notices hereunder shall be 357 Roosevelt
Road, Glen Ellyn, Illinois 60137.

14. Record Holders. To the fullest extent permitted by law, the Company will be
entitled to recognize the Holder of record as the true and lawful owner thereof
for all purposes and will not be bound to recognize any equitable or other claim
to or interest in such share or shares on the part of any other person, whether
or not it will have express or other notice thereof.

15. No Preemptive Rights. Except as otherwise set forth in any agreement with
the Company, no share of Series D Preferred Stock has any rights of preemption
whatsoever as to any securities of the Company, or any warrants, rights or
options issued or granted with respect thereto, regardless of how such
securities, or such warrants, rights or options, may be designated, issued or
granted.

16. Other Rights. The shares of Series D Preferred Stock have no rights,
preferences, privileges or voting powers or relative, participating, optional or
other special rights, or qualifications, limitations or restrictions thereof,
other than as set forth herein or as provided by applicable law.

[Remainder of page intentionally blank]

 

B-16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be duly executed
on its behalf by its President and Chief Executive Officer and attested by its
Corporate Secretary on this             day of             , 2012.

 

  

Scott W. Hamer

President and Chief Executive Officer

 

   Christopher P. Barton Corporate Secretary

 

B-17



--------------------------------------------------------------------------------

Exhibit C

CERTIFICATE OF DESIGNATIONS

OF THE POWERS, PREFERENCES AND RIGHTS

OF SERIES E PREFERRED STOCK OF

COMMUNITY FINANCIAL SHARES, INC.

Community Financial Shares, Inc., a Delaware corporation (the “Company”), hereby
certifies that, pursuant to the authority conferred upon the Board of Directors
of the Company (“Board of Directors”) by the Certificate of Incorporation of the
Company (as amended, “Certificate of Incorporation”) and applicable law, the
following resolutions were duly adopted by the Board of Directors.

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the authority expressly granted
to, and vested in, the Board of Directors in accordance with the provisions of
its Certificate of Incorporation, the Company does hereby create and designate a
series of preferred stock, $1.00 par value per share, and the Board of Directors
does hereby fix the relative rights and preferences of the shares of such series
as follows:

1. Definitions.

(a) “Act” means the Securities Exchange Act of 1934, as amended, or any
successor provisions, including any rules or regulations promulgated thereunder.

(b) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

(c) “Authorized Share Failure” has the meaning set forth in Section 6(e).

(d) “BHCA” means the Bank Holding Company Act of 1956, as amended.

(e) “BHC Affiliates” means, with respect to an Person, its Affiliates and all of
its “affiliates” as defined in the BHCA or Regulation Y of the Board of
Governors of the Federal Reserve.

(f) “Board of Directors” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

(g) “Business Day” means a day, other than Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by
applicable law to close.

(h) “Bylaws” means the bylaws of the Company (as amended).

(i) “Certificate” has the meaning set forth in Section 6(c)(i).

(j) “Certificate of Designations” means this Certificate of Designations.

(i) “Certificate of Incorporation” has the meaning set forth in the preamble.

(k) “Change of Control” means any of the following transactions that is approved
by at least a majority of the members of the Board of Directors:

(i) the acquisition by any Person (other than the current members of the Board
or any of their descendants, the Company, or any savings, pension or other
benefit plan for the benefit of the employees of the Company or subsidiaries
thereof), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Act) of voting securities of the Company (or of any direct or indirect
subsidiary of the Company owning more than 75% of the consolidated assets of the
Company) where such acquisition causes any such Person to own fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
capital stock then entitled to vote generally in the election of directors;

(ii) a reorganization, merger, consolidation or other corporate transaction
involving the Company (or of any direct or indirect subsidiary of the Company
owning more than 75% of the consolidated assets of the Company) with respect to
which the shareholders of the Company immediately prior to such transaction do
not, immediately after the transaction, own more than fifty percent (50%) of the
combined voting power of the reorganized, merged or consolidated company’s then
outstanding voting securities;

(iii) the sale, transfer or assignment of all or substantially all of the assets
of the Company (or of any direct or indirect subsidiary of the Company owning
more than 75% of the consolidated assets of the Company) to any third party; or

(iv) any other transactions or series of related transactions occurring which
have substantially the same effect as the transactions specified in clauses
(i) through (iii), as reasonably determined by the Board of Directors.

(l) “Closing Price” means, with respect to the Common Stock and on any
particular date, the closing sale price per share (or if no closing sale price
is reported, the average of the bid and ask prices or, if more than one in
either case, the average of the average bid and the average ask prices) on such
date as reported in composite transactions for the principal U.S. securities
exchange on which the Common Stock is listed or admitted for trading or, if the
Common Stock is not listed or admitted for trading on a United States national
or regional securities exchange, as reported on the quotation system on which
such security is quoted. If the Common Stock is not listed or admitted for
trading on a United States national or

 

C-2



--------------------------------------------------------------------------------

regional securities exchange and not reported on a quotation system on such
date, the “Closing Price” will be the last quoted bid price for the Common Stock
in the over-the-counter market on such date as reported by the OTC Markets Group
Inc. or similar organization. If none of the foregoing apply, the last reported
sale price will be the average of the mid-point of the last bid and ask prices
for the Common Stock on such date from each of at least three nationally
recognized investment banking firms selected by the Company for this purpose.

(m) “Common Stock” means the common stock, no par value, of the Company.

(n) “Company” has the meaning set forth in the preamble.

(o) “Company Securities” means (i) any Common Stock, (ii) securities convertible
into or exercisable or exchangeable for Common Stock, (iii) any Preferred Stock,
(iv) any other equity or equity-linked securities issued by the Company, and
(v) options, warrants or other rights to acquire Common Stock or any other
equity or equity-linked securities issued by the Company.

(p) “Conversion Date” has the meaning set forth in Section 6(c)(i).

(q) “Conversion Notice” has the meaning set forth in Section 6(c)(i).

(r) “Conversion Price” means $1.00 per share of Common Stock, as the same may be
adjusted as provided in Section 7 hereof.

(s) “Conversion Rate” means a number equal to (i) $100.00 (as adjusted for any
split, subdivision, combination or consolidation, recapitalization or similar
event with respect to the Series E Preferred Stock) divided by (ii) the
Conversion Price.

(t) “Deemed Liquidation” has the meaning set forth in Section 5(d).

(s) “Deemed Liquidation Payment” has the meaning set forth in Section 5(d).

(u) “Distribution” means payment of dividends or distributions, whether payable
in cash, securities, options or other property (including any distributions of
any rights, (including rights relating to the issuance, grant or sale of stock,
warrants, securities or other property.

(v) “DTC” has the meaning set forth in Section 6(c)(ii).

(w) “Eligible Transferee” has the meaning set forth in Section 6(b).

(x) “Fair Market Value” means, (i) for any security, the Closing Price,
(ii) with respect to property other than a security, the fair market value
determined in good faith by a nationally recognized investment banking firm
selected by the Company, and (iii) for any cash, the amount of such cash.

 

C-3



--------------------------------------------------------------------------------

(x) “Holder” means a holder of shares of Series E Preferred Stock.

(y) “Junior Securities” has the meaning set forth in Section 5(a).

(z) “Liquidation Preference” has the meaning set forth in Section 5.

(aa) “Parity Securities” has the meaning set forth in Section 5(a).

(bb) “Permitted Transfer” means a transfer by any Holder: (i) in a widespread
public distribution; (ii) in which no transferee (or group of associated
transferees) would receive two percent (2%) or more of any class of Voting
Securities of the Company; or (iii) to a transferee that would control more than
fifty percent (50%) of the Voting Securities of the Company without any transfer
from the Holder.

(cc) “Person” means any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Act.

(dd) “Registration Rights Agreement” has the meaning set forth in the Securities
Purchase Agreement.

(ee) “Reorganization” means

(i) an acquisition, reorganization, merger, consolidation or other corporate
transaction involving the Company (or of any direct or indirect subsidiary of
the Company owning more than 75% of the consolidated assets of the Company);

(ii) the sale, transfer or assignment of all or substantially all of the assets
of the Company (or of any direct or indirect subsidiary of the Company owning
more than 75% of the consolidated assets of the Company); or

(iii) any other transactions or series of related transactions occurring which
have substantially the same effect as the transactions specified in clauses
(i) or (ii) as reasonably determined by the Board of Directors.

(ff) “Required Reserve Amount” has the meaning set forth in Section 6(e).

(gg) “Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as November 13, 2012, by and between the Company and the
investors named therein.

(hh) “Senior Indebtedness” means (i) the principal, premium, if any, and
interest in respect of (A) indebtedness of the Company for money borrowed
(including deposit obligations) and (B) indebtedness evidenced by securities,
notes, debentures, bonds or other similar instruments issued by the Company;
(ii) all capital lease obligations of the Company; (iii) all obligations of the
Company issued or assumed as the deferred purchase price of property, all
conditional sale obligations of the Company and all obligations of the Company
under any conditional sale or title retention agreement (but excluding trade
accounts payable in

 

C-4



--------------------------------------------------------------------------------

the ordinary course of business); (iv) all obligations, contingent or otherwise,
of the Company in respect of any letters of credit, banker’s acceptance,
security purchase facilities and similar credit transactions; (v) all
obligations of the Company in respect of interest rate swap, cap or other
agreements, interest rate future or options contracts, currency swap agreements,
currency future or option contract and other similar agreements; (vi) all
obligations of the type referred to in clauses (i) through (v) of other persons
for the payment of which the Company is responsible or liable as obligor,
guarantor or otherwise; and (vii) all obligations of the type referred to in
clauses (i) through (vi) of other persons secured by any lien on any property or
asset of the Company (whether or not such obligation is assumed by the Company).

(ii) “Senior Securities” has the meaning set forth in Section 5(a).

(jj) “Series A Preferred Stock” means the 6,970 shares of Fixed Rate Cumulative
Perpetual Preferred Stock, Series A, $1.00 par value per share, of the Company
previously issued to the U.S. Department of Treasury by the Company pursuant to
the U.S. Department of Treasury’s Trouble Asset Relief Program Capital Purchase
Program.

(kk) “Series B Preferred Stock” means the 349 shares of Fixed Rate Cumulative
Perpetual Preferred Stock, Series B, $1.00 par value per share, of the Company
previously issued to the U.S Department of Treasury by the Company pursuant to
the U.S Department of Treasury’s Trouble Asset Relief Program Capital Purchase
Program.

(ll) “Series C Preferred Stock” means the shares of Series C Convertible
Noncumulative Perpetual Preferred Stock, $1.00 par value per share, of the
Company.

(mm) “Series D Preferred Stock” means the shares of Series D Convertible
Noncumulative Perpetual Preferred Stock, $1.00 par value per share, of the
Company.

(nn) “Series E Preferred Stock” has the meaning set forth in Section 3.

(nn) “Share Delivery Date” has the meaning set forth in Section 6(c)(ii).

(oo) “Surviving Entity” means the successor Person in any Reorganization other
than the Company, provided that if (i) such Person is not a publicly traded
entity whose common stock or equivalent equity security is quoted or listed for
trading on a national securities exchange, quotation system or over-the-counter
market and (ii) the common stock or equivalent equity security of the parent
entity that, directly or indirectly, controls such Person (a “Parent Entity”) is
quoted or listed on a national securities exchange, quotation system or
over-the-counter market, “Surviving Entity” shall mean such Person’s Parent
Entity; provided further that if there is more than one such Person or Parent
Entity, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of a Reorganization shall be
deemed to be the “Surviving Entity”.

(pp) “Transaction Documents” means collectively the Securities and Purchase
Agreement, the Registration Rights Agreement, and each of the other agreements
entered into by the Company, on the one hand, and Holders and/or the holders of
Series C Preferred Stock, Series D Preferred Stock and Series E Preferred Stock,
on the other hand, in connection with the issuance of the Series C Preferred
Stock, Series D Preferred Stock and Series E Preferred Stock.

 

C-5



--------------------------------------------------------------------------------

(qq) “Voting Ownership Interest” means, with respect to any particular date and
with respect to any Holder, the percentage of any class of Voting Securities of
the Company deemed to be owned or controlled by the Holder (when aggregated with
its BHC Affiliates) for purposes of, and in accordance with, the BHCA and its
implementing regulations and guidance.

(rr) “Voting Securities” means shares of any class or series of capital stock of
the Company that entitle the holders thereof (either as a separate class or
series, or together with any other class or series of the Company’s capital
stock) to vote on (a) the election of directors of the Company or (b) with
regard to any additional matter, other than (i) the issuance of additional
amounts or classes of senior securities, (ii) the modification of the terms of
the security or interest so as to significantly and adversely affect its rights
or preference, (iii) the dissolution of the Company, (iv) the payment of
dividends by the Company when preferred dividends are in arrears or (v) such
other items customarily provided by statute with regard to matters that would
significantly and adversely affect the rights or preference of the security or
interest.

2. Interpretation. For the purposes hereof, unless the context requires
otherwise: (i) words in the singular shall be held to include the plural and
vice versa and words of one gender shall be held to include the other gender as
the context requires; (ii) the terms “hereof,” “herein,” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
the Certificate of Designations as a whole and not to any particular provision
of the Certificate of Designations, and Section references are to the Sections
of the Certificate of Designations unless otherwise specified; (iii) the word
“including” and words of similar import when used in the Certificate of
Designations shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified; (iv) the word “or” shall not
be exclusive; (v) the terms “Dollars”, “cents” and “$” shall mean U.S. dollars;
(vi) with respect to determination of any period of time, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”; (vii) references to any statute shall be deemed to refer to such
statute as amended, modified, codified, reenacted, supplemented or superseded in
whole or in part and in effect from time to time, and also to all rules and
regulations promulgated thereunder; (viii) the word “hereby,” or the term
“contemplated hereby,” when used in the Certificate of Designations, shall refer
to the Certificate of Incorporation and the Certificate of Designations and not
to any other agreement or instrument; and (ix) any calculations of
“as-converted” or “fully converted” basis or similar concept, unless otherwise
expressly provided otherwise, shall be of the maximum number of shares of Common
Stock into which such Series E Preferred Stock would be convertible assuming for
such purposes that the Series E Preferred Stock would be convertible at such
time and that there would be sufficient authorized shares of Common Stock to
permit such conversion at such time.

3. Designation; Number of Shares. The series of preferred stock to which this
Statement of Designation relates is designated “Series E Convertible
Noncumulative Perpetual Preferred Stock,” par value $1.00 per share (the “Series
E Preferred Stock”). Each share of

 

C-6



--------------------------------------------------------------------------------

Series E Preferred Stock has the designations, preferences, limitations and
relative, participating, optional or other special rights and privileges, and
the qualifications, limitations and restrictions as described herein. The
authorized number of shares of Series E Preferred Stock is 15,000. Each share of
Series E Preferred Stock is identical in all respects to every other share of
Series E Preferred Stock. The Series E Preferred Stock shall be perpetual until
such time as no shares of Series E Preferred Stock remain outstanding

4. Dividends. Distributions may be paid on the Series E Preferred Stock as and
when declared by the Board of Directors, subject, however, to the prior and
superior rights of the holders of Senior Securities. In addition, the Holders of
record shall be entitled to receive, on a fully converted basis, as, when, and
if declared by the Board of Directors, Distributions in the same per share
amount as paid on the Common Stock, and no Distributions shall be payable on
Junior Securities or Parity Securities unless an identical Distribution is
payable at the same time on the Series E Preferred Stock; provided however, that
if a Distribution payable in Common Stock is declared on the Common Stock, the
Conversion Price shall be adjusted pursuant to Section 6(f) in lieu of the
Holders receiving an equivalent Distribution. Distributions that are payable on
Series E Preferred Stock shall be payable to the Holders of record as they
appear on the stock register of the Company on the applicable record date, as
determined by the Board of Directors, which record date, in the case of a
Distribution in which a Distribution is also paid on the Common Stock, shall be
the same as the record date for the Distribution on the Common Stock. The
Company will not make any Distribution to the stockholders of the Company which
could reasonably be determined to materially adversely affect the rights,
powers, privileges and preferences afforded to the Holders with respect to the
right to receive the Liquidation Preference in the event of any liquidation,
dissolution or winding up of the affairs of the Company (including any such
event following a sale, transfer or assignment of all or substantially all of
the assets of the Company).

5. Liquidation Preference.

(a) Rank. The Series E Preferred Stock will, with respect to dividend rights and
rights on liquidation, winding-up and dissolution, in each case rank
(i) subordinate and junior to the Company’s Series A Preferred Stock and Series
B Preferred Stock, Senior Indebtedness (as defined herein) and all other
securities of the Company issued or established after the date of this
Certificate of Designations by the Company which, by their respective terms, are
senior to the Series E Preferred Stock (“Senior Securities”); (ii) on parity
with the Company’s Series C Preferred Stock, the Series D Preferred Stock and
each other class or series of preferred stock established after the date of this
Certificate of Designations by the Company the terms of which expressly provide
that such class or series will rank on a parity with the Series E Preferred
Stock as to dividend rights and rights on liquidation, winding-up and
dissolution of the Company (“Parity Securities”); and (iii) senior to the
Company’s Common Stock and each other class or series of the Company’s capital
stock outstanding or established or issued after date of this Certificate of
Designations by the Company the terms of which do not expressly provide that
such shares of capital stock rank on a parity with or senior to the Series E
Preferred Stock as to dividend rights and rights on liquidation, winding-up and
dissolution of the Company (“Junior Securities”).

 

C-7



--------------------------------------------------------------------------------

(b) Liquidation Preference. In the event of any liquidation, dissolution or
winding up of the affairs of the Company, whether voluntary or involuntary,
Holders shall be entitled to receive for each share of Series E Preferred Stock,
out of the assets of the Company or proceeds thereof (whether capital or
surplus) available for distribution to stockholders of the Company, subject to
the rights of any creditors of the Company, before any distribution of such
assets or proceeds is made to or set aside for the holders of Common Stock or
any other Junior Securities, an amount equal to the greater of (i) the sum of
(A) $100.00 per share of the Series E Preferred Stock (as adjusted for any
split, subdivision, combination or consolidation, recapitalization or similar
event with respect to the Series E Preferred Stock) and (B) the amount of any
declared, but unpaid, Distributions to the date of payment and (ii) the amount
such Holder would have received if such share of Series EPreferred Stock had
been fully converted into shares of Common Stock in accordance with this
Certificate of Designations immediately prior to such liquidation, dissolution
or winding up (such greater amount of the foregoing clauses (i) and (ii), the
“Liquidation Preference”).

(c) Partial Payment. If, in any distribution described in Section 4 and this
Section 5, the assets of the Company or proceeds thereof are not sufficient to
pay in full the amounts payable with respect to all outstanding shares of Series
E Preferred Stock and the corresponding amounts payable with respect to any
other stock of the Company ranking equally with Series E Preferred Stock as to
such distribution, Holders and the holders of such other stock shall share
ratably in any such distribution in proportion to the full respective
distributions to which they are entitled.

(d) Change in Control; Deemed Liquidations. Not less than twenty calendar days
prior to the date that a contemplated Change of Control is expected to be
consummated, the Company shall notify each Holder of the anticipated
consummation date of such Change of Control by written notice via facsimile or
email and overnight courier. Upon the election of a Holder (an “Electing
Holder”) in writing given to the Company not later than five Business Days prior
to the anticipated consummation date in the foregoing notice, the consummation
by the Company of a Change of Control will constitute a liquidation, dissolution
or winding up of the Company (a “Deemed Liquidation”) solely with respect to any
or all of the Series C Preferred Stock held by such Holders and, upon such
election, shall have the right to receive a distribution in accordance with this
Section 5 (a “Deemed Liquidation Payment”). The Company shall make payment of
the Deemed Liquidation Payment to any Electing Holder concurrently with the
consummation of such Change of Control and in the event that the Company does
not pay the Deemed Liquidation Payment on such date, an Electing Holder shall
have the right to void its election. If the Company fails to pay the Deemed
Liquidation Payment in full when due in accordance with this Section 5(d), the
Company will pay interest thereon at a rate equal to the lesser of 25% per annum
and the maximum rate permitted by applicable law, accruing daily from such date
until the Deemed Liquidation Payment, plus all such interest thereon, is paid in
full. Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to comply with its obligations under this Section 5(d).

 

C-8



--------------------------------------------------------------------------------

6. Conversion.

(a) Series C Preferred Stock. Each share of Series E Preferred Stock shall be
convertible at any time into one share of Series C Preferred Stock in the manner
set forth in Section 6(c); provided no such conversion may result in a Holder,
together with all BHC Affiliates of the Holder, owning or controlling in the
aggregate more than a 4.99% Voting Ownership Interest, excluding for the purpose
of this calculation any reduction in ownership resulting from transfers by such
Holder and its BHC Affiliates of Voting Securities of the Company.

(b) Common Stock. Each share of Series E Preferred Stock shall be convertible
into Common Stock only (i) simultaneously with the closing of a transfer to a
transferee of such Series E Preferred Stock pursuant to a Permitted Transfer (an
“Eligible Transferee”) and (ii) at the sole discretion of the Eligible
Transferee into a number of shares of Common Stock equal to the then applicable
Conversion Rate in the manner set forth in Section 6(c) upon written notice from
the Eligible Transferee. The number of shares of Common Stock into which a share
of Series C Preferred Stock shall be convertible shall be determined by dividing
(i) $100.00 (as adjusted for any split, subdivision, combination or
consolidation, recapitalization or similar event with respect to the Series E
Preferred Stock) by (ii) the then Conversion Price (subject to the conversion
procedures set forth below in Section 6(c)).

(c) Conversion Mechanics.

(i) (A) An Eligible Transferee may elect to convert any or all of such Eligible
Transferee’s shares of Series E Preferred Stock acquired pursuant to a Permitted
Transfer into Common Stock into a number of shares of Common Stock equal to the
then applicable Conversion Rate and (B) a Holder may elect to convert any or all
of such Holder’s eligible shares of Series E Preferred Stock in shares of Series
C Preferred Stock pursuant to Section 6(a), in each case at any time in whole or
from time to time in part, as and when provided in Section 6 upon written notice
delivered to the Company (at the registered office of the Company or at any
office of any agent or agents of the Company, as may be designated by the Board
of Directors, who shall provide prompt notice of such designation to the Holders
in accordance with Section 13, specifying the number of shares of Series E
Preferred Stock such Eligible Transferee or Holder is electing to convert
(“Conversion Notice”), accompanied by the duly endorsed certificate or
certificates evidencing outstanding shares of Series E Preferred Stock
(“Certificate(s)” and together with the Conversion Notice, the “Conversion
Documents”). The conversion date for such conversion shall be the date on which
the Company actually receives the Conversion Documents (but in no event later
than the date upon which delivery of the Conversion Documents would be deemed
pursuant to Section 13) (the “Conversion Date”) and the Person entitled to
receive the shares of Common Stock or Series C Preferred Stock, as applicable,
issuable upon such conversion shall be treated for all purposes as the record
holder of such shares of Common Stock or Series C Preferred Stock on the
Conversion Date.

(ii) Upon receipt by the Company of the Conversion Documents, the Company shall,
as soon as practicable, but in any event within one Trading Day thereafter,
send, via facsimile or email, a confirmation of receipt and copies of such
Conversion Documents to such Eligible Transferee or Holder and to the transfer
agent, which confirmation shall constitute an instruction to the transfer agent
to process such Conversion Notice in accordance with the

 

C-9



--------------------------------------------------------------------------------

terms herein and as soon as practicable following the Conversion Date (and in
any event within three Trading Days thereafter (the “Share Delivery Date”) and
(A) provided the transfer agent is participating in the The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which such Eligible Transferee or
Holder shall be entitled to such Eligible Transferee’s or Holder’s or their
respective designee’s balance account with DTC through its Deposit Withdrawal
Agent Commission system, or (B) if the transfer agent is not participating in
the DTC Fast Automated Securities Transfer Program or if such Eligible
Transferee or Holder elected (in the Conversion Notice) to not have the shares
of Common Stock or shares of Series C Preferred Stock credited to such Eligible
Transferee’s or Holder’s balance account with DTC, issue and deliver, to the
address as specified in the Conversion Notice, one or more certificates
representing shares of Common Stock to which such Eligible Transferee or Holder
shall be entitled. In the event less than all of the shares of Series E
Preferred Stock represented by a Certificate are being converted into Common
Stock or Series C Preferred Stock by an Eligible Transferee or a Holder, as
applicable, a new Certificate, of like tenor, at the Company’s sole cost and
expense, shall be issued and delivered promptly (and in no event later than the
Share Delivery Date) to such Eligible Transferee or Holder representing the
number of such shares of Series E Preferred Stock that are not being converted.

(iii) From and after the Conversion Date, the shares of Series E Preferred Stock
to be converted on such Conversion Date will no longer be deemed to be
outstanding and all rights of the Eligible Transferee or Holder, as applicable,
as Holder (except the right to receive the Common Stock or Series C Preferred
Stock upon conversion) shall cease and terminate with respect to such shares;
provided that a Holder shall be entitled to receive any Distributions that were
declared prior to, but remain unpaid as of, the Conversion Date; provided
further that in the event that a share of Series E Preferred Stock is not
converted due to a default by the Company or because the Company is otherwise
unable to issue the requisite shares of Common Stock or Series C Preferred
Stock, such share of Series E Preferred Stock will remain outstanding and will
be entitled to all of the rights as provided herein.

(iv) The Company acknowledges that a breach by it of its obligations under this
Section 6(c) will cause irreparable harm to an Eligible Transferee and/or a
Holder, as applicable. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Section 6(c) will be inadequate
and agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 6(c), that an Eligible Transferee or a Holder shall
be entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance, without the
necessity of showing economic loss and without any bond or other security being
required.

(d) No Impairment. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of Section 7 and this
Section 6 and in the taking of all such actions as may be necessary or
appropriate in order to protect the conversion rights of any Eligible Transferee
and/or any Holder, as applicable, against impairment.

 

C-10



--------------------------------------------------------------------------------

(e) Reservation of Shares Issuable Upon Conversion. The Company will at all
times reserve and keep available out of its authorized but unissued (i) Common
Stock and (ii) Series C Preferred Stock, in each case solely for the purpose of
effecting the conversion of the Series E Preferred Stock such number of shares
of Common Stock and Series C Preferred Stock as will from time to time be
sufficient to effect the conversion of all outstanding Series E Preferred Stock
(the “Required Reserve Amount”). If at any time while any shares of Series E
Preferred Stock remain outstanding the Company does not have a sufficient number
of authorized and unreserved shares of Common Stock and/or Series C Preferred
Stock, as applicable, to satisfy its obligation to reserve for issuance upon
conversion of the Series E Preferred Stock at least a number of shares of Common
Stock and/or Series C Preferred Stock, as applicable, equal to the Required
Reserve Amount (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock and/or Series C Preferred Stock, as applicable, to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for the shares of Series E Preferred Stock then outstanding. Without limiting
the generality of the foregoing sentence, as soon as practicable after the date
of the occurrence of an Authorized Share Failure, but in no event later than 60
days after the occurrence of such Authorized Share Failure, the Company shall
file a proxy statement for a special meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock
and/or Series C Preferred Stock, as applicable. In connection with such meeting,
the Company shall use its best efforts to solicit its stockholders’ approval of
such increase in authorized shares of Common Stock and/or Series C Preferred
Stock, as applicable, and to cause the Board of Directors to unanimously
recommend to the stockholders that they approve such proposal.

(f) Cash Damages. If by the Share Delivery Date, the Company shall fail to issue
and deliver to an Eligible Transferee or a Holder, as applicable, (i) the number
of shares of Common Stock or Series C Preferred Stock, as applicable, to which
such Eligible Transferee or Holder is entitled hereunder upon such Eligible
Transferee’s or Holder’s conversion of the Series E Preferred Stock or (ii) a
new certificate representing the number of shares of Series E Preferred Stock
that are not being converted, in addition to all other available remedies to
which such Eligible Transferee or Holder may pursue hereunder and under the
Transaction Documents, the Company shall pay additional damages to such Eligible
Transferee or Holder on each Business Day after the Share Delivery Date that
such conversion is not timely effected in an amount equal to 0.5% of the product
of (A) the number of shares of Common Stock (in the case of a conversion into
Common Stock) or the number of Common Stock issuable upon conversion of the
shares of Series C Preferred Stock (in the case of a conversion into Series C
Preferred Stock), as applicable, not issued to such Eligible Transferee or
Holder by the Share Delivery Date and to which such Eligible Transferee or
Holder is entitled (or in the case of failure to deliver a new certificate
representing shares of Series E Preferred Stock not being converted, the number
of shares of Common Stock issuable upon conversion of such shares of Series E
Preferred Stock (assuming that a Permitted Transfer was made to an Eligible
Transferee) that would be represented by such certificate as of the Share
Delivery Date), multiplied by (B) the Closing Price of the Common Stock on the
Share Delivery Date. If the

 

C-11



--------------------------------------------------------------------------------

Company fails to pay the damages set forth in this Section 6(f) within five
Business Days of the date incurred, then such payments shall bear interest at
the rate of 1.5% per month (pro rated for partial months) until such payments
are made. Nothing herein shall limit an Eligible Transferee’s or a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock, Series C Preferred Stock and/or a certificate representing the
remaining shares of Series E Preferred Stock, as applicable, upon conversion of
the Series E Preferred Stock in accordance with the terms hereof.

7. Anti-Dilution Adjustments.

(a) Adjustments for Combinations or Divisions.

(i) Series C Preferred Stock. In the event that the Company at any time or from
time to time shall effect a division of the Series C Preferred Stock into a
greater number of shares (by stock split, reclassification or otherwise than by
payment of distributions in Series C Preferred Stock or in any right to acquire
the Series C Preferred Stock) and a corresponding division is not made with
respect to the Series E Preferred Stock, the number of shares of Series C
Preferred Stock issuable on conversion of each share of Series E Preferred Stock
shall be increased in proportion to such increase in the aggregate number of
shares of Series C Preferred Stock outstanding. In the event the outstanding
Series C Preferred Stock shall be combined or consolidated, by reclassification,
reverse stock split or otherwise, into a lesser number of shares of the Series C
Preferred Stock and a corresponding combination or consolidation is not made
with respect to the Series E Preferred Stock, the number of shares of Series C
Preferred Stock issuable on conversion of each share of Series E Preferred Stock
shall be decreased in proportion to such decrease in the aggregate number of
shares of Series C Preferred Stock outstanding. Any adjustment under this
Section shall become effective at the close of business on the date the
subdivision or combination becomes effective.

(ii) Common Stock. In the event that the Company at any time or from time to
time shall effect a division of the Common Stock into a greater number of shares
(by stock split, reclassification or otherwise than by payment of distributions
in Common Stock or in any right to acquire the Common Stock), the Conversion
Price in effect immediately before that subdivision shall be proportionately
decreased so that the number of shares of Common Stock issuable on conversion of
each share of Series E Preferred Stock shall be increased in proportion to such
increase in the aggregate number of shares of Common Stock outstanding. In the
event the outstanding Common Stock shall be combined or consolidated, by
reclassification, reverse stock split or otherwise, into a lesser number of
shares of the Common Stock, the Conversion Price in effect immediately before
such combination shall be proportionately increased so that the number of shares
of Common Stock issuable on conversion of each share of Series E Preferred Stock
shall be decreased in proportion to such decrease in the aggregate number of
shares of Common Stock outstanding. Any adjustment under this Section shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

 

C-12



--------------------------------------------------------------------------------

(b) Adjustments for Reclassification and Reorganization. If the Common Stock or
Series C Preferred Stock, as applicable, issuable upon conversion of the Series
E Preferred Stock shall be changed into the same or a different number of shares
of any other class or classes of stock, whether by capital reorganization,
consolidation, reclassification or otherwise (other than a division or
combination of shares provided for in Section 7(a)), an Eligible Transferee’s or
a Holder’s, as applicable, right to convert the Series E Preferred Stock then in
effect shall, concurrently with the effectiveness of such transaction, be
proportionately adjusted so that the Series E Preferred Stock shall be
convertible into, in lieu of the number of shares of Common Stock or Series C
Preferred Stock, as applicable, which such Eligible Transferee or Holder would
otherwise have been entitled to receive, a number of shares of such other class
or classes of stock equivalent to the number of such shares that would have been
subject to receipt by such Eligible Transferee or Holder upon conversion of the
Series E Preferred Stock into Common Stock or Series C Preferred Stock, as
applicable, immediately before that change.

(c) Adjustment for Dividends and Distributions.

(i) Common Stock. In the event the Company at any time or from time to time
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a Distribution payable on the Common Stock in
additional shares of Common Stock, then and in each such event the Conversion
Price in effect immediately before such event shall be decreased as of the time
of such issuance or, in the event such a record date shall have been fixed, as
of the close of business on such record date, by multiplying the Conversion
Price then in effect by a fraction:

(A) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance on the
close of business on such record date, and

(B) the denominator of which shall be (A) the total number of shares of Common
Stock issued and outstanding immediately after prior to the time of such
issuance on the close of business on such record date plus (B) the number of
shares of Common Stock issuable in payment of such dividend or distribution.

Notwithstanding the foregoing, however, if such record date shall have been
fixed and such Distribution is not fully paid on the date fixed therefor, the
Conversion Price shall be recomputed accordingly as of the close of business on
such record date and thereafter the Conversion Price shall be adjusted pursuant
to this Section 7(c) as of the time of actual payment of such Distribution.

(ii) Series C Preferred Stock. In the event the Company at any time or from time
to time shall make or issue, or fix a record date for the determination of
holders of Series C Preferred Stock entitled to receive, a Distribution payable
on the Series C Preferred Stock in additional shares of Series C Preferred Stock
and a corresponding Distribution in shares of Series E Preferred Stock is not
made with respect to the Series E Preferred Stock, then and in each such event
the number of shares of Series C Preferred Stock issuable on conversion of each
share of Series E Preferred Stock shall be increased in proportion to the
increase in the aggregate number of shares of Series C Preferred Stock
outstanding.

 

C-13



--------------------------------------------------------------------------------

(d) Certificates as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 7, the Company at its expense shall, as
promptly as reasonably practicable but in any event not later than five Business
Days thereafter, compute such adjustment or readjustment in accordance with the
terms hereof and prepare and furnish to each Holder and Eligible Transferee a
certificate executed by the Company’s President and Chief Executive Officer (or
other appropriate officer) setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based.
The Company shall, as promptly as reasonably practicable after the written
request at any time of any Holder or Eligible Transferee (but in any event not
later than five Business Days following such request), furnish or cause to be
furnished to such Holder or Eligible Transferee a like certificate setting forth
(i) such adjustments and readjustments, and (ii) the number of shares of Common
Stock, the number of shares of Series C Preferred Stock and the amount, if any,
of other property which at the time would be received upon the conversion of the
Series E Preferred Stock.

8. Redemption. Except as set forth in Section 5(d), the Series E Preferred Stock
shall not be redeemable either at the Company’s option or at the option of the
Holders at any time. Notwithstanding the foregoing, the Company shall not be
prohibited from repurchasing or otherwise acquiring shares of Series E Preferred
Stock in voluntary transactions; provided that Company must offer to repurchase
shares of Series C Preferred Stock, Series D Preferred Stock and Series E
Preferred Stock on a pro rata basis among the Holders, the holders of Series C
Preferred Stock and the holders of Series D Preferred Stock. Subject to
Section 10, any shares of Series E Preferred Stock repurchased or otherwise
acquired may be cancelled by the Company and thereafter be reissued as shares of
any series of preferred stock of the Company. The Company may not purchase,
repurchase or redeem any Junior Securities (other than pursuant to equity
incentive agreements with employees giving the Company the right to repurchase
Junior Securities upon the termination of services at cost).

9. Voting Rights. Holders of the Series E Preferred Stock shall not have any
voting rights except as otherwise required by Section 10 or from time to time
under applicable law.

10. Protective Provisions. So long as any shares of Series E Preferred Stock are
issued and outstanding, the Company will not (including by means of merger,
consolidation or otherwise), without obtaining the approval (by vote or written
consent) of the Holders of a majority of the issued and outstanding shares of
Series E Preferred Stock, (a) issue additional amounts or classes of Senior
Securities, (b) modify the terms of the Series E Preferred Stock so as to
significantly and adversely affect its rights or preference, as reasonably
determined by the Holders, (c) liquidate, dissolve or wind-up the business and
affairs of the Company in any form of transaction, or consent to any of the
foregoing, (d) pay dividends when preferred dividends on the Series E Preferred
Stock are in arrears or (e) take any other action which, under the laws of
Delaware or any other applicable law, requires the prior approval (by vote or
written consent) of the Series E Preferred Stock voting as a separate class.

 

C-14



--------------------------------------------------------------------------------

11. Assumption. Upon the occurrence of any Reorganization, the Company shall
cause the Surviving Party to, and the Surviving Party shall, be substituted for
the Company (so that from and after the date of such Reorganization, the
provisions of this Certificate of Designations referring to the “Company” shall
refer instead to such Surviving Party) and succeed to and assume all of the
obligations, rights and powers of the Company under this Certificate of
Designations with the same effect as if such Surviving Party had been named as
the Company herein with respect to the shares of Series E Preferred Stock of any
Holder who elects such assumption. Upon consummation of such Reorganization, the
Surviving Party shall deliver to each Holder that (a) did not elect to treat
such Reorganization (if such Reorganization constitutes a Change in Control) as
a Deemed Liquidation with respect to all such Holder’s shares of Series E
Preferred Stock and (b) elected to have such Surviving Party succeed to the
Company’s obligations hereunder, confirmation that there shall be issued upon
conversion of the shares of Series E Preferred Stock at any time after the
consummation of such Reorganization, in lieu of the shares of Common Stock
and/or Series C Preferred Stock issuable upon the conversion of the shares of
Series E Preferred Stock prior to such Reorganization, such shares of common
stock or preferred stock (or their equivalent) of the Surviving Party, as
adjusted to reflect the value of such Reorganization, in accordance with the
provisions of this Certificate of Designations. The provisions of this
Section 11 shall apply similarly and equally to successive Reorganizations and
shall be applied without regard to any limitations on the conversion of the
shares of Series E Preferred Stock.

12. Taxes.

(a) If the Company believes that it is required to make a deduction or
withholding for or on account of tax from a payment due to a Holder under this
Certificate of Designations (or that there is a change in the rate or the basis
of such deduction or withholding), the Company shall notify the affected Holders
promptly and provide such Holders with a reasonable opportunity to provide any
necessary information that may enable the Holders to avoid such deduction or
withholding.

(b) The Company shall pay any documentary, stamp or similar issue or transfer
tax due on the issue of Common Stock or Series C Preferred Stock upon conversion
or due upon the issuance of a new Certificate for any shares of Series E
Preferred Stock not converted, except for any documentary, stamp or similar
issue or transfer tax due because any shares of Common Stock, Series C Preferred
Stock or Series E Preferred Stock are issued in a name other than the name of
the converting Holder.

13. Notices. Any notice required by the provisions hereof to be given must be
made in writing and will be deemed delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) one Business Day after deposit with an overnight courier
service or (iv) five days after being sent by certified or registered mail, in
each case properly addressed to the party to receive such notice. Unless the
Company otherwise provides the Holders notice thereof in accordance with this
Section 13, the Company’s address for notices hereunder shall be 357 Roosevelt
Road, Glen Ellyn, Illinois 60137.

 

C-15



--------------------------------------------------------------------------------

14. Record Holders. To the fullest extent permitted by law, the Company will be
entitled to recognize the Holder of record as the true and lawful owner thereof
for all purposes and will not be bound to recognize any equitable or other claim
to or interest in such share or shares on the part of any other person, whether
or not it will have express or other notice thereof.

15. No Preemptive Rights. Except as otherwise set forth in any agreement with
the Company, no share of Series E Preferred Stock has any rights of preemption
whatsoever as to any securities of the Company, or any warrants, rights or
options issued or granted with respect thereto, regardless of how such
securities, or such warrants, rights or options, may be designated, issued or
granted.

16. Other Rights. The shares of Series E Preferred Stock have no rights,
preferences, privileges or voting powers or relative, participating, optional or
other special rights, or qualifications, limitations or restrictions thereof,
other than as set forth herein or as provided by applicable law.

[Remainder of page intentionally blank]

 

C-16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be duly executed
on its behalf by its President and Chief Executive Officer and attested by its
Corporate Secretary on this             day of             , 2012.

 

Scott W. Hamer

President and Chief Executive Officer

 

Christopher P. Barton Corporate Secretary

 

C-17



--------------------------------------------------------------------------------

Exhibit D

FORM OF OPINION OF COMPANY COUNSEL

[intentionally omitted]



--------------------------------------------------------------------------------

Exhibit E

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 13, 2012, by and among Community Financial Shares, Inc., a
Delaware corporation (the “Company”), and the several purchasers signatory
hereto (each a “Purchaser” and collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the “Purchase
Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” shall have the meaning set forth in Section 8(d).

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Allowable Grace Period” shall have the meaning set forth in Section 2(g).

“Availability Date” shall have the meaning set forth in Section 4(m).

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois are authorized or required by applicable
law to close.

“Closing” shall have the meaning set forth in the Purchase Agreement.

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Shares” means shares of the common stock of the Company, no par value
per share, and any securities into which such Common Shares may hereinafter be
reclassified or otherwise converted.

“Company” shall have the meaning set forth in the Preamble.

“Demand” shall have the meaning set forth in Section 2(b).

 

E-1



--------------------------------------------------------------------------------

“Demand Registration” means a registration required to be effected by the
Company pursuant to Section 2(b).

“Demand Registration Statement” means a registration statement of the Company
filed under the Securities Act which covers the resale of all of the Registrable
Securities requested to be included therein pursuant to the provisions of
Section 2(b) and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference (or deemed to be incorporated by reference) therein.

“Effective Date” means the date that any Registration Statement required to be
filed pursuant to this Agreement is first declared effective by the Commission.

“Effectiveness Deadline” means

(a) with respect to an Initial Registration Statement or a New Registration
Statement, the earlier of (i) the 90th calendar day following the applicable
Closing Date (or the 120th calendar day following such Closing Date in the event
that such registration statement is subject to review by the Commission) and
(ii) the 5th Trading Day after the date the Company is notified (orally or in
writing, whichever is earlier) by the Commission that such Registration
Statement will not be “reviewed” or will not be subject to further review; and

(b) with respect to a Demand Registration Statement or an Underwritten
Registration Statement, the earlier of (i) the 90th calendar day following any
Demand or Underwriting Demand, as applicable (or the 120th calendar day
following such Demand or Underwriting Demand in the event that such registration
statement is subject to review by the Commission) and (ii) the 5th Trading Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the Commission that such Demand Registration Statement or
Underwritten Registration Statement, as applicable, will not be “reviewed” or
will not be subject to further review;

provided, that in each of the foregoing clauses (a) and (b), if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

“Effectiveness Period” means, with respect to any Registration Statement, the
period from the Effective Date until the earlier of (a) such time as there are
no Registrable Securities covered by such Registration Statement remaining and
(b) such time that all Registrable Securities covered by such Registration
Statement may be sold pursuant to Rule 144 without restriction and without the
requirement for the Company to be in compliance with the current public
information requirements under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable).

“Event” shall have the meaning set forth in Section 2(e).

“Event Date” shall have the meaning set forth in Section 2(e).

 

E-2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means

(a) with respect to each Initial Registration Statement, the 30th calendar day
following the applicable Closing Date; and

(b) with respect to a Demand Registration Statement or an Underwritten
Registration Statement, the 30th calendar following any Demand or Underwriting
Demand, as applicable;

provided, that in each of the foregoing clauses (a) and (b), if the Filing
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Filing Deadline shall be extended to the next Business Day on
which the Commission is open for business.

“First Closing Date” shall have the meaning set forth in the Purchase Agreement.

“Grace Period” shall have the meaning set forth in Section 2(g).

“Holder” or “Holders” means the holder or holders (including Affiliates
thereof), as the case may be, from time to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 6(c).

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

“Initiating Demand Holders” means, with respect to any Demand Registration, the
Required Demand Holders who initiated the Demand for such Demand Registration.

“Initiating Underwritten Demand Holders” means, with respect to any Underwritten
Demand Registration, the Required Underwritten Demand Holders who initiated the
Underwritten Demand for such Underwritten Demand Registration.

“Initial Registration Statement” shall have the meaning set forth in
Section 2(a).

“Inspectors” shall have the meaning set forth in Section 4(p).

“Lead Purchasers” shall have the meaning set forth in the Purchase Agreement.

“Liquidated Damages” shall have the meaning set forth in Section 2(e).

“Losses” shall have the meaning set forth in Section 6(a).

“New Registration Statement” shall have the meaning set forth in Section 2(a).

“Piggyback Registration” shall have the meaning set forth in Section 3(a).

 

E-3



--------------------------------------------------------------------------------

“Piggyback Registration Statement” means a registration statement of the Company
filed under the Securities Act which covers the resale of all of the Registrable
Securities requested to be included therein pursuant to the provisions of
Section 3 and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference (or deemed to be incorporated by reference) therein.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Principal Market” means the Trading Market on which the Common Shares are
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the OTC Market Group Inc.’s OTC Pink.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” shall have the meaning set forth in the Recitals.

“Purchaser” or “Purchasers” shall have the meaning set forth in the Preamble.

“Records” shall have the meaning set forth in Section 4(p).

“Registrable Securities” means all of the Common Shares issuable upon the
conversion of the Series C Preferred Stock, the Series D Preferred Stock and the
Series E Preferred Stock (in each case, assuming that there are no restrictions
on the right of the Purchaser to effect such conversion and that there are
sufficient shares of Common Stock available to effect such conversion) and any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the such
securities, provided, that the Holder has completed and delivered to the Company
a Selling Stockholder Questionnaire; and provided, further, that such securities
shall cease to be Registrable Securities upon the earliest to occur of the
following: (a) a sale pursuant to a Registration Statement or Rule 144 under the
Securities Act (in which case, only such security sold shall cease to be a
Registrable Security); and (b) when such securities cease to be outstanding.

“Registration Expenses” shall have the meaning set forth in Section 5.

 

E-4



--------------------------------------------------------------------------------

“Registration Restriction Period” shall have the meaning set forth in Section
8(b).

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement, any Remainder Registration Statement, any Demand Registration
Statements, any Underwritten Registration Statements and any Piggyback
Registration Statements), amendments and supplements to such Registration
Statements, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements.

“Remainder Registration Statement” shall have the meaning set forth in
Section 2(a).

“Required Demand Holder” means Lead Purchasers holding at least a majority of
the Registrable Securities held by the Lead Purchasers for so long as the Lead
Purchasers and their respective Affiliates and Persons that share a common
investment advisor with a Lead Purchaser hold at least 12% of the Registrable
Securities in the aggregate.

“Required Underwritten Demand Holder” means any Lead Purchaser for so long as
such Lead Purchaser ands its Affiliates and Persons that share a common
investment advisor with such Lead Purchaser hold at least 5% of the Registrable
Securities in the aggregate.

“Rights Offering” shall have the meaning set forth in the Purchase Agreement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

“Series C Preferred Stock” means the shares of Convertible Noncumulative
Perpetual Preferred Stock, Series C, $1.00 par value per share, of the Company.

 

E-5



--------------------------------------------------------------------------------

“Series D Preferred Stock” means the shares of Convertible Noncumulative
Perpetual Preferred Stock, Series D, $1.00 par value per share, of the Company.

“Series E Preferred Stock” means the shares of Convertible Noncumulative
Perpetual Preferred Stock, Series E, $1.00 par value per share, of the Company.

“Suspension Event” means any event of the types specified in Section 4(c)(iii),
Section 4(c)(iv) and Section 4(c)(v).

“Trading Day” means (i) a day on which the Common Shares are traded in any
Trading Market, or (ii) if the Common Shares are not quoted on any Trading
Market, a day on which the Common Shares are quoted in the over-the-counter
market as reported in the “pink sheets” by OTC Markets Group Inc. (or any
similar organization or agency succeeding to its functions of reporting prices);
provided that in the event that the Common Shares are not listed or quoted as
set forth in (i) and (ii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means the Over-the-Counter Bulletin Board or other national
securities exchange, quotation system or over-the-counter market on which the
Common Shares are listed or quoted for trading on the date in question.

“Transfer Agent” shall have the meaning set forth in Section 2(e).

“Underwriter” shall mean each of the investment banks and managers of an
Underwritten Offering.

“Underwriter Holder” shall have the meaning set forth in Section 4(p).

“Underwriting Demand” shall have the meaning set forth in Section 2(c).

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public, which may be a marketed
underwritten offering.

“Underwritten Registration” means a registration required to be effected by the
Company pursuant to Section 2(c).

“Underwritten Registration Statement” means a registration statement of the
Company filed under the Securities Act which covers resale of all of the the
Registrable Securities requested to be included therein pursuant to the
provisions of Section 2(c) and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

2. Registration.

(a) Initial Registration.

(i) Required Registration. On or prior to each applicable Filing Deadline with
respect to each Closing, the Company shall prepare and file with the Commission

 

E-6



--------------------------------------------------------------------------------

a Registration Statement covering the resale of all of the Registrable
Securities not already covered by an existing and effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415
or, if Rule 415 is not available for offers and sales of the Registrable
Securities, by such other means of distribution of Registrable Securities as the
Holders holding a majority of the Registrable Securities may reasonably
determine (each, an “Initial Registration Statement”). Each Initial Registration
Statement shall be on such form available to the Company to register for resale
of the Registrable Securities as a secondary offering, subject to the provisions
of Section 2(h) and shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” section substantially in the form attached
hereto as Annex A. Notwithstanding the registration obligations set forth in
this Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly (A) inform each of the Holders thereof
and use its reasonable best efforts to file amendments to such Initial
Registration Statement as required by the Commission and/or (B) withdraw such
Initial Registration Statement and file a new registration statement (each, a
“New Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on such
form available to the Company to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
reasonable best efforts to advocate with the Commission for the registration of
all of the Registrable Securities in accordance with the SEC Guidance, including
without limitation, Securities Act Rules Compliance and Disclosure
Interpretation 612.09. Each New Registration Statement shall be on such form
available to the Company to register for resale of the Registrable Securities as
a secondary offering, subject to the provisions of Section 2(h) and shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement) the “Plan of
Distribution” section substantially in the form attached hereto as Annex A.

(ii) Priority in Initial Registration. Notwithstanding any other provision of
this Agreement and subject to the payment of Liquidated Damages in
Section 2(e)), if any SEC Guidance sets forth a limitation of the number of
Registrable Securities or other Common Shares permitted to be registered on a
particular Registration Statement as a secondary offering (and notwithstanding
that the Company used diligent efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), the number
of Registrable Securities or other Common Shares to be registered on such
Registration Statement will be reduced in order as follows: (1) the Company
shall reduce the number of Registrable Securities to be included by all Holders
other than a Lead Purchaser or any of its Affiliates on a pro rata basis based
on the total number of unregistered Registrable Securities held by such Holders
and (2) the Company shall reduce the number of Registrable Securities to be
included by all Lead Purchasers and their respective Affiliates on a pro rata
basis based on the total number of unregistered Registrable Securities held by
such Lead Purchaser and their respective Affiliates.

(iii) Additional Registration Statements. In the event the Company amends an
Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (A) or (B) of Section 2(a)(i), the Company will use
its reasonable best efforts

 

E-7



--------------------------------------------------------------------------------

to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on such form available to the Company to
register for resale those Registrable Securities that were not registered for
resale on such Initial Registration Statement, as amended, or such New
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Holders holding a majority of the Registrable Securities may
reasonably determine (the “Remainder Registration Statements”). Each Remainder
Registration Statement shall be on such form available to the Company to
register for resale of the Registrable Securities that were not registered for
resale on an Initial Registration Statement, as amended, or a New Registration
Statement as a secondary offering, subject to the provisions of Section 2(h) and
shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
“Plan of Distribution” section substantially in the form attached hereto as
Annex A; provided that the information to be included in the Selling
Stockholders section which relates to a Holder shall be subject to the approval
of such Holder, and the Company shall make any changes to such section and the
Plan of Distribution section that are reasonably requested by such Holder.

(b) Demand Registration.

(i) Right to Demand. Subject to the limitations set forth in Section 2(a)(ii),
at any time or from time to time, the Required Demand Holders shall have the
right to request in writing that the Company register all or part of such
Required Demand Holders’ Registrable Securities not then already covered by
another Registration Statement (a “Demand”) by filing with the Commission a
Demand Registration Statement. As promptly as practicable, but no later than
five (5) days after receipt of a Demand, the Company shall give written notice
of such requested registration to all Holders of Registrable Securities. Subject
to Section 2(c)(iv), the Company shall include in a Demand Registration (A) the
Registrable Securities intended to be disposed of by the Initiating Demand
Holders and (B) the Registrable Securities intended to be disposed of by any
other Holder which shall have made a written request (which request shall
specify the amount of Registrable Securities to be registered and the intended
method of disposition thereof) to the Company for inclusion thereof in such
registration within twenty (20) days after the receipt of such written notice
from the Company. The Company shall, as promptly as possible following a Demand
(but in no event later than the applicable Filing Deadline), cause to be filed
with the Commission a Demand Registration Statement providing for the
registration under the Securities Act of the Registrable Securities which the
Company has been so requested to register by all such Holders, to the extent
necessary to permit the disposition of such Registrable Securities so to be
registered in accordance with the intended methods of disposition thereof
specified in such Demand or further requests.

(ii) Limitations. In no event shall the Company be required to effect a Demand
Registration within ninety (90) days of the effectiveness of another Demand
Registration Statement.

(iii) Non-Exclusive. The registration rights granted pursuant to the provisions
of this Section 2(b) shall be in addition to the registration rights granted
pursuant to the other provisions of Section 2.

 

E-8



--------------------------------------------------------------------------------

(c) Underwritten Registration.

(i) Right to Demand. Subject to the limitations set forth in Section 2(c)(iii),
at any time or from time to time, any Required Underwritten Demand Holder shall
have the right to request in writing that the Company file a post-effective
amendment or prospectus supplement to a Registration Statement to effect a take
down of the Registrable Securities included in such Registration Statement in
the form of an Underwritten Offering (an “Underwriting Demand”). As promptly as
practicable, but no later than five (5) days after receipt of an Underwritten
Demand, the Company shall give written notice of such requested registration to
all Holders of Registrable Securities. Subject to Section 2(c)(iv), the Company
shall include in an Underwritten Demand Registration (A) the Registrable
Securities intended to be disposed of by the Initiating Underwritten Demand
Holders and (B) the Registrable Securities intended to be disposed of by any
other Holder which shall have made a written request (which request shall
specify the amount of Registrable Securities to be registered and the intended
method of disposition thereof) to the Company for inclusion thereof in such
registration within twenty (20) days after the receipt of such written notice
from the Company. The Initiating Underwritten Demand Holders may require that
all Holders participating in such Underwritten Registration sell their
Registrable Securities to the Underwriters at the same price and on the same
terms of underwriting applicable to such Initiating Underwritten Demand Holders.

(ii) Selection of Underwriters. The sole or managing Underwriters and any
additional investment bankers and managers to be used in connection with such
registration shall be selected by the Initiating Underwritten Demand Holders,
subject to the approval of the Company.

(iii) Limitations; Delay. In no event shall the Company be required to effect an
Underwritten Registration within ninety (90) days of the effectiveness of
another Registration Statement. Notwithstanding anything to the contrary
contained herein, the Company shall have the right to delay its participation
in, the filing of or the effectiveness of any Underwritten Registration if in
the good faith opinion of the Board of Directors, the Company’s participation in
an Underwritten Registration would be impractical or inadvisable at such time,
provided that any such delay will count towards the maximum duration of any
Suspension Event pursuant to Section 8(d) (such that (i) if the Company files
the Underwritten Registration Statement at any time after the applicable Filing
Deadline, each day after such Filing Deadline shall count towards the Suspension
Event and (ii) if the Underwritten Registration Statement is declared effective
by the Commission at any time after the applicable Effectiveness Deadline, each
day after such Effectiveness Deadline shall count towards such Suspension
Event).

(iv) Priority in Underwritten Offerings.

(A) If the sole or lead managing Underwriter, as the case may be, of such
Underwritten Offering shall advise the Company in writing (with a copy to each
Holder requesting registration) on or before the date five (5) Business Days
prior to the date then scheduled for such offering that, in its opinion, the
amount of Registrable Securities, if any, requested to be included in such
Underwritten Registration exceeds the number which can be sold in such offering
within a price range reasonably acceptable to the Holders of a majority of the
Registrable Securities to be included in such Registration Statement (such
writing to state the

 

E-9



--------------------------------------------------------------------------------

basis of such opinion and the approximate number of Registrable Securities which
may be included in such offering), the amount of Registrable Securities included
in such Underwritten Registration shall be reduced in order as follows: (1) the
Company shall reduce the number of Registrable Securities to be included by all
other Holders (other than a Lead Purchaser or any of its Affiliates) on a pro
rata basis based on the total number of Registrable Securities held by such
Holders and (2) the Company shall reduce the number of Registrable Securities to
be included by all Lead Purchasers and their respective Affiliates on a pro rata
basis based on the total number of Registrable Securities held by such Lead
Purchaser and their respective Affiliates.

(B) In the event the Company shall not, by virtue of Section 2(c)(iv), include
in any Underwritten Registration all of the Registrable Securities of any Holder
requesting to be included in such Underwritten Registration, such Holder may,
upon written notice to the Company given within five (5) Business Days of the
time such Holder first is notified of such matter, reduce the amount of
Registrable Securities it desires to have included in such Underwritten
Registration, whereupon only the Registrable Securities, if any, it desires to
have included will be so included and the Holders not so reducing shall be
entitled to a corresponding increase in the amount of Registrable Securities to
be included in such Underwritten Registration.

(v) Non-Exclusive. The registration rights granted pursuant to the provisions of
this Section 2(c) shall be in addition to the registration rights granted
pursuant to the other provisions of Section 2.

(d) General.

(i) Effective Registration Statement.

(A) The Company shall use its reasonable best efforts to cause each Registration
Statement to be declared effective by the Commission as soon as practicable and
no later than the applicable Effectiveness Deadline, and shall use its
reasonable best efforts to keep each Registration Statement continuously
effective and in compliance with the Securities Act and usable for resale of
such Registrable Securities for the Effectiveness Period (including by
immediately refiling such Registration Statement (or a New Registration
Statement or a Remainder Registration Statement, as applicable) if such
Registration Statement expires). The Company shall request effectiveness of a
Registration Statement as of 5:00 p.m. New York City time on a Trading Day. Each
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” section substantially in the form attached
hereto as Annex A. The Company shall promptly notify the Holders via facsimile
or electronic mail of a “.pdf” format data file of the effectiveness of a
Registration Statement within one (1) Business Day after the effectiveness order
for the Registration Statement appears on the Commission’s EDGAR database. The
Company shall, by 9:30 a.m. New York City time on the first Trading Day after
the applicable Effective Date, file a final Prospectus with the Commission, as
required by Rule 424(b).

 

E-10



--------------------------------------------------------------------------------

(B) A Registration Statement shall not be deemed to have become effective (and
the related registration will not be deemed to have been effected) (1) unless it
has been declared effective by the Commission and remains effective for the
Effectiveness Period, (2) if the offering of any Registrable Securities pursuant
to such Registration Statement is interfered with by any stop order, injunction
or other order or requirement of the Commission or any other governmental agency
or court, or (iii) if, in the case of an Underwritten Offering, the conditions
to closing specified in an underwriting agreement to which the Company is a
party are not satisfied other than by the sole reason of any breach, failure or
action by the Holders of Registrable Securities or are not otherwise waived by
the parties entitled to do so.

(ii) Right to Withdraw. (A) A Demand or an Underwriting Demand may be withdrawn
prior to the filing of the Demand Registration Statement or the Underwritten
Statement, as applicable, by the Initiating Demand Holders or Initiating
Underwritten Demand Holders, as applicable, and (B) a Demand Registration
Statement or an Underwritten Registration Statement may be withdrawn prior to
the effectiveness thereof by the Initiating Demand Holders or Initiating
Underwritten Demand Holders, as applicable.

(e) Liquidated Damages. If: (i) an Initial Registration Statement is not filed
with the Commission on or prior to its Filing Deadline, (ii) an Initial
Registration Statement or the New Registration Statement, as applicable, is not
declared effective by the Commission (or otherwise does not become effective)
for any reason on or prior to its Effectiveness Deadline, (iii) after its
Effective Date, (A) such Registration Statement ceases for any reason (including
without limitation by reason of a stop order or the Company’s failure to update
the Registration Statement), to remain continuously effective as to all
Registrable Securities for which it is required to be effective or (B) the
Holders are not permitted to utilize the Prospectus therein to resell such
Registrable Securities, in the case of (A) and (B) (other than during an
Allowable Grace Period (as defined in Section 2(g) of this Agreement)), (iv) a
Grace Period (as defined in Section 2(g) of this Agreement) exceeds the length
of an Allowable Grace Period, or (v) after the date that is six months following
the Closing Date, and only in the event a Registration Statement is not
effective or available to sell all Registrable Securities, the Company fails to
file with the Commission any required reports under Section 13 or 15(d) of the
Exchange Act such that it is not in compliance with Rule 144(c)(1) (or Rule
144(i)(2), if applicable), as a result of which the Holders who are not
affiliates are unable to sell Registrable Securities without restriction under
Rule 144 (or any successor thereto) (any such failure or breach in clauses
(i) through (v) above being referred to as an “Event,” and, for purposes of
clauses (i), (ii), (iii) or (v), the date on which such Event occurs, or for
purposes of clause (iv) the date on which such Allowable Grace Period is
exceeded, being referred to as an “Event Date”), then in addition to any other
rights the Holders may have hereunder or under applicable law, on each such
Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), equal to 1.5% of
the aggregate purchase price paid by such Holder pursuant to the Purchase
Agreement for any Registrable Securities held by such Holder on the Event Date.
The parties agree that notwithstanding anything to the contrary herein or in the
Purchase Agreement, no Liquidated Damages shall be payable (i) to non-affiliates
of the Company if as of the relevant Event Date, the Registrable Securities may
be sold by non-affiliates without volume or manner of sale restrictions under
Rule 144 and the Company is in compliance with the current public information
requirements under Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as
determined

 

E-11



--------------------------------------------------------------------------------

by counsel to the Company pursuant to a written opinion letter to such effect,
addressed and reasonably acceptable to the Company’s transfer agent (the
“Transfer Agent”) (provided, however, that in the case of any Lead Purchaser or
its Affiliates, such determination may not be made without the consent of the
applicable Lead Purchaser, which consent shall not be unreasonably withheld,
delayed or conditioned) and (ii) with respect to any period after the expiration
of the Effectiveness Period (it being understood that this sentence shall not
relieve the Company of any Liquidated Damages accruing prior to the expiration
of the Effectiveness Period). If the Company fails to pay any Liquidated Damages
pursuant to this Section 2(c) in full within three (3) Business Days after the
date payable, the Company will pay interest thereon at a rate of 1.5% per month
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Holder, accruing daily from the date such Liquidated Damages are due
until such amounts, plus all such interest thereon, are paid in full. The
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of an Event, except in the
case of the first Event Date. With respect to a Purchaser, the Effectiveness
Deadline for a Registration Statement shall be extended without default or
Liquidated Damages hereunder in the event that the Company’s failure to obtain
the effectiveness of the Registration Statement on a timely basis results from
the failure of such Purchaser to timely provide the Company with information
requested by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which case the
Effectiveness Deadline would be extended with respect to Registrable Securities
held by such Purchaser). On the date of this Agreement, the Company shall have
notified each Purchaser of all information required from such Purchaser in order
to complete the Initial Registration Statement (and the New Registration
Statement, if applicable) in accordance with the requirements of the Securities
Act.

(f) Supplied Information. Each Holder agrees to furnish to the Company a
completed Selling Stockholder Questionnaire (which shall be furnished by the
Company to each Holder no later than five (5) Trading Days following the date
hereof). At least ten (10) Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within two (2) Trading Days prior to
the applicable anticipated filing date. Each Holder further agrees that it shall
not be entitled to be named as a selling securityholder in the Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Selling Stockholder Questionnaire and a response to any requests for
further information as described in the previous sentence. If a Holder of
Registrable Securities returns a Selling Stockholder Questionnaire or a request
for further information, in either case, after its respective deadline, the
Company shall use its reasonable best efforts at the expense of the Holder who
failed to return the Selling Stockholder Questionnaire or to respond for further
information to take such actions as are required to name such Holder as a
selling security holder in the Registration Statement or any pre-effective or
post-effective amendment thereto and to include (to the extent not theretofore
included) in the Registration Statement the Registrable Securities identified in
such late Selling Stockholder Questionnaire or request for further information.
Each Holder acknowledges and agrees that the information in the Selling
Stockholder Questionnaire or request for further information as described in
this Section 2(f) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.

 

E-12



--------------------------------------------------------------------------------

(g) Suspension; Grace Period. Notwithstanding anything to the contrary herein,
at any time after a Registration Statement has been declared effective by the
Commission, the Company may delay the disclosure of material non-public
information concerning the Company if the disclosure of such information at the
time is not, in the good faith judgment of the Company, in the best interests of
the Company (a “Grace Period”); provided, however, the Company shall promptly
(i) notify the Holders in writing of the existence of material non-public
information giving rise to a Grace Period (provided, that the Company shall not
disclose the content of such material non-public information to the Holders) or
the need to file a post-effective amendment, as applicable, and the date on
which such Grace Period will begin, (ii) use reasonable best efforts to
terminate a Grace Period as promptly as practicable and (iii) notify the Holders
in writing of the date on which the Grace Period ends; provided, further, that
no single Grace Period shall exceed ten (10) consecutive days, and during any
three hundred sixty five (365) day period, the aggregate of all Grace Periods
shall not exceed an aggregate of forty-five (45) days and the first day of any
Grace Period must be at least five (5) Trading Days after the last day of any
prior Grace Period (each Grace Period complying with this provision being an
“Allowable Grace Period”). For purposes of determining the length of a Grace
Period, the Grace Period shall be deemed to begin on and include the date the
Holders receive the notice referred to in clause (i) above and shall end on and
include the later of the date the Holders receive the notice referred to in
clause (iii) above and the date referred to in such notice; provided, however,
that no Grace Period shall be longer than an Allowable Grace Period.
Notwithstanding anything to the contrary, the Company shall cause the Transfer
Agent to deliver unlegended Common Shares to a transferee of a Holder in
accordance with the terms of the Purchase Agreement in connection with any sale
of Registrable Securities with respect to which a Holder has entered into a
contract for sale prior to the Holder’s receipt of the notice of a Grace Period
and for which the Holder has not yet settled.

(h) Registration Statement Form. Each Purchaser acknowledges that the Common
Shares are not currently listed on a national securities exchange or an
“automated quotation system,” as such term is defined under the Exchange Act and
the rules of the Commission promulgated thereunder, and that the Company is not
currently eligible to use Form S-3 for the Registration Statements required to
be filed hereunder and is not eligible to use a “free writing prospectus.” The
Company, however, shall undertake to register the Registrable Securities on Form
S-3 or any similar short-form registration statement promptly after the Company
is permitted to use such short-form registration statement; provided, however
that the Company shall maintain the effectiveness of any Registration Statement
then in effect until such time as a Registration Statement on Form S-3 or any
similar short-form registration statement covering the Registrable Securities
has been declared effective by the Commission.

3. Piggyback Registrations.

(a) Right to Participate.

(i) If the Company at any time or from time to time proposes to register any of
its securities under the Securities Act, whether or not pursuant to registration

 

E-13



--------------------------------------------------------------------------------

rights granted to other holders of its securities and whether or not for sale
for its own account, the Company shall deliver prompt written notice (which
notice shall be given at least thirty (30) calendar days prior to such proposed
registration and which notice shall be given after the Company has publicly
disclosed such proposed registration) to all Holders of its intention to
undertake such registration, describing in reasonable detail the proposed
registration and distribution (including the anticipated range of the proposed
offering price, the class and number of securities proposed to be registered and
the distribution arrangements) and of such Holders’ right to participate in such
registration under this Section 3. Subject to the other provisions of this
Section 3, upon the written request of any Holder made within fifteen (15) days
after the receipt of such written notice from the Company (which request shall
specify the amount of Registrable Securities to be registered), the Company
shall effect the registration under the Securities Act of all Registrable
Securities requested by Holders to be so registered (a “Piggyback
Registration”), to the extent requisite to permit the disposition of such
Holders’ Registrable Securities so to be registered, by inclusion of such
Registrable Securities in the Registration Statement which covers the securities
of the Company which the Company proposes to register and shall cause such
Registration Statement to become and remain effective with respect to such
Holders’ Registrable Securities in accordance with Section 2 and the
registration procedures set forth in Section 4. If a Piggyback Registration
involves an Underwritten Offering, immediately upon notification to the Company
from the Underwriter(s) of the price at which such Registrable Securities are to
be sold, the Company shall so advise each participating Holder. The Holders
requesting inclusion in a Piggyback Registration may, at any time prior to the
effective date of the Piggyback Registration Statement (and for any reason),
revoke such request by delivering written notice to the Company revoking such
requested inclusion.

(ii) If at any time after giving written notice of its intention to register any
securities and prior to the effective date of the Piggyback Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each Holder and, thereupon, (A) in the case of a determination
not to register, the Company shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the Registration Expenses incurred in connection therewith),
without prejudice, however, to the rights of Holders to cause such registration
to be effected as a registration under Section 2(b) or the Company’s obligation
to effect a registration under Section 2(a), and (b) in the case of a
determination to delay such registration, the Company shall be permitted to
delay the registration of such Registrable Securities for the same period as the
delay in registering such other securities; provided, however, that if such
delay shall extend beyond one hundred twenty (120) days from the date the
Company received a request to include Registrable Securities in such Piggy
Registration, then the Company shall again give all Holders the opportunity to
participate therein and shall follow the notification procedures set forth in
the preceding paragraph.

(b) Priority in Piggyback Registration. If (x) a Piggyback Registration involves
an Underwritten Offering (on a firm commitment basis) and the sole or lead
managing Underwriter, as the case may be, of such Underwritten Offering shall
advise the Company in writing (with a copy to each Holder requesting
registration) on or before the date five (5) Business Days prior to the date
then scheduled for such offering that, in its opinion, the amount of Registrable
Securities, if any, requested to be included in such Piggyback Registration

 

E-14



--------------------------------------------------------------------------------

exceeds the number which can be sold in such offering within a price range
reasonably acceptable to the Holders of a majority of the Registrable Securities
to be included in such Registration Statement (such writing to state the basis
of such opinion and the approximate number of Registrable Securities which may
be included in such offering) or (y) if any SEC Guidance sets forth a limitation
of the number of Registrable Securities permitted to be registered on such
Piggyback Registration Statement as a secondary offering (and notwithstanding
that the Company used diligent efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), in each case
the number of Registrable Securities to be registered on such Piggyback
Registration Statement will be reduced in order as follows:

(i) in the case of a registration initiated by the Company, (1) the Company
shall reduce the number of Registrable Securities to be included by all other
Holders (other than a Lead Purchaser or any of its Affiliates) on a pro rata
basis based on the total number of Registrable Securities held by such Holders,
(2) the Company shall reduce the number of Registrable Securities to be included
by all Lead Purchasers and their respective Affiliates on a pro rata basis based
on the total number of Registrable Securities held by such Lead Purchasers and
their respective Affiliates and (3) the Company shall reduce the number of
Registrable Securities to be included by the Company; and

(ii) in the case of a registration initiated by anyone other than the Company,
(1) the Company shall reduce the number of Registrable Securities to be included
by all other Holders (other than a Lead Purchaser or any of its Affiliates) on a
pro rata basis based on the total number of Registrable Securities held by such
Holders, (2) the Company shall reduce the number of Registrable Securities to be
included by all Lead Purchasers and their respective Affiliates on a pro rata
basis based on the total number of Registrable Securities held by such Lead
Purchaser and their respective Affiliates and (3) the Company shall reduce the
number of Registrable Securities to be included by the Persons initiating such
registration on a pro rata basis based on the total number of Registrable
Securities held by such Persons;

provided, however, that in the event the Company will not, by virtue of this
Section 3, include in any such registration all of the Registrable Securities of
any Holder requested to be included in such registration, such Holder may, upon
written notice to the Company given within three days of the time such Holder
first is notified of such matter, reduce the amount of Registrable Securities it
desires to have included in such registration, whereupon only the Registrable
Securities, if any, it desires to have included will be so included and the
Holders not so reducing shall be entitled to a corresponding increase in the
amount of Registrable Securities to be included in such registration.

(c) Non-Exclusive. The registration rights granted pursuant to the provisions of
this Section 3 shall be in addition to the registration rights granted pursuant
to the provisions of Section 2.

(d) Limitations on Right to Participate. No Holder shall have be entitled to
exercise its rights under this Section 3 or to otherwise attempt to effect a
Piggyback Registration with respect to (i) the Rights Offering; (ii) a
registration statement on Form S-8, (iii) a registration statement on Form S-4
in connection with an acquisition by the Company or (iv) a registration
statement to register for resale securities issued by the Company pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company.

 

E-15



--------------------------------------------------------------------------------

4. Registration Procedures.

In connection with the Company’s registration obligations hereunder:

(a) the Company shall not less than three (3) Trading Days prior to the filing
of a Registration Statement and not less than one (1) Trading Day prior to the
filing of any related Prospectus or any amendment or supplement thereto (except
for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K and any similar or successor reports), furnish to the Holder
copies of such Registration Statement, Prospectus or amendment or supplement
thereto, as proposed to be filed, which documents will be subject to the review
of such Holder (it being acknowledged and agreed that if a Holder does not
object to or comment on the aforementioned documents prior to the end of such
three (3) Trading Day or one (1) Trading Day period, as the case may be, then
such Holder shall be deemed to have consented to and approved the use of such
documents). The Company agrees to include in any Registration Statement all
information which any selling Holder shall reasonably request. The Company shall
not file any Registration Statement or amendment or supplement thereto in a form
to which a Holder reasonably objects in good faith, provided, that, the Company
is notified of such objection in writing within the three (3) Trading Day or one
(1) Trading Day period described above, as applicable;

(b) (i) the Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period (except during an Allowable
Grace Period); (ii) the Company shall cause the related Prospectus to be amended
or supplemented by any required Prospectus supplement (subject to the terms of
this Agreement), and, as so supplemented or amended, to be filed pursuant to
Rule 424 (except during an Allowable Grace Period); (iii) the Company shall
respond as promptly as reasonably practicable to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible, provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as “Selling Stockholders”
but not any comments that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) the Company
shall comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of (subject to the terms of this Agreement) in
accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Purchaser shall be responsible for
the delivery of the Prospectus to the Persons to whom such Purchaser sells any
of the Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Purchaser agrees to dispose of Registrable Securities
in compliance with the plan of distribution described in the Registration

 

E-16



--------------------------------------------------------------------------------

Statement and otherwise in compliance with applicable federal and state
securities laws; provided that the plan of distribution may be modified to
comply with the requirements of the Securities Act, other applicable laws and
regulations or SEC Guidance. In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 4(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the Commission on the same day on which the Exchange Act report
which created the requirement for the Company to amend or supplement such
Registration Statement was filed;

(c) the Company shall notify the Holders (which notice shall, pursuant to
clauses (iii) through (v) of this Section 4(c), be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably practicable (and, in the case of (i)(A) of this
Section 4(c), not less than two (2) Trading Days prior to such filing, in the
case of (iii) and (iv) of this Section 4(c), not more than one Trading Day after
such issuance or receipt, and in the case of (v) of this Section 4(c), not more
than one Trading Day after the occurrence or existence of such development) and
(if requested by any such Person) confirm such notice in writing no later than
one Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on any Registration Statement (in which case the Company shall
provide to each of the Holders true and complete copies of all comments that
pertain to the Holders as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as “Selling Stockholders” or the “Plan of Distribution”; (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading;

 

E-17



--------------------------------------------------------------------------------

(d) the Company shall use reasonable best efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable;

(e) the Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities

(f) the Company shall, if requested by a Holder or an Underwriter of an
Underwritten Offering, if any, furnish to such Holder or such Underwriter,
without charge, (i) one conformed copy of each Registration Statement and each
amendment thereto, (ii) as many copies of each Prospectus, preliminary
Prospectus and each amendment thereto and (iii) all exhibits to the extent
requested by such Holder or Underwriter (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the Commission’s EDGAR
system;

(g) the Company shall, prior to any resale of Registrable Securities by a
Holder, use its reasonable best efforts to register or qualify or cooperate with
the selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction;

(h) the Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement
and under law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may reasonably request. Provided the Transfer Agent is participating in
the DTC Fast Automated Securities Transfer Program, the Transfer Agent may
credit such Registrable Securities, to the extent permitted by the Purchase
Agreement and under law, free from all restrictive legends, to such Holder’s or
its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system. If the Transfer Agent is not participating in the DTC Fast
Automated Securities Transfer Program or if such Holder elected to not have the
Registrable Securities credited to such Holder’s balance account with DTC, the
Transfer Agent shall issue and deliver, to the address as specified by such
Holder, one or more certificates representing such Registrable Securities that
are, to the extent permitted by the Purchase Agreement and under law, free from
all restrictive legends;

 

E-18



--------------------------------------------------------------------------------

(i) the Company shall following the occurrence of any Suspension Event, as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare and file a supplement or
amendment, including a post-effective amendment, to the affected Registration
Statements or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, no Registration
Statement nor any Prospectus will contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading;

(j) the Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of Common Shares beneficially owned by
such Holder and any Affiliate thereof, (ii) any Financial Industry Regulatory
Authority (“FINRA”) affiliations, (iii) any natural Persons who have the power
to vote or dispose of the Registrable Securities and (iv) any other information
as may be requested by the Commission, FINRA or any state securities commission.
During any periods that the Company is unable to meet its obligations hereunder
with respect to the registration of Registrable Securities because any Holder
fails to furnish such information within five (5) Trading Days of the Company’s
request, any Liquidated Damages that are accruing at such time as to such Holder
only shall be tolled and any Event that may otherwise occur solely because of
such delay shall be suspended as to such Holder only, until such information is
delivered to the Company;

(k) the Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by any such Holder and the
Company shall pay the filing fee required for the first such filing within two
(2) Business Days of the request therefor;

(l) if requested by a Holder, the Company shall (i) promptly incorporate in a
Prospectus supplement or post-effective amendment to the Registration Statement
such information as the Company reasonably agrees should be included therein and
(ii) make all required filings of such Prospectus supplement or such
post-effective amendment as soon as reasonably practicable after the Company has
received notification of the matters to be incorporated in such Prospectus
supplement or post-effective amendment;

(m) the Company shall otherwise use reasonable best efforts to comply with all
applicable rules and regulations of the Commission under the Securities Act and
the Exchange Act, including Rule 172, notify the Holders promptly if the Company
no longer satisfies the conditions of Rule 172 and take such other actions as
may be reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which earning
statement shall satisfy the provisions of Section 11(a) of the Securities Act,
including Rule 158 promulgated thereunder (for the purpose of this Section 4(m),
“Availability Date” means the 45th day following the end of the fourth fiscal
quarter that includes the effective date of such Registration Statement, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter);

 

E-19



--------------------------------------------------------------------------------

(n) if any Holder is required under applicable securities laws to be described
in the Registration Statement as an underwriter or a Holder believes that it
could reasonably be deemed to be an underwriter of Registrable Securities, the
Company shall furnish to such Holder, on the Effectiveness Date and thereafter
from time to time on such dates as a Holder may reasonably request (i) a letter,
dated such date, from the Company’s independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Holders, and (ii) an opinion, dated as of such date, of counsel representing the
Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Holders;

(o) no Holder shall be named as an “underwriter” in any Registration Statement
without such Holder’s prior written consent;

(p) the Company shall make available for inspection by (i) a Holder if such
Holder is required under applicable securities laws to be described in the
Registration Statement as an underwriter or a Holder believes that it could
reasonably be deemed to be an underwriter of Registrable Securities (an
“Underwriter Holder”), (iii) legal counsel retained by the Underwriter Holders,
(iv) legal counsel retained by each Underwriter, (iv) one firm of accountants or
other agents retained by the Underwriter Holders and (v) accountants or other
agents retained by each Underwriter (collectively, the “Inspectors”), all
pertinent financial and other records, and pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
deemed necessary by each Inspector, and cause the Company’s officers, directors
and employees to supply all information which any Inspector may reasonably
request; provided, however, that each Inspector shall agree to hold in strict
confidence and shall not make any disclosure (except to a Holder) or use of any
Record or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(A) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act, (B) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (C) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement. Each Holder agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Holder) shall be deemed to limit the Holders’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations;

 

E-20



--------------------------------------------------------------------------------

(q) the Company shall hold in confidence and not make any disclosure of
information concerning a Holder provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning a Holder is sought in or by a court or governmental
body of competent jurisdiction or through other means, give prompt written
notice to such Holder and allow such Holder, at the Holder’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information;

(r) the Company shall use its reasonable best efforts either to (i) cause all of
the Registrable Securities covered by a Registration Statement to be listed on
each Trading Market on which securities of the same class or series issued by
the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or (ii) secure the
inclusion for quotation of all of the Registrable Securities on the Principal
Market or (iii) if, despite the Company’s reasonable best efforts, the Company
is unsuccessful in satisfying the preceding clauses (i) and (ii), to secure the
inclusion for quotation on another Trading Market for such Registrable
Securities and, without limiting the generality of the foregoing, to use its
reasonable best efforts to arrange for at least two (2) market makers to
register with FINRA as such with respect to such Registrable Securities. The
Company shall pay all fees and expenses in connection with satisfying its
obligation under this Section 4(r);

(s) the Company shall notify the Holders in writing no later than ten (10) days
before filing any other registration statement during a Registration Restriction
Period as contemplated by Section 8(b); and

(t) the Company enter into such customary agreements and take all such other
actions in connection therewith (including those requested by the Holders of a
majority of the Registrable Securities covered by the Registration Statement) in
order to expedite or facilitate the disposition of such Registrable Securities
including, but not limited to, an Underwritten Offering and in such connection,
(i) to the extent possible, make such representations and warranties to the
Holders and any Underwriters of such Registrable Securities with respect to the
business of the Company and its subsidiaries and the Registration Statement,
Prospectus, and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
if and when requested, (ii) obtain opinions of counsel to the Company (which
counsel and opinions, in form, scope and substance, shall be reasonably
satisfactory to the Holders and such Underwriters and their respective counsel)
addressed to each selling Holder and Underwriter of Registrable Securities,
covering the matters customarily covered in opinions requested in underwritten
offerings, (iii) obtain “comfort” letters from the independent certified public
accountants of the Company (and, if necessary, any other certified public
accountant of any subsidiary of the Company, or of any business acquired by the
Company for which financial statements and financial data are or are required to
be included in the Registration Statement) addressed to each Underwriter
(including any actual Underwriter Holders) and, at the request of the Company
and subject to the approval of such independent certified public accountants of
the Company, such “comfort” letters may also be addressed to the Board of
Directors, such letters to be in customary form and covering matters of the type
customarily covered in “comfort” letters

 

E-21



--------------------------------------------------------------------------------

in connection with underwritten offerings, including but not limited to
financial information contained in any preliminary prospectus or Prospectus and
(iv) deliver such documents and certificates to each Underwriter (including any
actual Underwriter Holders) as may be reasonably requested by the Holders of a
majority of the Registrable Securities being sold or the Underwriters (including
any actual Underwriter Holders), and which are customarily delivered in
underwritten offerings, to evidence the continued validity of the
representations and warranties of the Company made pursuant to clause (i) above
and to evidence compliance with conditions customarily contained in an
underwriting agreement.

5. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder other than a Lead Purchaser) shall
be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement. The fees and expenses referred to in the
foregoing sentence (“Registration Expenses”) shall include, without limitation,
(a) all registration and filing fees (including, without limitation, fees and
expenses (i) with respect to filings required to be made with any Trading Market
on which the Common Shares are then listed for trading, (ii) with respect to
compliance with applicable state securities or Blue Sky laws (including, without
limitation, fees and disbursements of counsel for the Company in connection with
Blue Sky qualifications or exemptions of the Registrable Securities and
determination of the eligibility of the Registrable Securities for investment
under the laws of such jurisdictions as requested by the Holders) and (iii) if
not previously paid by the Company in connection with a filing by the issuer,
with respect to any filing that may be required to be made by any broker through
which a Holder intends to make sales of Registrable Securities with FINRA
pursuant to FINRA Rule 5110, so long as the broker is receiving no more than a
customary brokerage commission in connection with such sale, (b) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holders of a majority of the
Registrable Securities included in the Registration Statement), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company, (e) reasonable fees and disbursements of counsel for the Lead
Purchasers, (f) Securities Act liability insurance, if the Company so desires
such insurance, and (g) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any underwriting, broker or similar fees, discounts or
commissions with respect to any Registrable Securities to be sold pursuant to a
Registration Statement or any legal fees or other costs of the Holders, except
for reasonable fees and disbursements of counsel for any Lead Purchaser.

6. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the

 

E-22



--------------------------------------------------------------------------------

officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of, related to,
or are based upon (i) any violation or alleged violation by the Company or its
agents of any rule or regulation promulgated under the Exchange Act, the
Securities Act, FINRA or any state securities laws applicable to the Company and
relating to action or inaction required of the Company in connection with any
registration, (ii) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which any Registrable Securities are offered (iii) any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading, (iv) any failure to register or qualify the Registrable
Securities included in any such registration in any state where the Company or
its agents has affirmatively undertaken or agreed in writing that the Company
will undertake such registration or qualification on a Holder’s behalf, or
(v) any violation of this Agreement; provided, however, the Company will not be
liable in any such case to the extent, but only to the extent, that (A) any such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved by such
Holder expressly for use in the Registration Statement, such Prospectus or such
form of Prospectus or in any amendment or supplement thereto (it being
understood that each Holder has approved Annex A hereto for this purpose) or
(B) in the case of an occurrence of a Suspension Event, to the extent, but only
to the extent, related to the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 8(d), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an Indemnified Party (as
defined in Section 6(c)) and shall survive the transfer of the Registrable
Securities by the Holders.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a

 

E-23



--------------------------------------------------------------------------------

material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein,
(ii) to the extent, but only to the extent, that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved by such Holder expressly for use in a
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (iii) in the case of an occurrence
of a Suspension Event, to the extent, but only to the extent, related to the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 8(d),
but only if and to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party. The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

E-24



--------------------------------------------------------------------------------

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 6(c)) shall be paid to the Indemnified Party,
as incurred, within twenty Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 6(a) or
Section 6(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 6(d) was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this Section 6(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

(e) Non-Exclusivity. The indemnity and contribution agreements contained in this
Section 6 are in addition to any liability that the Indemnifying Parties may
have to the Indemnified Parties and are not in diminution, limitation or in lieu
of the indemnification provisions under the Purchase Agreement.

 

E-25



--------------------------------------------------------------------------------

7. Other Obligations of the Company.

(a) Availability of Information.

(i) So long as the Company shall not have filed a registration statement
pursuant to Section 12 of the Exchange Act or a registration statement pursuant
to the requirements of the Securities Act, the Company shall, at any time and
from time to time, upon the request of any Holder and upon the request of any
Person designated by such Holder as a prospective purchaser of any Registrable
Securities, furnish in writing to such Holder or such prospective purchaser, as
the case may be, a statement as of a date not earlier than 12 months prior to
the date of such request of the nature of the business of the Company and the
products and services it offers and copies of the Company’s most recent balance
sheet and profit and loss and retained earnings statements, together with
similar financial statements for such part of the two preceding fiscal years as
the Company shall have been in operation, all such financial statements to be
audited to the extent audited statements are reasonable available, provided
that, in any event the most recent financial statements so furnished shall
include a balance sheet as of a date less than sixteen (16) months prior to the
date of such request, statements of profit and loss and retained earnings for
the twelve (12) months preceding the date of such balance sheet, and, if such
balance sheet is not as of a date less than six (6) months prior to the date of
such request, additional statements of profit and loss and retained earnings for
the period from the date of such balance sheet to a date less than 6 months
prior to the date of such request.

(ii) If the Company shall have filed a registration statement pursuant to the
requirements of Section 12 of the Exchange Act or a registration statement
pursuant to the requirements of the Securities Act, the Company covenants that
it shall timely file any reports required to be filed by it under the Securities
Act or the Exchange Act (including, but not limited to, the reports under
Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c) of
Rule 144 under the Securities Act), and that it shall take such further action
as any Holder may reasonably request, all to the extent required from time to
time to enable such Holder to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by
(A) Rule 144 and Rule 144A under the Securities Act, as such rules may be
amended from time to time, or (B) any other rule or regulation now existing or
hereafter adopted by the Commission. Upon the request of any Holder, the Company
shall deliver to such Holder (A) a written statement as to whether it has
complied with such requirements and (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q.

8. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide

 

E-26



--------------------------------------------------------------------------------

adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall waive
the defense that a remedy at law would be adequate.

(b) No Piggyback on Registrations; Prohibition on Filing Other Registration
Statements. Neither the Company nor any of its security holders may include
securities of the Company in a Registration Statement hereunder and the Company
shall not enter into any agreement providing any such right to any of its
security holders. The Company shall not, from the date hereof until the date
that is 60 days after the Effective Date of the Initial Registration Statement,
a New Registration Statement, a Remainder Registration Statement or an
Underwritten Registration Statement (the “Registration Restriction Period”), as
applicable, prepare and file with the Commission a registration statement,
prospectus or prospectus supplement relating to an offering for its own account
or for the account of its stockholders (other than the Holders pursuant to the
terms of this Agreement) under the Securities Act of any of its equity
securities, other than (i) in connection with the Rights Offering, a
registration statement on Form S-1; (ii) a registration statement on Form S-8,
(iii) in connection with an acquisition, on Form S-4, (iv) a registration
statement to register for resale securities issued by the Company pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but, other
than with respect to the Rights Offering, shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities or
(v) relating to an offering of Common Shares by existing stockholders of the
Company under the Securities Act pursuant to the terms of registration rights
held by such stockholders as of the date hereof or from filing amendments to
registration statements filed prior to the date of this Agreement.

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

(d) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any Suspension Event, such Holder will forthwith discontinue disposition of
such Registrable Securities under a Registration Statement until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed;
provided, that the suspension as a result of a Suspension Event or pursuant to
Section 2(c)(iii) shall not be for more than forty-five (45) days in any three
hundred sixty-five (365) day period. The Company may provide appropriate stop
orders to enforce the provisions of this paragraph.

 

E-27



--------------------------------------------------------------------------------

(e) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions hereof.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities,
provided, that any party may give a waiver as to itself. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence. Notwithstanding the foregoing, if any such
amendment, modification or waiver would adversely affect in any material respect
any Holder or group of Holders who have comparable rights under this Agreement
disproportionately to the other Holders having such comparable rights, such
amendment, modification, or waiver shall also require the written consent of the
Holder(s) so adversely affected.

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement; provided, that the Company may deliver to each Holder the
documents required to be delivered to such Holder under Section 8(a) of this
Agreement by e-mail to the e-mail addresses provided by such Holder to the
Company solely for such specific purpose.

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger or in
connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders of the then outstanding Registrable Securities. Each Holder may
assign its respective rights hereunder in the manner and to the Persons as
permitted under the Purchase Agreement.

(i) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

 

E-28



--------------------------------------------------------------------------------

(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(m) Headings. The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(n) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Purchased
Shares pursuant to the Purchase Agreement has been made independently of any
other Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Purchased Shares or enforcing its rights under
the Purchase Agreement or this Agreement. Each Purchaser shall be entitled to
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any Proceeding for such
purpose. The Company acknowledges that each of the Purchasers has been provided
with the same Agreement for the purpose of closing a transaction with multiple
Purchasers and not because it was required or requested to do so by any
Purchaser.

 

E-29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

COMMUNITY FINANCIAL SHARES, INC.

 

By:   Scott W. Hamer Its:   President and Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF PURCHASER

 

AUTHORIZED SIGNATORY

 

By:  

 

Its:  

 

ADDRESS FOR NOTICE:

 

 

 

Attn:  

 

Phone:  

 

E-mail:  

 



--------------------------------------------------------------------------------

Annex A

PLAN OF DISTRIBUTION

We are registering the Securities issued to the selling shareholders to permit
the resale of these Securities by the holders of the Securities from time to
time after the date of this prospectus. We will not receive any of the proceeds
from the sale by the selling shareholders of the Securities. We will bear all
fees and expenses incident to our obligation to register the Securities.

The selling shareholders may sell all or a portion of the Securities
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the Securities
are sold through underwriters or broker-dealers, the selling shareholders will
be responsible for underwriting discounts or commissions or agent’s commissions.
The Securities may be sold on any national securities exchange or quotation
service on which the securities may be listed or quoted at the time of sale, in
the over-the-counter market or in transactions otherwise than on these exchanges
or systems or in the over-the-counter market and in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions.
The selling shareholders may use any one or more of the following methods when
selling Securities:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •  

broker-dealers may agree with the selling shareholders to sell a specified
number of such securities at a stipulated price per share;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

 

A-i



--------------------------------------------------------------------------------

The selling shareholders also may resell all or a portion of the Securities in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided, that they meet the criteria and
conform to the requirements of those provisions.

Broker-dealers engaged by the selling shareholders may arrange for other
broker-dealers to participate in sales. If the selling shareholders effect such
transactions by selling Securities to or through underwriters, broker-dealers or
agents, such underwriters, broker-dealers or agents may receive commissions in
the form of discounts, concessions or commissions from the selling shareholders
or commissions from purchasers of the Securities for whom they may act as agent
or to whom they may sell as principal. Such commissions will be in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with NASD Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with NASD IM-2440-1 and
IM-2440-2.

In connection with sales of the Securities or otherwise, the selling
shareholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the Common
Shares in the course of hedging in positions they assume. The selling
shareholders may also sell Securities short and if such short sale shall take
place after the date that the registration statement of which this prospectus is
a part is declared effective by the Securities and Exchange Commission (the
“SEC”), the selling shareholders may deliver Securities covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling shareholders may also loan or
pledge Common Shares to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law. The selling shareholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling shareholders have been
advised that they may not use shares registered on this registration statement
to cover short sales of our Common Shares made prior to the date the
registration statement, of which this prospectus forms a part, has been declared
effective by the SEC.

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the Securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Securities from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer and donate the Securities in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

 

A-ii



--------------------------------------------------------------------------------

The selling shareholders and any broker-dealer or agents participating in the
distribution of the Securities may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such sales. In
such event, any commissions paid, or any discounts or concessions allowed to,
any such broker-dealer or agent and any profit on the resale of the shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. Selling shareholders who are “underwriters” within the
meaning of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

Each selling shareholder has informed us that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Securities. Upon being
notified in writing by a selling shareholder that any material arrangement has
been entered into with a broker-dealer for the sale of Securities through a
block trade, special offering, exchange distribution or secondary distribution
or a purchase by a broker or dealer, we will file a supplement to this
prospectus, if required, pursuant to Rule 424(b) under the Securities Act,
disclosing (1) the name of each such selling shareholder and of the
participating broker-dealer(s), (2) the number of shares involved, (3) the price
at which such Securities were sold, (4) the commissions paid or discounts or
concessions allowed to such broker-dealer(s), where applicable, (5) that such
broker-dealer(s) did not conduct any investigation to verify the information set
out or incorporated by reference in this prospectus, and (6) other facts
material to the transaction. In no event shall any broker-dealer receive fees,
commissions and markups, which, in the aggregate, would exceed eight percent.

Under the securities laws of some states, the Securities may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the Securities may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

There can be no assurance that any selling shareholder will sell, and the
selling shareholders are not obligated to sell, any or all of the Securities
registered pursuant to the registration statement, of which this prospectus
forms a part.

Each selling shareholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the Securities by the selling shareholder and any other
participating person. To the extent applicable, Regulation M may also restrict
the ability of any person engaged in the distribution of the Securities to
engage in market-making activities with respect to the Common Shares. All of the
foregoing may affect the marketability of the Securities and the ability of any
person or entity to engage in market-making activities with respect to the
Securities. We will pay all expenses of the registration of the Securities
pursuant to a registration rights agreement, including, without limitation, SEC
filing fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that each selling shareholder will pay all underwriting
discounts and selling commissions, if any and any

 

A-iii



--------------------------------------------------------------------------------

related legal expenses incurred by it. We will indemnify the selling
shareholders against certain liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreement, or the
selling shareholders will be entitled to contribution. We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholders specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

 

A-iv



--------------------------------------------------------------------------------

Exhibit F

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

COMMUNITY FINANCIAL SHARES, INC.

 

1. The name of the corporation is:

COMMUNITY FINANCIAL SHARES, INC.

 

2. The address of its registered office in the State of Delaware is Corporation
Trust Center, 1209 Orange Street, in the City of Wilmington, County of New
Castle. The name of its registered agent at such address is The Corporation
Trust Company.

 

3. The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity, for which corporations may be organized
under the General Corporation Law of Delaware.

 

4. The total number of shares of capital stock which the corporation shall have
authority to issue is seventy-six million (76,000,000), consisting of
seventy-five million (75,000,000) shares of common stock (the “Common Stock”),
all of such shares of Common Stock shall be without par value, and one million
(1,000,000) shares of preferred stock (the “Preferred Stock”), par value $1.00
per share. Except to the extent required by governing law, rule or regulation,
the shares of capital stock may be issued from time to time by the Board of
Directors without further approval of stockholders.

The Board of Directors is authorized, subject to any limitations prescribed by
law, to provide for the issuance of the shares of Preferred Stock in series, and
by filing a certificate pursuant to the applicable law of the State of Delaware
(such certificate being hereinafter referred to as a “Preferred Stock
Designation”), to establish from time to time the number of shares to be
included in each such series, and to fix the designation, powers, preferences
and rights of the shares of each such series and any qualifications, limitations
or restrictions thereof. The number of authorized shares of Preferred Stock may
be increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority of the Common
Stock, without a vote of the holders of the Preferred Stock, or of any series
thereof, unless a vote of any such holders is required pursuant to the terms of
any Preferred Stock Designation.

 

5A. The name and mailing address of the incorporator is as follows:

 

NAME

  

MAILING ADDRESS

Ward J. Larson    822 Saddlewood Drive Glen Ellyn, IL, 60137



--------------------------------------------------------------------------------

5B. The name and mailing address of each person who is to serve as a director
until the first annual meeting of the stockholders or until a successor is
elected and qualified, is as follows:

 

NAME

  

MAILING ADDRESS

William F. Behrmann    858 Saddlewood Dr. Glen Ellyn, IL, 60137 H. David Clayton
   22W676 Ahlstrand Dr. Glen Ellyn, IL, 60137 Raymond A. Dieter    22W240
Stanton Glen Ellyn, IL, 60137 Donald H. Fischer    1676 Thompson Dr. Wheaton,
IL, 60187 Harold W. Gaede    1005 S. Hale Wheaton, IL, 60189 Joe. S. Morrissey
   108 E. Farnham Rd. Wheaton, IL, 60187 John M. Mulherin    569 Dorset Ave.
Glen Ellyn, IL, 60137 E. Lawrence Young    1481 Sandy Hook Wheaton, IL, 60187

 

6. The corporation is to have perpetual existence.

 

7. In furtherance and not in limitation of the powers conferred by statute, the
board of directors is expressly authorized to make, alter or repeal the by-laws
of the corporation.

 

8. Elections of directors need not be by written ballot unless the by-laws of
the corporation so provide.

Meetings of stockholders may be held within or without the State of Delaware, as
the by-laws may provide. The books of the corporation may be kept (subject to
any provision contained in the statutes) outside the State of Delaware at such
place or places as may be designated from time to time by the board of directors
or in the by-laws of the corporation.

 

9. The corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate of Incorporation, in the manner now or
hereafter prescribed by statute, and all rights conferred upon stockholders
herein are granted subject to this reservation.

 

10. In all elections of directors and all matters coming to the stockholders,
each outstanding common share shall be entitled to one vote on each matter
submitted to a vote at a meeting of stockholders. Voting on all matters is
non-cumulative.

 

11. A director of the corporation shall not be personally liable to the
corporation or its stockholders for monetary damages for breach of fiduciary as
a director except for liability (i) for any breach of the director’s duty of
loyalty to the corporation or its stockholders, (ii) for acts or omissions not
in good faith or which involve intentional misconduct or a knowing violation of
law, (iii) under Section 174 of the Delaware General Corporation Law, or
(iv) for any transaction from which the director derived any improper personal
benefit.

 

F-2



--------------------------------------------------------------------------------

12. The Amended and Restated Certificate of Incorporation herein certified has
been duly adopted in accordance with the provisions of Section 242 of the
General Corporation Law of the State of Delaware.

IN WITNESS WHEREOF, Community Financial Shares, Inc. has caused this Amended and
Restated Certificate of Incorporation to be executed by its officer hereto duly
authorized this             day of             , 2012.

 

COMMUNITY FINANCIAL SHARES, INC. By:     Name:   Title:  

 

F-3